Exhibit 10.4

 

==================================

 

 

 

 

THE MCCLATCHY COMPANY,

 

as Issuer,

 

and

 

THE SUBSIDIARY GUARANTORS PARTIES

HERETO

 

9.000% Senior Secured Notes due 2026

 

==========

INDENTURE

 

Dated as of July 16, 2018

 

==========

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A.,

 

as Trustee

 

and

 

as Collateral Agent

 

==================================

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

ARTICLE I

 

 

 

Definitions and Incorporation by Reference

 

 

 

SECTION 1.1.

Definitions


1

SECTION 1.2.

Other Definitions


34

SECTION 1.3.

Rules of Construction


34

 

 

 

ARTICLE II

 

 

 

The Notes

 

 

 

SECTION 2.1.

Form and Dating


35

SECTION 2.2.

Form of Execution and Authentication


37

SECTION 2.3.

Registrar and Paying Agent


38

SECTION 2.4.

Paying Agent to Hold Money in Trust


38

SECTION 2.5.

Lists of Holders of the Notes


38

SECTION 2.6.

Transfer and Exchange


38

SECTION 2.7.

Replacement Notes


44

SECTION 2.8.

Outstanding Notes


44

SECTION 2.9.

Treasury Notes


44

SECTION 2.10.

Temporary Notes


45

SECTION 2.11.

Cancellation


45

SECTION 2.12.

Payment of Interest; Defaulted Interest


45

SECTION 2.13.

CUSIP Numbers


46

SECTION 2.14.

[Reserved]


46

SECTION 2.15.

Record Date


46

 

 

 

ARTICLE III

 

 

 

Covenants

 

 

 

SECTION 3.1.

Payment of Notes


47

SECTION 3.2.

SEC Reports


47

SECTION 3.3.

Limitation on Indebtedness


47

SECTION 3.4.

Limitation on Restricted Payments


52

SECTION 3.5.

Limitation on Liens


57

SECTION 3.6.

Limitation on Restrictions on Distributions from Restricted Subsidiaries


57

SECTION 3.7.

Limitation on Sales of Assets and Subsidiary Stock


59

SECTION 3.8.

Limitation on Affiliate Transactions


60

SECTION 3.9.

Change of Control


61

SECTION 3.10.

Future Subsidiary Guarantors and After-Acquired Property


63

SECTION 3.11.

Limitation on Lines of Business


64

SECTION 3.12.

Effectiveness of Covenants


64

SECTION 3.13.

Compliance Certificate


65

SECTION 3.14.

Statement by Officers as to Default


65

SECTION 3.15.

Payment for Consents


65

 





-i-

--------------------------------------------------------------------------------

 



 

 

 

 

SECTION 3.16.

Limitation on Voting Rights with Respect to Notes and Permitted Additional Pari
Passu Obligations of Chatham Parties.


65

SECTION 3.17.

Maintenance of Properties


66

 

 

 

ARTICLE IV

 

 

 

Successor Company and Successor Guarantor

 

 

 

SECTION 4.1.

When Company May Merge or Otherwise Dispose of Assets


67

SECTION 4.2.

When a Subsidiary Guarantor May Merge or Otherwise Dispose of Assets


68

 

 

 

ARTICLE V

 

 

 

Redemption of Notes

 

 

 

SECTION 5.1.

Optional Redemption


69

SECTION 5.2.

Election to Redeem; Notice to Trustee of Optional and Mandatory Redemptions


70

SECTION 5.3.

Selection of Notes to Be Redeemed


70

SECTION 5.4.

Notice of Redemption


71

SECTION 5.5.

Deposit of Redemption Price


71

SECTION 5.6.

Notes Payable on Redemption Date


72

SECTION 5.7.

Notes Redeemed in Part


72

SECTION 5.8.

Mandatory Redemptions from Excess Cash Flow


72

SECTION 5.9.

Mandatory Redemptions from Net Available Cash from Asset Dispositions


72

 

 

 

ARTICLE VI

 

 

 

Defaults and Remedies

 

 

 

SECTION 6.1.

Events of Default


73

SECTION 6.2.

Acceleration


76

SECTION 6.3.

Other Remedies


76

SECTION 6.4.

Waiver of Past Defaults


76

SECTION 6.5.

Control by Majority


76

SECTION 6.6.

Limitation on Suits


77

SECTION 6.7.

Rights of Holders to Receive Payment


77

SECTION 6.8.

Collection Suit by Trustee


77

SECTION 6.9.

Trustee May File Proofs of Claim


77

SECTION 6.10.

Priorities


78

SECTION 6.11.

Undertaking for Costs


78

 

 

 

ARTICLE VII

 

 

 

Trustee and Collateral Agent

 

 

 

SECTION 7.1.

Duties of Trustee and Collateral Agent


78

SECTION 7.2.

Rights of Trustee and Collateral Agent


80

SECTION 7.3.

Individual Rights of Trustee and Collateral Agent


81

 





-ii-

--------------------------------------------------------------------------------

 



 

 

 

 

SECTION 7.4.

Disclaimer


81

SECTION 7.5.

Notice of Defaults


82

SECTION 7.6.

Compensation and Indemnity


82

SECTION 7.7.

Replacement of Trustee


83

SECTION 7.8.

Successor Trustee by Merger


83

SECTION 7.9.

Eligibility; Disqualification


84

SECTION 7.10.

Limitation on Duty of Trustee and Collateral Agent in Respect of Collateral;
Indemnification


84

 

 

 

ARTICLE VIII

 

 

 

Discharge of Indenture; Defeasance

 

 

 

SECTION 8.1.

Discharge of Liability on Notes; Defeasance


84

SECTION 8.2.

Conditions to Defeasance


86

SECTION 8.3.

Application of Trust Money


87

SECTION 8.4.

Repayment to Company


87

SECTION 8.5.

Indemnity for U.S. Government Obligations


87

SECTION 8.6.

Reinstatement


87

 

 

 

ARTICLE IX

 

 

 

Amendments

 

 

 

SECTION 9.1.

Without Consent of Holders


87

SECTION 9.2.

With Consent of Holders


89

SECTION 9.3.

Effect of Consents and Waivers


91

SECTION 9.4.

Notation on or Exchange of Notes


91

SECTION 9.5.

Trustee and Collateral Agent to Sign Amendments


91

 

 

 

ARTICLE X

 

 

 

Subsidiary Guarantee

 

 

 

SECTION 10.1.

Subsidiary Guarantee


92

SECTION 10.2.

Limitation on Liability; Termination, Release and Discharge


93

SECTION 10.3.

Right of Contribution


94

SECTION 10.4.

No Subrogation


94

 

 

 

ARTICLE XI

 

 

 

Collateral and Security

 

 

 

SECTION 11.1.

The Collateral


95

SECTION 11.2.

Further Assurances


96

SECTION 11.3.

Release of Liens on the Collateral


96

SECTION 11.4.

Authorization of Actions to Be Taken by the Trustee or the Collateral Agent
Under the Collateral Documents


97

 





-iii-

--------------------------------------------------------------------------------

 



 

 

 

 

ARTICLE XII

 

 

 

Miscellaneous

 

 

 

SECTION 12.1.

Notices


99

SECTION 12.2.

Certificate and Opinion as to Conditions Precedent


100

SECTION 12.3.

Statements Required in Certificate or Opinion


100

SECTION 12.4.

Submission of Jurisdiction


100

SECTION 12.5.

Rules by Trustee, Paying Agent and Registrar


100

SECTION 12.6.

Days Other than Business Days


100

SECTION 12.7.

Governing Law


101

SECTION 12.8.

Waiver of Jury Trial


101

SECTION 12.9.

No Recourse Against Others


101

SECTION 12.10.

Successors


101

SECTION 12.11.

Multiple Originals


101

SECTION 12.12.

Variable Provisions


101

SECTION 12.13.

Table of Contents; Headings


101

SECTION 12.14.

Direction by Holders to Enter into Collateral Documents and the Intercreditor
Agreements


101

SECTION 12.15.

Force Majeure


101

SECTION 12.16.

USA Patriot Act


102

SECTION 12.17.

Foreign Account Tax Compliance Act (FATCA)


102

 

 

EXHIBITS

 

 

EXHIBIT A

Form of Note

EXHIBIT B

Form of Certificate of Transfer

EXHIBIT C

Form of Certificate of Exchange

 

SCHEDULES

 

 

SCHEDULE I

Mortgaged Real Property

SCHEDULE II

Post-Closing Matters

 

 

 

 



-iv-

--------------------------------------------------------------------------------

 



 

INDENTURE, dated as of July 16, 2018 (this “Indenture”), among THE MCCLATCHY
COMPANY, a corporation duly organized and existing under the laws of the State
of Delaware (the “Company”), certain subsidiaries of the Company from time to
time parties hereto (the “Subsidiary Guarantors”) and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., a national banking association, as trustee (in such
capacity, the “Trustee”) and as notes collateral agent (in such capacity, the
“Collateral Agent”).

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Notes:

ARTICLE I

 

Definitions and Incorporation by Reference

SECTION 1.1.        Definitions.

“144A Global Note” means a global note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“ABL Agent” means Wells Fargo Bank, National Association and its successors and
assigns or any other applicable administrative agent or collateral agent under
the ABL Credit Facility.

“ABL Credit Documents” means the ABL Credit Facility, and each of the other
agreements, documents, and instruments providing for or evidencing any ABL
Obligation and any other document or instrument executed or delivered at any
time in connection with any ABL Obligation (including any security, collateral
or guarantee agreement or any intercreditor or joinder agreement among holders
of ABL Obligations but excluding documents governing Hedging Obligations), to
the extent such are effective at the relevant time, as each may be amended,
modified, restated, supplemented, replaced or refinanced from time to time.

“ABL Credit Facility” means that credit agreement to be dated as of the Issue
Date, by and among the Company, the other borrowers party thereto, the lenders
party thereto in their capacities as lenders thereunder and Wells Fargo Bank,
National Association, as administrative agent and collateral agent, including
any guarantees, collateral documents, instruments and agreements executed in
connection therewith, in each case, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
that replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount borrowable
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Sections 3.3 and 3.5 of this Indenture).

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement to be
entered into among the Company, the Subsidiary Guarantors, the Trustee, the
Collateral Agent, on behalf of itself and the Holders, and the ABL Agent, on
behalf of itself and the ABL Secured Parties.

“ABL Lenders” means the “Lenders” from time to time party to, and as defined in
the ABL Credit Facility, together with their respective successors and assigns;
provided that the term “ABL Lender” shall in any event also include each letter
of credit issuer and swingline lender under the ABL Credit Facility.

 

 



 

--------------------------------------------------------------------------------

 



 

“ABL Obligations” means (i) all Obligations under the ABL Credit Facility and
under any other agreement, document or instrument relating to the ABL Credit
Facility, (ii) all Hedge Obligations (as defined in the ABL Credit Facility)
secured pursuant to the ABL Credit Documents and owing by the Company or any of
its Subsidiaries, and (iii) all Bank Product Obligations (as defined in the ABL
Credit Facility) secured pursuant to the ABL Credit Documents and owing the
Company or any of its Subsidiaries.  ABL Obligations shall in any event
include:  all principal, premium, interest, fees, attorney fees, costs, charges,
expenses, reimbursement obligations, indemnities, guarantees, and all other
amounts payable under or secured by or pursuant to any ABL Credit Document
(including, in each case, all amounts (including interest, fees and expenses)
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding relating to the Company or any Subsidiary Guarantor and all amounts
that would have accrued or become due under the terms of the ABL Credit
Documents but for the effect of the Insolvency or Liquidation Proceeding and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency or Liquidation Proceeding).

“ABL Priority Collateral”  ” has the meaning assigned to it in the ABL
Intercreditor Agreement.

“ABL Secured Parties” means the holders of any ABL Obligations.

“Acquired Indebtedness” means, with respect to any Person, Indebtedness (1) of a
Person or any of its Subsidiaries existing at the time such Person is merged or
consolidated with the Company or a Restricted Subsidiary or becomes a Restricted
Subsidiary or (2) assumed in connection with the acquisition of assets from such
Person, in each case whether or not Incurred by such Person in connection with,
or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary or such acquisition, and Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.  Acquired Indebtedness shall be
deemed to have been Incurred, with respect to clause (1) of the preceding
sentence, on the date such Person is merged or consolidated with the Company or
a Restricted Subsidiary or becomes a Restricted Subsidiary and, with respect to
clause (2) of the preceding sentence, on the date of consummation of such
acquisition of assets.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“After-Acquired Property” means any and all assets or property (other than
Excluded Assets) acquired after the Issue Date, including any property or assets
acquired by the Company or a Subsidiary Guarantor, which in each case
constitutes Collateral or would have constituted Collateral had such assets or
property been owned by the Company or such Subsidiary Guarantor on the Issue
Date.

“Applicable ECF Percentage” means, with respect to Excess Cash Flow for any
fiscal year (or portion thereof, in the case of the fiscal year ending on or
about December 30, 2018), if the Priority Leverage Ratio as of the last day of
such fiscal year is (i) equal to or greater than 1.75 to 1.00, 90%, (ii) less
than 1.75 to 1.00 but greater than or equal to 1.50 to 1.00, 75%, (iii) less
than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00, 50% and (iv) less
than 1.25 to 1.00, 0%.

“Agent” means any Registrar, Paying Agent or co-registrar.





-2-

--------------------------------------------------------------------------------

 



 

“Applicable Premium” means, as determined by the Company with respect to a Note
on any Redemption Date, the greater of:

(1)         1.0% of the principal amount of such Note; and

(2)         the excess, if any, of (a) the present value as of such Redemption
Date of (i) the redemption price of such Note on July 15, 2022 as set forth in
Section 5.1(a),  plus (ii) the remaining scheduled interest payments due on such
Note through July 15, 2022 (excluding accrued but unpaid interest to, but
excluding, the Redemption Date), computed using a discount rate equal to the
Treasury Rate as of such Redemption Date plus 50 basis points, over (b) the
then-outstanding principal of such Note.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary that apply to such transfer or exchange.

“Asset Acquisition” means (1) an Investment by the Company or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Restricted Subsidiary or shall be consolidated or merged with the Company or any
Restricted Subsidiary or (2) the acquisition by the Company or any Restricted
Subsidiary of assets of any Person.

“Asset Disposition” means any sale, lease, transfer, issuance or other
disposition, or a series of related sales, leases, transfers, issuances or
dispositions that are part of a common plan, of shares of Capital Stock of a
Restricted Subsidiary (other than directors’ qualifying shares or local
ownership shares) (it being understood that the Capital Stock of the Company is
not an asset of the Company), property or other assets (each referred to for the
purposes of this definition as a “disposition”) by the Company or any of its
Restricted Subsidiaries, including any disposition by means of a merger,
consolidation or similar transaction.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:

(1)         a disposition of assets by a Restricted Subsidiary to the Company or
by the Company or a Restricted Subsidiary to a Restricted Subsidiary;

(2)         the disposition of Cash Equivalents in the ordinary course of
business or the voluntary termination or unwinding of Hedging Obligations;

(3)         a disposition of inventory in the ordinary course of business;

(4)         a disposition of used, obsolete, worn out, damaged or surplus
equipment or equipment or assets that are no longer used or useful in the
conduct of the business of the Company and its Restricted Subsidiaries and that
is disposed of in each case in the ordinary course of business;

(5)         the disposition of all or substantially all of the assets of the
Company in a manner permitted pursuant to Section 4.1 or any disposition that
constitutes a Change of Control;

(6)         an issuance of Capital Stock by a Restricted Subsidiary to the
Company or to a Restricted Subsidiary;





-3-

--------------------------------------------------------------------------------

 



 

(7)         for purposes of Section 3.7 only, the making of a Permitted
Investment or a disposition subject to Section 3.4;

(8)         dispositions of Capital Stock of a Restricted Subsidiary or property
or other assets in a single transaction or a series of related transactions with
an aggregate Fair Market Value of less than $1.0 million;

(9)         the creation of a Permitted Lien and dispositions in connection with
Permitted Liens;

(10)       dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
Insolvency or Liquidation Proceedings and exclusive of factoring or similar
arrangements;

(11)       the licensing or sublicensing of patents, trade secrets, know-how and
other intellectual property, know-how or other general intangibles and licenses,
leases or subleases of other property which do not materially interfere with the
business of the Company and its Restricted Subsidiaries as operated immediately
prior to the granting of such license, lease or sublease;

(12)       to the extent allowable under Section 1031 of the Code, any exchange
of like property (excluding any boot thereon) for use in a Related Business;

(13)       foreclosure on assets, Default Dispositions (as defined in the ABL
Intercreditor Agreement) or transfers by reason of eminent domain;

(14)       any sale of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

(15)       a Sale/Leaseback Transaction that is made for cash consideration in
an amount not less than the cost of the underlying fixed or capital asset and is
consummated within 180 days after the Company or any Restricted Subsidiary
acquires or completes the acquisition of such fixed or capital asset;

(16)       the receipt by the Company or any Restricted Subsidiary of any cash
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective property or assets;

(17)       operating leases in the ordinary course of business;

(18)       the surrender or waiver of contract rights or litigation rights or
the settlement, release or surrender of tort or other litigation claims of any
kind; and

(19)       the transfer of improvements, additions or alterations in connection
with the lease of any property.

“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction means, as
at the time of determination, (1) if such Sale/Leaseback Transaction does not
constitute a Capitalized Lease Obligation, the present value (discounted at the
interest rate implicit in the transaction) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended), determined in accordance with GAAP or (2)  if such
Sale/Leaseback Transaction constitutes a Capitalized Lease





-4-

--------------------------------------------------------------------------------

 



 

Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capitalized Lease Obligations.”

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.

“Board of Directors” means:

(1)         with respect to a corporation, the Board of Directors of the
corporation or (other than for purposes of determining Change of Control) any
committee thereof duly authorized to act on behalf of the Board of Directors
with respect to the relevant matter;

(2)         with respect to a partnership, the Board of Directors of the general
partner of the partnership; and

(3)         with respect to any other Person, the board or committee of such
Person serving a similar function.

“Borrowing Base” means, at any time the sum, without duplication, of (i) 90% of
net accounts receivable plus (ii) 85% of unbilled accounts to the extent such
accounts would upon invoicing be classified within accounts receivable of the
Company in accordance with GAAP plus (ii) 55% of the book value of inventory, in
each case, of the Company and the Subsidiary Guarantors, on a consolidated
basis.

 “Business Day” means each day that is not a Saturday, Sunday or other day on
which commercial banking institutions in New York, New York are authorized or
required by law to close.

“Capital Stock” of any Person means (1) with respect to any Person that is a
corporation, any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Common Stock or Preferred
Stock, and (2) with respect to any Person that is not a corporation, any and all
partnership, limited liability company, membership or other equity interests of
such Person, but in each case excluding any debt securities convertible into any
of the foregoing or cash or a combination thereof.

“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty.

“Cash Equivalents” means:

(1)         U.S. dollars, or in the case of any Foreign Subsidiary, such
currencies held by it from time to time in the ordinary course of business;

(2)         securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality of the United States
(provided that the full faith and





-5-

--------------------------------------------------------------------------------

 



 

credit of the United States is pledged in support thereof), having maturities of
not more than one year from the date of acquisition;

(3)         marketable general obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of “A” or better from
either S&P or Moody’s;

(4)         certificates of deposit, demand deposits, time deposits, eurodollar
time deposits, overnight bank deposits or bankers’ acceptances having maturities
of not more than one year from the date of acquisition thereof issued by any
commercial bank (x) the long‑term debt of which is rated at the time of
acquisition thereof at least “A” or the equivalent thereof by S&P, or “A2” or
the equivalent thereof by Moody’s  or (y) the short term commercial paper of
such commercial bank or its parent company is rated at the time of acquisition
thereof at least “A-1” or the equivalent thereof by S&P or “P-1” or the
equivalent thereof by Moody’s and having combined capital and surplus in excess
of $500 million;

(5)         repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2), (3) and (4) above,
entered into with any bank meeting the qualifications specified in clause (4)
above;

(6)         commercial paper rated at the time of acquisition thereof at least
“A‑1” or the equivalent thereof by S&P or “P‑1” or the equivalent thereof by
Moody’s or carrying an equivalent rating by a nationally recognized Rating
Agency, if both of the two named Rating Agencies cease publishing ratings of
investments, and in any case maturing within one year after the date of
acquisition thereof;

(7)         instruments equivalent to those referred to in clauses (1) through
(6) above denominated in euros or any foreign currency comparable in credit
quality and tenor to those referred to in such clauses and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction;

(8)         interests in any investment company or money market fund that
invests 95% or more of its assets in instruments of the type specified in
clauses (1) through (7) above;

(9)         money market funds that (i) comply with the criteria set forth in
Rule 2A-7 of the Investment Company Act of 1940, as amended, (ii) are rated at
the time of acquisition thereof “AAA” or the equivalent by S&P or “Aaa” or the
equivalent thereof by Moody’s and (iii) have portfolio assets of at least $5.0
billion; and

(10)       in the case of any Foreign Subsidiary, high quality short-term
investments which are customarily used for cash management purposes in any
country in which such Foreign Subsidiary operates.

“Cash Management Obligations” means obligations of the Company or any Subsidiary
in relation to treasury, depository or cash management services agreements
(including, without limitation, purchase cards).





-6-

--------------------------------------------------------------------------------

 



 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which the Company or any Subsidiary Guarantor is a “United States
shareholder” within the meaning of Section 951(b) of the Code.

“CFC Debt” means Indebtedness owed or treated as owed by one or more CFCs.

“Change of Control” means:

(1)         any “person” or “group” of related persons (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rules 13d‑3 and 13d‑5 under the Exchange Act), directly or
indirectly, of a majority of the total voting power of the Voting Stock of the
Company (or its successors by merger, consolidation or purchase of all or
substantially all of its assets);

(2)         the sale, assignment, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole to any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) other than a Restricted
Subsidiary; or

(3)         the adoption by the stockholders of the Company of a plan or
proposal for the liquidation or dissolution of the Company.

Notwithstanding the foregoing, neither the ownership nor acquisitions of shares
of the Capital Stock of the Company by, nor the transfers of shares of the
Capital Stock of the Company between, Members of the McClatchy Family or any
McClatchy Family Entity shall constitute a Change of Control.  For purposes of
this definition, “McClatchy Family Entity” shall mean a Person in which Members
of the McClatchy Family beneficially own (within the meaning of Rule 13d-5 of
the Securities Exchange Act of 1934, as in effect on the date hereof) more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding Voting Stock of such Person.

“Chatham” means Chatham Asset Management LLC.

“Chatham Parties” means Chatham Asset Management LLC and its Affiliates.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property and assets, whether now owned or hereafter
acquired, in which Liens are, from time to time, purported to be granted to
secure the Notes and the Subsidiary Guarantees pursuant to the Collateral
Documents.

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., acting
in its capacity as notes collateral agent under the Collateral Documents, or any
successor thereto.

“Collateral Documents” means the Security Agreement, Mortgages and any other
instruments and documents executed and delivered pursuant to this Indenture or
any of the foregoing, as the same may be amended, restated, supplemented or
otherwise modified from time to time and pursuant to which Collateral is
pledged, assigned or granted to or on behalf of the Collateral Agent for the
benefit of the Noteholder Secured Parties.





-7-

--------------------------------------------------------------------------------

 



 

“Commodity Agreement” means any commodity futures contract, commodity option,
commodity swap agreement, commodity collar agreement, commodity cap agreement or
other similar agreement or arrangement entered into by the Company or any
Restricted Subsidiary.

“Common Stock” means, with respect to any Person, any and all shares, interest
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Issue Date, and includes, without limitation, all series and
classes of such common stock.

“Company” means The McClatchy Company until a successor replaces it pursuant to
Section 4.1(c) and, thereafter, means such successor.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(1)         increased (without duplication) by the following items to the extent
deducted in calculating such Consolidated Net Income:

(a)         Consolidated Interest Expense; plus

(b)         Consolidated Income Taxes; plus

(c)         consolidated depreciation expense; plus

(d)         consolidated amortization expense or impairment charges recorded in
connection with the application of Financial Accounting Standards Board issued
Accounting Standards Codification (“ASC”) Topic 350, Intangibles – Goodwill and
Other and ASC Topic 360-10, Impairment and Disposal of Long-Lived Assets”;  plus

(e)         other non‑cash charges, losses or expenses (including, without
limitation, non-cash pension expense) reducing Consolidated Net Income,
including any write-offs or write-downs (excluding any such non‑cash charge to
the extent it represents an accrual of or reserve for cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior period
not included in the calculation); plus

(f)         any non-cash compensation expense realized for grants of restricted
stock, performance shares, stock options or other rights to officers, directors
and employees of the Company or any Restricted Subsidiary; provided that such
shares, options or other rights can be redeemed at the option of the holder only
for Capital Stock of the Company (other than Disqualified Stock); plus

(g)         any fees, charges or other expenses made or Incurred in connection
with any actual or proposed Investment, asset sale, acquisition,
recapitalization or issuance of Capital Stock or Incurrence of Indebtedness or
any amendment or modification of Indebtedness (including as a result of
Statement of Financial Accounting Standards 141R);  plus

(h)         the amount of any restructuring charges (including lease
termination, severance and relocation expenses), integration costs or other
non-recurring charges or expenses deducted (and not added back) in such period
in computing Consolidated Net Income;  plus





-8-

--------------------------------------------------------------------------------

 



 

(i)          [reserved];  plus

(j)          all non-cash pension expense included in non-operating expenses;

(2)         decreased (without duplication) by non‑cash items increasing
Consolidated Net Income of such Person for such period (excluding any items
which represent the reversal of any accrual of, or reserve for, anticipated cash
charges that reduced EBITDA in any prior period); and

(3)         increased or decreased (without duplication) to eliminate the
following items reflected in Consolidated Net Income:

(a)         any net gain or loss resulting in such period from Hedging
Obligations and the application of ASC Topic 815, Derivatives and Hedging;

(b)         all unrealized gains and losses relating to financial instruments to
which fair market value accounting is applied;

(c)         any net gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from Hedging Obligations for currency
exchange risk); and

(d)         effects of adjustments (including the effects of such adjustments
pushed down to the Company and its Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements pursuant to GAAP resulting from
the application of purchase accounting in relation to any completed acquisition.

Notwithstanding the foregoing, clauses (1)(b) through (e) relating to amounts of
a Restricted Subsidiary of a Person will be added to Consolidated Net Income to
compute Consolidated EBITDA of such Person only to the extent (and in the same
proportion) that the net income (loss) of such Restricted Subsidiary (other than
a Subsidiary Guarantor) was included in calculating the Consolidated Net Income
of such Person and, to the extent the amounts set forth in clauses (1)(b)
through (e) are in excess of those necessary to offset a net loss of such
Restricted Subsidiary or if such Restricted Subsidiary has net income for such
period included in Consolidated Net Income, only if a corresponding amount would
be permitted at the date of determination to be distributed to the Company by
such Restricted Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its charter and all agreements, instruments, judgments,
decrees, orders, statutes, rules and governmental regulations applicable to that
Restricted Subsidiary or its stockholders.

“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person or other payments required to be made by such
Person by any governmental authority, which taxes or other payments are
calculated by reference to the income or profits or capital of such Person or
such Person and its Restricted Subsidiaries (to the extent such income or
profits were included in computing Consolidated Net Income for such period),
including, without limitation, state, franchise and similar taxes and foreign
withholding taxes regardless of whether such taxes or payments are required to
be remitted to any governmental authority.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including but not limited to the
portion of any payments or accruals with respect to Capitalized Lease
Obligations that are allocable to interest expense, excluding (x) any write-offs
of capitalized fees under the ABL Credit Facility and all amendments thereto,
(y) all non-cash charges for the





-9-

--------------------------------------------------------------------------------

 



 

amortization of original issue discount with respect to the Notes and (z) any
interest on tax reserves to the extent the Company has elected to treat such
interest as an interest expense under FIN 48 since its adoption.

“Consolidated Leverage Ratio” means at any date of determination the ratio
of:  (1) the sum of the aggregate outstanding amount of Indebtedness of the
Company and the Restricted Subsidiaries as of the date of determination on a
consolidated basis in accordance with GAAP to (2) the Company’s Consolidated
EBITDA for the four most recently completed fiscal quarters (the “Four Quarter
Period”) ending on or prior to the date of determination for which financial
statements are publicly available.

For purposes of this definition, the Company’s “Consolidated EBITDA” shall be
calculated on a pro forma basis after giving effect to any Asset Dispositions or
Asset Acquisitions (including, without limitation, any Asset Acquisition giving
rise to the need to make such calculation as a result of the Company or one of
the Restricted Subsidiaries (including any Person who becomes a Restricted
Subsidiary as a result of such Asset Acquisition) Incurring Indebtedness and the
application of the proceeds from any Asset Disposition) at any time on or
subsequent to the first day of the Four Quarter Period and on or prior to the
date of determination, as if such Asset Disposition or Asset Acquisition
occurred on the first day of the Four Quarter Period.

For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations shall be (x) made
in good faith by a responsible financial or accounting officer of the Company
(and may include, for the avoidance of doubt, cost savings and operating expense
reductions resulting from such Asset Disposition or Asset Acquisition which is
being given pro forma effect that have been or are expected to be realized
within twelve (12) months after the date of such Asset Disposition or Asset
Acquisition as the result of specified actions taken or to be taken within six
(6) months after such date), except as otherwise provided herein or (y)
determined in accordance with Regulation S-X.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and its consolidated Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP (before preferred stock dividends);
provided, however, that there will not be included in such Consolidated Net
Income:

(1)         any net income (loss) of any Person if such Person is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting, except that:

(a)         subject to the limitations contained in clauses (3) through
(6) below, the Company’s equity in the net income of any such Person for such
period will be included (and, without duplication, and to the extent such
amounts decreased the Company’s equity in the net income of any such Person for
such period, shall be increased by the Company’s Proportionate Equity Share of
the amounts described in clauses (1)(a), (1)(b), (1)(c) and 1(d) of the
definition of Consolidated EBITDA that decreased the net income of such Person
during such period) in such Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such period or, without
duplication, within three months following the last day of such period and prior
to the date of determination or which the Company has determined as of such date
of determination will be distributed imminently in respect of such period
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (2) below); and





-10-

--------------------------------------------------------------------------------

 



 

(b)         the Company’s equity in a net loss of any such Person for such
period will be included in determining such Consolidated Net Income to the
extent such loss has been funded with cash from the Company or a Restricted
Subsidiary during such period;

(2)         solely for the purpose of determining the amount available for
Restricted Payments under Section 3.4(a)(iv)(3)(A), any net income (but not
loss) of any Restricted Subsidiary (other than a Subsidiary Guarantor) if such
Restricted Subsidiary is subject to prior government approval or other
restrictions due to the operation of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or government regulation (which have not
been waived), directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Company, except that:

(a)         subject to the limitations contained in clauses (3) through (6)
below, the Company’s equity in the net income of any such Restricted Subsidiary
for such period will be included in such Consolidated Net Income up to the
aggregate amount of cash that could have been distributed by such Restricted
Subsidiary during such period to the Company or another Restricted Subsidiary as
a dividend (subject, in the case of a dividend to another Restricted Subsidiary,
to the limitation contained in this clause); and

(b)         the Company’s equity in a net loss of any such Restricted Subsidiary
for such period will be included in determining such Consolidated Net Income;

(3)         any after-tax effect of gain or loss (less all fees and expenses
relating thereto) realized upon sales or other dispositions of any assets of the
Company or such Restricted Subsidiary (including pursuant to any Sale/Leaseback
Transaction) other than in the ordinary course of business;

(4)         any after-tax effect of income (loss) from the early extinguishment
of Indebtedness or Hedging Obligations or other derivative instruments;

(5)         the after-tax effect of extraordinary gain or loss;

(6)         the after-tax effect of the cumulative effect of a change in
accounting principles;

(7)         any after-tax effect of non-cash impairment charges recorded in
connection with the application of ASC Topic 350, Intangibles – Goodwill and
Other and ASC Topic 360-10, Impairment and Disposal of Long-Lived Assets”; and

(8)         any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees of
the Company or any Restricted Subsidiary; provided that such shares, options or
other rights can be redeemed at the option of the holder only for Capital Stock
of the Company (other than Disqualified Stock).

“Corporate Trust Office”  shall be at the address of the Trustee specified in
Section 12.1 or such other address as to which the Trustee may give notice to
the Company or Holders pursuant to the procedures set forth in Section 12.1.

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement as to which such Person is a party or a beneficiary.





-11-

--------------------------------------------------------------------------------

 



 

“Debt Facility” or “Debt Facilities” means, with respect to the Company or any
Subsidiary Guarantor, one or more financing arrangements (including, without
limitation, credit facilities, indentures and note purchase agreements and
including the ABL Credit Facility) providing for revolving credit loans, term
loans, letters of credit or other long-term indebtedness or issuances of debt
securities evidenced by notes, debentures, bonds or similar instruments, in each
case, as amended, restated, supplemented, modified, renewed, refunded, replaced
or refinanced (including by means of sales of debt securities) in whole or in
part from time to time (and whether or not with the original trustee,
administrative agent, holders and lenders or another trustee, administrative
agent or agents), including, without limitation, any agreement extending the
maturity thereof or increasing the amount of available borrowings thereunder
pursuant to incremental facilities or adding Subsidiaries of the Company as
additional guarantors thereunder, and whether or not increasing the amount of
Indebtedness that may be issued thereunder.

“Default” means any event or condition that is, or after notice or passage of
time or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.6 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

“Depositary” means The Depository Trust Company, its nominees and their
respective successors and assigns, or such other depository institution
hereinafter appointed by the Company.

“Designated Non-cash Consideration” means any consideration which is not cash or
Cash Equivalents received by the Company or its Restricted Subsidiaries in
connection with an Asset Disposition that is designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate executed by the Company at
the time of such Asset Disposition.  Any particular item of Designated Non-cash
Consideration will cease to be considered to be outstanding once it has been
transferred, sold or otherwise exchanged for or converted into or for cash or
Cash Equivalents.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any
event:  (1) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (2) is convertible into or exchangeable for
Indebtedness or Disqualified Stock (excluding Capital Stock which is convertible
or exchangeable solely at the option of the Company or a Restricted Subsidiary
(it being understood that upon such conversion or exchange it shall be an
Incurrence of such Indebtedness or Disqualified Stock)), or (3) is redeemable at
the option of the holder of the Capital Stock, in whole or in part, in each case
on or prior to the date 91 days after the earlier of the final maturity date of
the Notes or the date the Notes are no longer outstanding; provided,  however,
that only the portion of Capital Stock that so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified
Stock; provided,  further, that any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Company to repurchase such Capital Stock upon the occurrence of a Change of
Control or Asset Disposition (each defined in a substantially identical manner
to the corresponding definitions in this Indenture) shall not constitute
Disqualified Stock if the terms of such Capital Stock (and all such securities
into which it is convertible or for which it is ratable or exchangeable) provide
that the Company may not repurchase or redeem any such Capital Stock (and all
such securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Company with
Section 3.9 and Section 3.7 and unless such repurchase or redemption would
comply with Section 3.4.





-12-

--------------------------------------------------------------------------------

 



 

“Equity Offering” means a public or private offering for cash by the Company of
its Common Stock, perpetual Preferred Stock or options, warrants or rights with
respect to its Common Stock, other than (x) public offerings with respect to the
Company’s Common Stock, or options, warrants or rights, registered on Form S-4
or S-8, (y) an issuance to any Subsidiary or (z) any offering of Common Stock
issued in connection with a transaction that constitutes a Change of Control.

“Exercise of Secured Creditor Remedies” has the meaning assigned to it in the
ABL Intercreditor Agreement.

“Excess Cash Flow”  means, for any fiscal year of the Company the excess of (i)
the consolidated cash flow from operations of the Company for such fiscal year
as determined in accordance with GAAP over, without duplication (ii) the sum of
(x) purchases of property, plant and equipment, (y) contributions to pension
plans, and (z) additional Investments made pursuant to the terms of Investments
as in effect on the Issue Date, in each case by the Company and its Restricted
Subsidiaries during such fiscal year.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Property” has the meaning set forth in the Security Agreement.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any FSHCO, (c)
any Foreign Subsidiary, (d) any domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC, (e) any not-for-profit
subsidiary or captive insurance subsidiary and (f) any Subsidiary that is
prohibited by any applicable requirement of law from becoming a Subsidiary
Guarantor for so long as such legal prohibition exists.

“Existing Unsecured Notes” means the Company’s 7.15% Debentures due 2027 and
6.875% Debentures due 2029.

“Fair Market Value” means, with respect to any property, the price that would
reasonably be expected to be paid in an arm’s length free-market transaction,
for cash, between a willing seller and a willing buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.  Fair Market Value
shall be determined, except as otherwise provided, by (x) if such decision
involves a determination of Fair Market Value equal or less than $50.0 million,
in good faith by any member of the Senior Management of the Company and (y) if
such decision involves the determination of Fair Market Value in excess of $50.0
million, in good faith by the Board of Directors of the Company.

“Family Percentage Holding” means the aggregate percentage of the securities
held by a Qualified Trust representing, directly or indirectly, an interest in
voting shares or rights to voting shares of the Company that it is reasonable,
under all the circumstances, to regard as being held beneficially for Qualified
Persons (or any class consisting of two or more Qualified Persons); provided,
 however, always that in calculating the Family Percentage Holding (A) in
respect of any power of appointment or discretionary trust capable of being
exercised in favor of any of the Qualified Persons such trust or power shall be
deemed to have been exercised in favor of Qualified Persons until such trust or
power has been otherwise exercised; (B) where any beneficiary of a Qualified
Trust has assigned, transferred or conveyed, in any manner whatsoever, his or
her beneficial interest to another Person, then, for the purpose of determining
the Family Percentage Holding in respect of such Qualified Trust, the Person to
whom such interest has been assigned, transferred or conveyed shall be regarded
as the only Person beneficially interested in the Qualified Trust in respect of
such interest but in the case where the interest so assigned, transferred or
conveyed is an interest in a discretionary trust or is an interest which may
arise as a result of the exercise





-13-

--------------------------------------------------------------------------------

 



 

in favor of the assignor of a discretionary power of appointment and such
discretionary trust or power of appointment is also capable of being exercised
in favor of a Member of the McClatchy Family, such discretionary trust or power
shall be deemed to have been so exercised in favor of Qualified Persons until it
has in fact been otherwise exercised; and (C) the interest of any Permitted
Residuary Beneficiary shall be ignored until its interest has indefeasibly
vested.

“First Lien Obligations”  means ABL Obligations, the Notes Obligations and
Permitted Additional Pari Passu Obligations; provided that any Indebtedness
secured solely by Junior Liens may, at the option of the Company, be First Lien
Obligations for purposes of any Junior Lien Intercreditor Agreement so long as
such Junior Liens are subordinated to the Liens securing the Notes Obligations
and the ABL Obligations pursuant to a separate Junior Lien Intercreditor
Agreement.

“Foreign Subsidiary”  means (i) any Subsidiary that is not organized under the
laws of the United States of America or any state thereof or the District of
Columbia and any Subsidiary of such Subsidiary and (ii) (1) any Subsidiary
substantially all of the assets of which consist (directly or indirectly) of
Capital Stock or indebtedness of one or more Subsidiaries that are a “controlled
foreign corporation” for purposes of the Internal Revenue Code of 1986, as
amended, and (2) any Subsidiary of a Subsidiary described in clause (ii)(1).

“FSHCO” means any direct or indirect domestic Subsidiary if substantially all of
its assets consist, directly or indirectly, of (i) the equity of one or more
direct or indirect Foreign Subsidiaries that are CFCs or other FSHCOs or (ii)
CFC Debt.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Issue Date, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession;
provided that, except as otherwise provided in this Indenture, all calculations
made for purposes of determining compliance with the terms of this Indenture
shall use GAAP as in effect on the Issue Date; provided that “Capitalized Lease
Obligation” (or whether a lease would constitute an operating lease) shall be
determined without giving effect to any change in accounting for leases
resulting from the implementation of Financial Accounting Standards Board ASU
No. 2016-02, Leases (Topic 842), to the extent any lease (or similar arrangement
conveying the right to use) would be required to be treated as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under generally accepted accounting principles in the United States of
America as in effect on January 1, 2018.  All ratios and computations based on
GAAP contained in this Indenture shall be computed in conformity with GAAP,
except that in the event the Company is acquired in a transaction that is
accounted for using purchase accounting, the effects of the application of
purchase accounting shall be disregarded in the calculation of such ratios and
other computations contained in this Indenture.  For the avoidance of doubt, all
financial statements of the Company and its subsidiaries, including those
delivered pursuant to Section 3.2 of this Indenture shall be prepared in
accordance with generally accepted accounting principles in the United States of
America as in effect from time to time.

“Global Note Legend” means the legend set forth in Section 2.1(b) hereof, which
is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto issued in accordance with Section 2.1 or 2.6 hereof.





-14-

--------------------------------------------------------------------------------

 



 

“Good Faith by the Company” means the decision in good faith by a responsible
financial or accounting officer of the Company.

“Guarantee” means any obligation, contingent or otherwise, of any Person,
directly or indirectly, guaranteeing any Indebtedness or other financial
obligations of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person:

(1)         to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or

(2)         entered into for purposes of assuring in any other manner the
obligee of such Indebtedness or other financial obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part);

provided,  however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.

“Holder” means a Person in whose name a Note is registered on the Registrar’s
books.

“Immaterial Subsidiary” means, as of any date, any Wholly-Owned Subsidiary
(other than a Foreign Subsidiary) whose total assets, as of that date, are less
than $5.0 million and whose total revenues for the most recent 12-month period
do not exceed $5.0 million; provided that a Wholly-Owned Subsidiary will not be
considered to be an Immaterial Subsidiary if it, directly or indirectly, Incurs
any Junior Lien Loans, Permitted Junior Debt, Permitted Additional Pari Passu
Obligations or ABL Obligations.

“Incur” means to issue, create, assume, Guarantee, incur or otherwise become
liable for; provided,  however, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Restricted Subsidiary (whether
by merger, consolidation, acquisition or otherwise) will be deemed to be
Incurred by such Person at the time it becomes a Restricted Subsidiary; and the
terms “Incurred” and “Incurrence” have meanings correlative to the foregoing. 
Any Indebtedness issued at a discount (including Indebtedness on which interest
is payable through the issuance of additional Indebtedness) shall be deemed
incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(1)         the principal of and premium (if any) in respect of indebtedness of
such Person for borrowed money;

(2)         the principal of and premium (if any) in respect of obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

(3)         the principal component of all obligations of such Person in respect
of letters of credit, bankers’ acceptances or other similar instruments
(including reimbursement obligations





-15-

--------------------------------------------------------------------------------

 



 

with respect thereto; except to the extent such reimbursement obligation relates
to a Trade Payable or similar obligation to a trade creditor in each case
incurred in the ordinary course of business) other than obligations with respect
to letters of credit, bankers’ acceptances or similar instruments securing
obligations (other than obligations described in clauses (1) and (2) above and
clause (5) below) entered into in the ordinary course of business of such Person
to the extent such letters of credit, bankers’ acceptances or similar
instruments are not drawn upon or, to the extent drawn upon, such drawing is
reimbursed no later than the fifth Business Day following receipt by such Person
of a demand for reimbursement following payment on the letter of credit,
bankers’ acceptances or similar instruments;

(4)         the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except Trade Payables), which
purchase price is due more than six (6) months after the date of placing such
property in service or taking delivery and title thereto, except (i) any such
balance that constitutes a Trade Payable, accrued liability or similar
obligation to a trade creditor, in each case accrued in the ordinary course of
business, and (ii) any earn-out obligation, purchase price adjustment or other
deferred payment until the amount of such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP;

(5)         Capitalized Lease Obligations and all Attributable Indebtedness of
such Person (whether or not such items would appear on the balance sheet of the
guarantor or obligor);

(6)         the principal component or liquidation preference of all obligations
of such Person with respect to the redemption, repayment or other repurchase of
any Disqualified Stock or, with respect to any Subsidiary that is not a
Subsidiary Guarantor, any Preferred Stock (but excluding, in each case, any
accrued dividends);

(7)         the principal component of all Indebtedness of other Persons secured
by a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person; provided,  however, that the amount of such Indebtedness
will be the lesser of (a) the Fair Market Value of such asset at such date of
determination and (b) the principal amount of such Indebtedness of such other
Persons;

(8)         the principal component of Indebtedness of other Persons to the
extent Guaranteed by such Person (whether or not such items would appear on the
balance sheet of the guarantor or obligor); and

(9)         to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligations to be equal at
any time to the termination value of such agreement or arrangement giving rise
to such Hedging Obligation that would be payable by such Person at such time).

In no event shall the term “Indebtedness” include (i) any indebtedness under any
overdraft or cash management facilities so long as any such indebtedness is
repaid in full no later than five (5) Business Days following the date on which
it was incurred or in the case of such indebtedness in respect of credit or
purchase cards, within 60 days of its incurrence, (ii) obligations in respect of
performance, appeal or other surety bonds or completion guarantees incurred in
the ordinary course of business, (iii) except as provided in clause (5) above,
any obligations in respect of a lease properly classified as an operating lease
in accordance with GAAP, (iv) any liability for federal, state, local or other
taxes not yet delinquent or being contested in good faith and for which adequate
reserves have been established to the extent required by GAAP or (v) any
customer deposits or advance payments received in the ordinary course of
business.





-16-

--------------------------------------------------------------------------------

 



 

The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date; provided that contingent
obligations arising in the ordinary course of business and not with respect to
borrowed money of such Person or other Persons shall not be deemed to constitute
Indebtedness.  Notwithstanding the foregoing, money borrowed and set aside at
the time of the Incurrence of any Indebtedness in order to pre-fund the payment
of interest on such Indebtedness shall not be deemed to be “Indebtedness,”
 provided that such money is held to secure the payment of such interest.

“Independent Financial Advisor” means (1) an accounting, appraisal or investment
banking firm or (2) a consultant to Persons engaged in a Related Business, in
each case, of nationally recognized standing that is, in the good faith judgment
of the Company, qualified to perform the task for which it has been engaged.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other applicable Bankruptcy
Law  with respect to the Company or any Subsidiary Guarantor, (b) any other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to the Company or any Subsidiary Guarantor or
with respect to a material portion of its respective assets, (c) any
liquidation, dissolution, reorganization or winding-up of the Company or any
Subsidiary Guarantor, whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy, or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of the Company or
any Subsidiary Guarantor.

“Intercreditor Agreements” means the ABL Intercreditor Agreement and each Junior
Lien Intercreditor Agreement.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” means the $310,000,000 in aggregate principal amount of 9.000%
Senior Secured Notes due 2026 of the Company issued under this Indenture on the
Issue Date.

“Initial Purchasers” means, with respect to the Initial Notes, J.P. Morgan
Securities LLC and Credit Suisse Securities (USA), LLC.

“Interest Payment Date” means January 15 and July 15 of each year, commencing on
January 15, 2019 and ending at the Stated Maturity of the Notes.

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Investment” in any Person means any direct or indirect advance, loan (other
than advances or extensions of credit in the ordinary course of business that
are in conformity with GAAP recorded as accounts receivable on the balance sheet
of the Company or its Restricted Subsidiaries) or other extensions of credit
(including by way of Guarantee or similar arrangement, but excluding any debt or
extension of credit represented by a bank deposit other than a time deposit) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition of Capital Stock, Indebtedness or other
similar





-17-

--------------------------------------------------------------------------------

 



 

instruments issued by such Person and all other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP;
provided that none of the following will be deemed to be an Investment:

(1)         Hedging Obligations entered into in the ordinary course of business
and in compliance with this Indenture;

(2)         endorsements of negotiable instruments and documents in the ordinary
course of business;

(3)         an acquisition of assets, Capital Stock or other securities by the
Company or a Subsidiary for consideration to the extent such consideration
consists of Common Stock of the Company;

(4)         a deposit of funds in connection with an acquisition; provided that
either such acquisition is consummated by or through a Restricted Subsidiary or
such deposit is returned to the Person who made it;

(5)         an account receivable arising, or prepaid expenses or deposits made,
in the ordinary course of business; and

(6)         licensing or transfer of know-how or intellectual property or the
providing of services in the ordinary course of business.

For purposes of Section 3.4, (1) “Investment” will include the portion
(proportionate to the Company’s equity interest in a Restricted Subsidiary to be
designated as an Unrestricted Subsidiary) of the Fair Market Value of the net
assets of such Restricted Subsidiary at the time that such Restricted Subsidiary
is designated an Unrestricted Subsidiary; provided,  however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Company’s aggregate
“Investment” in such Subsidiary as of the time of such redesignation less
(b) the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets (as conclusively
determined in good faith by the Board of Directors of the Company) of such
Subsidiary at the time that such Subsidiary is so redesignated a Restricted
Subsidiary; and (2) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its Fair Market Value at the time of such
transfer, in each case as determined in good faith by the Board of Directors of
the Company.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, in each case, with a
stable or better outlook; provided that a change in outlook shall not by itself
cause the Company to lose its Investment Grade Rating.

“Issue Date” means July 16, 2018.

“Junior Indebtedness” means (i) the Existing Unsecured Notes, (ii) the Junior
Lien Loans, (iii) any Permitted Junior Debt and (iv) any Refinancing
Indebtedness in respect of the foregoing.

“Junior Lien Agent” means the collateral agent for the holders of Junior Lien
Loans.

“Junior Lien Intercreditor Agreement” means (i) the intercreditor agreement
entered into on the Issue Date among the Collateral Agent, the ABL Agent and one
or more collateral agents for any other class of First Lien Obligations and the
Junior Lien Agent and (ii) any other intercreditor agreement





-18-

--------------------------------------------------------------------------------

 



 

on terms not less favorable to the Holders than the terms of the intercreditor
agreement described in clause (i) above (as determined in good faith by the
Company) pursuant to which the holders of any Indebtedness secured by Junior
Liens subordinate the Liens securing such Indebtedness to the Notes Obligations
and any other First Lien Obligations.

“Junior Lien Loans” means the loans secured by Liens on a junior basis to the
Liens securing the Notes made pursuant to the Junior Lien Term Loan Credit
Agreement by and among the Company and Chatham Parties named therein as lenders,
dated as of the Issue Date.

“Junior Liens” means any obligations secured by Liens that are subordinated to
the Liens securing the notes pursuant to a Junior Lien Intercreditor Agreement.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease (or any filing or agreement to give any financing statement in connection
therewith) be deemed to constitute a Lien.

“Member of the McClatchy Family”  means:  (1) Trust for the Primary Benefit of
James B. McClatchy, Trust for the Primary Benefit of Charles K. McClatchy, Trust
for the Primary Benefit of Sue Stiles, Molly Maloney Evangelisti, Brown
McClatchy Maloney, Kevin McClatchy, Adair McClatchy, Carlos McClatchy, Trust FBO
William McClatchy, C.K. McClatchy Exempt T/U/W fbo Charles K. McClatchy, C.K.
McClatchy Non-exempt T/U/W fbo Charles K. McClatchy, Britney Beth Maloney, Trust
FBO Cortney Cate Maloney, Trust FBO Blaire Brinnen Maloney, Trust FBO Mallory
McClatchy Maloney, and Carolan Kelly Stiles; (2) the spouse, for the time being
and from time to time, of any Person listed in clause (1) above; (3) after the
death of any Person listed in clause (1) above, the widow or widower, if any, of
any Person listed in clause (1) above; (4) the issue of any Person listed in
clause (1) above; (5) individuals adopted by any Person listed in clause (1)
above or adopted by any of the issue of any Person listed in clause (1) above;
provided,  however, that such individuals have not attained the age of majority
at the date of such adoption, together with the issue of any such adopted
individuals; provided that if any Person is born out of wedlock he shall not be
deemed to be the issue of another Person for the purposes hereof unless and
until he is proven or acknowledged to be the issue of such Person; or (6) a
Qualified Trust, but only to the extent of its Family Percentage Holding of
voting shares or rights to voting shares of the capital stock of the Company at
such time.

“Moody’s” means Moody’s Investors Services, Inc., a subsidiary of Moody’s
Corporation, and its successors.

“Mortgage” means any agreement, including a mortgage, deed of trust, trust deed,
deed to secure debt or any other document creating and evidencing a Lien on and
security interest in a Mortgaged Property in favor of or for the benefit of the
Collateral Agent, which shall be in form and substance effective to grant a Lien
in favor of or for the benefit of the Collateral Agent enforceable against the
Company or the applicable Subsidiary Guarantor and creates rights in favor of or
for the benefit of the Collateral Agent in respect of the applicable Mortgaged
Real Property.

“Mortgaged Real Property” means (a) each real property listed on Schedule I and
(b) each real property, if any, which shall be subject to a Mortgage delivered
after the Issue Date pursuant to Section 3.10.





-19-

--------------------------------------------------------------------------------

 



 

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities or other assets received as
consideration, but only as and when received, but excluding any other
consideration received in the form of assumption by the acquiring Person of
Indebtedness or other obligations relating to the properties or assets that are
the subject of such Asset Disposition or received in any other non-cash form)
therefrom, in each case net of:

(1)         all brokerage, legal, accounting, investment banking, title and
recording tax expenses, commissions and other fees and expenses incurred, and
all Federal, state, provincial, foreign and local taxes required to be paid or
accrued as a liability under GAAP (after taking into account any available tax
credits or deductions and any tax sharing agreements), as a consequence of such
Asset Disposition;

(2)         all payments made on any Indebtedness (other than ABL Obligations,
Permitted Additional Pari Passu Obligations and Indebtedness secured by Junior
Liens) that is secured by any assets subject to such Asset Disposition, in
accordance with the terms of any Lien upon such assets, or that must by its
terms, or in order to obtain a necessary consent to such Asset Disposition, or
by applicable law be repaid out of the proceeds from such Asset Disposition;

(3)         all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Disposition;

(4)         the deduction of appropriate amounts to be provided by the seller as
a reserve, in accordance with GAAP, against any liabilities associated with the
property or other assets disposed of in such Asset Disposition and retained by
the Company or any Restricted Subsidiary after such Asset Disposition,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters; and

(5)         any portion of the purchase price from an Asset Disposition placed
in escrow (whether as a reserve for adjustment of the purchase price, or for
satisfaction of indemnities in respect of such Asset Disposition);

provided,  however, that in the cases of clauses (4) and (5) above, upon
reversal of any such reserve or the termination of any such escrow, Net
Available Cash shall be increased by the amount of such reversal or any portion
of funds released from escrow to the Company or any Restricted Subsidiary.

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital Stock
of the Company or any Restricted Subsidiary or Indebtedness, the cash proceeds
of such issuance or sale, net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result of such issuance or sale (after taking into account any available tax
credit or deductions and any tax sharing arrangements).

“Non-Guarantor Subsidiary” means any Restricted Subsidiary that is not a
Subsidiary Guarantor.

“Non-Recourse Debt” means Indebtedness of a Person:

(1)         as to which neither the Company nor any Restricted Subsidiary (a)
provides any Guarantee or credit support of any kind (including any undertaking,
Guarantee, indemnity,





-20-

--------------------------------------------------------------------------------

 



 

agreement or instrument that would constitute Indebtedness) or (b) is directly
or indirectly liable (as a guarantor or otherwise);

(2)         no default with respect to which (including any rights that the
holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Indebtedness of the Company or any Restricted Subsidiary to declare a
default under such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its Stated Maturity; and

(3)         the explicit terms of which provide there is no recourse against any
of the assets of the Company or its Restricted Subsidiaries.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Noteholder Secured Parties” means the Trustee, Collateral Agent and Holders of
any Notes Obligations.

“Notes” means the Initial Notes and any Additional Notes, treated as a single
class of securities.

“Notes Custodian” means the custodian with respect to the Global Note (as
appointed by the Depositary), or any successor Person thereto and shall
initially be the Trustee.

“Notes Documents” means this Indenture, the Notes and the Collateral Documents.

“Notes Liens” means all Liens that secure the Notes Obligations.

“Notes Obligations”  means Obligations in respect of the Notes, the Subsidiary
Guarantees, this Indenture and the Collateral Documents.

“Notes Priority Collateral” has the meaning assigned to it in the ABL
Intercreditor Agreement.

“Notes Proceeds Account” means one or more deposit accounts, commodities
accounts or securities accounts established or maintained by the Company or any
Subsidiary Guarantor or the Collateral Agent or its agent for the sole purpose
of holding the identifiable cash proceeds which arise from the disposition of
any Notes Priority Collateral pursuant to an Exercise of Secured Creditor
Remedies by the Collateral Agent or any other Noteholder Secured Party, or other
sale of Notes Priority Collateral outside the ordinary course of business and
which account has been identified in writing to the ABL Agent as a Notes
Proceeds Account.

“Obligations” means any principal, interest, fees and expenses (including any
interest, fees, expenses and other amounts accruing on or after the filing of
any petition in bankruptcy or the commencement of any Insolvency or Liquidation
Proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest, fees or expenses and other amounts are an allowed
claim under applicable state, federal or foregoing law), penalties,
indemnifications, reimbursements (including, without limitation, reimbursement
obligations with respect to letters of credit and bankers’ acceptances), damages
and other liabilities, and guarantees of payment of such principal, interest,
fees,  expenses, penalties, fees, indemnifications, reimbursements, damages and
other liabilities, payable under the documentation governing any Indebtedness.





-21-

--------------------------------------------------------------------------------

 



 

“Offering Memorandum” means the offering memorandum, dated as of June 29, 2018,
relating to the offering of the Notes.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the Company
or, in the event that a Person is a partnership or a limited liability company
that has no such officers, a person duly authorized under applicable law by the
general partner, managers, members or a similar body to act on behalf of such
Person.  “Officer” of the Company or any Subsidiary Guarantor has a correlative
meaning.

“Officers’ Certificate” means a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Company.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee.  The counsel may be an employee of or
counsel to the Company or a Subsidiary Guarantor.

“Permitted Additional Pari Passu Obligations” means any Indebtedness (other than
the Notes) that is secured by a Lien permitted by clause (1) (or, to the extent
relating to Refinancings of Indebtedness secured by Liens permitted by such
clause, (19)) of the definition of “Permitted Liens” and the Obligations in
respect of such Indebtedness.

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

“Permitted Investment” means an Investment by the Company or any Restricted
Subsidiary in:

(1)         the Company or a Restricted Subsidiary, including through the
purchase of Capital Stock of a Restricted Subsidiary;

(2)         any Investment by the Company or any of its Restricted Subsidiaries
in a Person that is engaged in a Related Business if as a result of such
Investment:

(a)         such Person becomes a Restricted Subsidiary; or

(b)         such Person, in one transaction or a series of related transactions,
is merged or consolidated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Company or a Restricted
Subsidiary;

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(3)         cash and Cash Equivalents or Investments that constituted Cash
Equivalents at the time made;

(4)         receivables owing to the Company or any Restricted Subsidiary
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided,  however, that
such trade terms may include such concessionary trade terms as the Company or
any such Restricted Subsidiary deems reasonable under the circumstances;





-22-

--------------------------------------------------------------------------------

 



 

(5)         commission, relocation, entertainment, payroll, travel and similar
advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the ordinary course of business;

(6)         loans or advances to, or guarantees of third party loans to,
employees, officers or directors of the Company or any Restricted Subsidiary in
the ordinary course of business in an aggregate amount outstanding at any time
not in excess of $5.0 million with respect to all loans or advances or
guarantees made since the Issue Date (without giving effect to the forgiveness
of any such loan);

(7)         any Investment acquired by the Company or any of its Restricted
Subsidiaries:

(a)         in exchange for any other Investment or accounts receivable held by
the Company or any such Restricted Subsidiary in connection with or as a result
of a judgment, bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable;

(b)         as a result of a foreclosure by the Company or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default; or

(c)         in the form of notes payable, or stock or other securities issued by
account debtors to the Company or any Restricted Subsidiary pursuant to
negotiated agreements with respect to the settlement of such account debtor’s
accounts, and other Investments arising in connection with the compromise,
settlement or collection of accounts receivable, in each case in the ordinary
course of business;

(8)         Investments made as a result of the receipt of non‑cash
consideration (including Designated Non-cash Consideration) from an Asset
Disposition that was made pursuant to and in compliance with Section 3.7 or any
other disposition of assets not constituting an Asset Disposition;

(9)         Investments in existence on the Issue Date, and any extension,
modification or renewal of any such Investments, or Investments purchased or
received in exchange for such Investments, existing on the Issue Date, but only
to the extent not involving additional advances, contributions or other
Investments of cash or other assets or other increases thereof (other than as a
result of the accrual or accretion of interest or original issue discount or the
issuance of pay-in-kind securities, in each case, pursuant to the terms of such
Investment as in effect on the Issue Date);

(10)       any Person to the extent such Investments consist of Currency
Agreements, Interest Rate Agreements, Commodity Agreements and related Hedging
Obligations, which transactions or obligations are Incurred in compliance with
Section 3.3 or that do not constitute Indebtedness;

(11)       Guarantees of Indebtedness issued in accordance with Section 3.3;

(12)       Investments made in connection with the funding of contributions
under any non-qualified retirement plan or similar employee compensation plan
including, without limitation, split-dollar insurance policies, in an amount not
to exceed the amount of compensation expense recognized by the Company and its
Restricted Subsidiaries in connection with such plans;





-23-

--------------------------------------------------------------------------------

 



 

(13)       Investments received in settlement of debts created in the ordinary
course of business and owing to the Company or any Restricted Subsidiary or in
satisfaction of judgments or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of a debtor;

(14)       any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility,
unemployment insurance, workers’ compensation, performance and other similar
deposits made in the ordinary course of business by the Company or any
Restricted Subsidiary;

(15)       prepayments and other credits to suppliers made in the ordinary
course of business;

(16)       endorsements of negotiable instruments and documents in the ordinary
course of business;

(17)       loans or advances or similar transactions with customers,
distributors, clients, developers, suppliers or purchasers of goods or services
in the ordinary course of business;

(18)       Investments by the Company in connection with joint production
arrangements in the form of dispositions of equipment to a joint venture entity
in exchange for Capital Stock of or Indebtedness of the joint venture entity so
long as within 30 days after such disposition but subject to the definition of
Excluded Property, the Company’s or the applicable Restricted Subsidiary’s
Capital Stock or Indebtedness in such entity are pledged to the Collateral
Agent; and

(19)       Investments by the Company or any of its Restricted Subsidiaries,
together with all other Investments pursuant to this clause (19), in an
aggregate amount at the time of such Investment not to exceed $25.0 million
outstanding at any one time (with the Fair Market Value of such Investment being
measured at the time made and without giving effect to subsequent changes in
value).

“Permitted Junior Debt” means Indebtedness of the Company (which may be
guaranteed by any Subsidiary Guarantor) (i) no portion of which has a scheduled
maturity prior to the date that is six months after the final maturity of the
Notes, (ii) which is not guaranteed by any Subsidiary of the Company that is not
a Subsidiary Guarantor and (iii) which is not secured by any Liens on the assets
of the Company or any Subsidiary of the Company except for Junior Liens on the
Collateral.

“Permitted Liens” means, with respect to any Person:

(1)         Liens on the Collateral securing Indebtedness Incurred pursuant to
Section 3.3(b)(i);

(2)         pledges or deposits by such Person under workers’ compensation laws,
unemployment, general insurance and other insurance laws and old-age pensions
and other social security or retirement benefits or similar legislation, or
good-faith deposits in connection with bids, tenders, contracts (other than for
the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or United States government bonds to secure surety or appeal bonds to which
such Person is a party, or deposits as security for contested taxes or import or
customs duties or for the payment of rent, in each case Incurred in the ordinary
course of business;





-24-

--------------------------------------------------------------------------------

 



 

(3)         Liens imposed by law and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens, in each case Incurred in the
ordinary course of business;

(4)         Liens for taxes, assessments or other governmental charges or levies
not yet subject to penalties for non-payment or that are being contested in good
faith by appropriate proceedings,  provided appropriate reserves required
pursuant to GAAP have been made in respect thereof;

(5)         Liens in favor of issuers of surety, appeal or performance bonds or
letters of credit or bankers’ acceptances or similar obligations issued pursuant
to the request of and for the account of such Person in the ordinary course of
its business;

(6)         minor survey exceptions, encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning, building codes or other restrictions (including, without limitation,
minor defects or irregularities in title and similar encumbrances) as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties that do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(7)         Liens securing Hedging Obligations relating to Indebtedness so long
as the related Indebtedness is, and is permitted to be under this Indenture,
secured by a Lien on the same property securing such Hedging Obligation;

(8)         leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) that do not
materially interfere with the ordinary conduct of the business of the Company or
any of its Restricted Subsidiaries;

(9)         judgment Liens not giving rise to an Event of Default and Liens
securing appeal or surety bonds related to such judgment so long as any
appropriate legal proceedings that may have been duly initiated for the review
of such judgment have not been finally terminated or the period within which
such proceedings may be initiated has not expired;

(10)       Liens for the purpose of securing (A) any Attributable Indebtedness
in respect of a Sale/Leaseback Transaction Incurred pursuant to
Section 3.3(b)(xvii) or (B) the payment of all or a part of the purchase price
of, or Capitalized Lease Obligations, mortgage financings, Purchase Money
Indebtedness or other payments Incurred to finance assets or property (other
than Capital Stock or other Investments) acquired, constructed, improved or
leased in the ordinary course of business; provided that, in the case of this
subclause (10)(B):

(a)         the aggregate principal amount of Indebtedness secured by such Liens
is otherwise permitted to be incurred under this Indenture and does not exceed
the cost of the assets or property so acquired, constructed or improved plus
reasonable fees and expenses of such Person incurred in connection therewith;
and

(b)         such Liens are created within 180 days of construction, acquisition
or improvement of such assets or property and do not encumber any other assets
or property of the Company or any Restricted Subsidiary other than such assets
or property and assets affixed or appurtenant thereto and the proceeds thereof;





-25-

--------------------------------------------------------------------------------

 



 

(11)       Liens that constitute banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
bank, depositary or other financial institution, whether arising by operation of
law or pursuant to contract;

(12)       Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Company and its
Restricted Subsidiaries in the ordinary course of business;

(13)       Liens existing on the Issue Date (other than Liens permitted under
clause (1) above or clause (35) below);

(14)       Liens on property or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary; provided, however, that such Liens are
not created, Incurred or assumed in connection with, or in contemplation of,
such other Person becoming a Restricted Subsidiary; provided further, however,
that any such Lien may not extend to any other property owned by the Company or
any Restricted Subsidiary;

(15)       Liens on property at the time the Company or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Company or any Restricted Subsidiary; provided,
however, that such Liens are not created, Incurred or assumed in connection
with, or in contemplation of, such acquisition; provided further,  however, that
such Liens may not extend to any other property owned by the Company or any
Restricted Subsidiary;

(16)       Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Company or another Restricted Subsidiary;

(17)       Liens on Capital Stock of Unrestricted Subsidiaries to secure
Indebtedness of Unrestricted Subsidiaries;

(18)       deposits as security for contested taxes or contested import to
customs duties;

(19)       Liens securing Refinancing Indebtedness Incurred to refinance,
refund, replace, amend, extend or modify, as a whole or in part, Indebtedness
that was previously so secured pursuant to clauses (1), (10), (13), (14), (15),
(19)  or (36) of this definition; provided that any such Lien is limited to all
or part of the same property or assets (plus improvements, accessions, proceeds
or dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being Refinanced and if the Indebtedness being Refinanced was
secured by Junior Liens then the Liens securing the Refinancing Indebtedness
shall be Junior Liens;

(20)       any interest or title of a lessor under any operating lease;

(21)       Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(22)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with importation of
goods;





-26-

--------------------------------------------------------------------------------

 



 

(23)       Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by the Company or any
of its Restricted Subsidiaries in the ordinary course of business;

(24)       Liens on funds of the Company or any Subsidiary held in deposit
accounts with third party providers of payment services securing credit card
charge-back reimbursement and similar cash management obligations of the Company
or the Subsidiaries;

(25)       Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(26)       Liens arising by operation of law or contract on insurance policies
and the proceeds thereof to secure premiums thereunder;

(27)       Liens on insurance policies and proceeds of insurance policies
(including rebates of premiums) securing Indebtedness incurred pursuant to
Section 3.3(b)(xii) to finance the payment of premiums on the insurance policies
subject to such Liens;

(28)       statutory, common law or contractual Liens of landlords;

(29)       customary Liens granted in favor of a trustee to secure fees and
other amounts owing to such trustee under an indenture or other agreement
pursuant to which Indebtedness permitted under Section 3.3 is Incurred;

(30)       Liens on any cash earnest money deposit made by the Company or any
Restricted Subsidiary in connection with any letter of intent or acquisition
agreement that is not prohibited by this Indenture;

(31)       Liens in favor of credit card processors granted in the ordinary
course of business;

(32)       Liens arising in connection with Cash Equivalents describe in clause
(5) of the definition of “Cash Equivalents”;

(33)       Liens securing other obligations in an amount not to exceed $25.0
million at any time outstanding (it being understood that such Liens may not be
Liens on the Collateral ranking pari passu or senior to the Notes Liens);

(34)       Liens securing cash management obligations incurred in the ordinary
course of business; and

(35)       Liens on the Collateral securing Indebtedness Incurred pursuant to
Section 3.3(b)(ii),  (B) Hedging Obligations and Bank Product Obligations that
are secured ratably (other than with respect to cash collateral for letters of
credit) with Indebtedness outstanding pursuant to Section 3.3(b)(ii) and (C)
Liens on cash or deposits granted to the collateral agent with respect to
Indebtedness Incurred pursuant to Section 3.3(b)(ii) in respect of letters of
credit issued and outstanding thereunder; and

(36)       Junior Liens on the Collateral securing the Junior Lien Loans and
Permitted Junior Debt.





-27-

--------------------------------------------------------------------------------

 



 

“Permitted Residuary Beneficiary” means any Person who is a beneficiary of a
Qualified Trust and, under the terms of the Qualified Trust, is entitled to
distributions out of the capital of such Qualified Trust only after the death of
all of the Qualified Persons who are beneficiaries of such Qualified Trust.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
hereof or any other entity.

“Preferred Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over shares
of Capital Stock of any other class of such Person.

“Priority Leverage Ratio”  means, on any date, the Consolidated Leverage Ratio
on such date adjusted to exclude all Indebtedness that is unsecured or secured
solely by Junior Liens on the Collateral.

“Private Placement Legend” means the legend set forth in Section 2.1(c) to be
placed on all Notes issued under this Indenture except where otherwise permitted
by the provisions hereof.

“Proportionate Equity Share” means, with respect to the Company’s equity in the
net income of any Person included in the Company’s Consolidated Net Income
pursuant to clause (1) of the definition thereof, the ratio of the Company’s
equity in the net income of such Person during the applicable period to the
total net income of such Person for such period.

“Purchase Money Indebtedness” means Indebtedness (including Capitalized Lease
Obligations) Incurred (within 365 days of such purchase or lease) to finance or
refinance the purchase, lease, construction, installation, or improvement of any
assets used or useful in a Related Business (whether through the direct purchase
of assets or through the purchase of Capital Stock of any Person owning such
assets).

“Qualified Person” means a Person referred to in clauses (1) through (5) of the
definition of Member of the McClatchy Family or the spouse, widow or widower for
the time being and from time to time of any Person described in clause (4) or
(5) of the definition of “Member of the McClatchy Family.”

“Qualified Trust” means a trust (whether testamentary or inter vivos) any
beneficiary of which is a Qualified Person.

“QIB” means any “qualified institutional buyer” (as defined in Rule 144A).

“Rating Agencies” means S&P and Moody’s or if S&P or Moody’s or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical Rating Agency or agencies, as the case may be, selected by the
Company (as certified by a resolution of the Board of Directors) which shall be
substituted for S&P or Moody’s or both, as the case may be.

“Record Date” for the interest payable on any applicable Interest Payment Date
means January 1 and July 1 (whether or not a Business Day) next preceding such
Interest Payment Date.





-28-

--------------------------------------------------------------------------------

 



 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, replace, repay, prepay, purchase, redeem, defease or retire, or to issue
other Indebtedness in exchange or replacement for or to consolidate, such
Indebtedness.  “Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” means Indebtedness that is Incurred to Refinance any
Indebtedness existing on the Issue Date or Incurred in compliance with this
Indenture (including Indebtedness of the Company that Refinances Indebtedness of
any Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that
Refinances Indebtedness of another Restricted Subsidiary (except that a
Subsidiary Guarantor shall not Refinance Indebtedness of a Restricted Subsidiary
that is not a Subsidiary Guarantor)), including Indebtedness that Refinances
Refinancing Indebtedness;  provided, however, that:

(1)         if the Stated Maturity of the Indebtedness being Refinanced is later
than the Stated Maturity of the Notes, the entire principal amount of the
Refinancing Indebtedness has a Stated Maturity at least six (6) months later
than the Stated Maturity of the Notes;

(2)         the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced at such time;

(3)         such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness Incurred to pay interest, premiums required by the
instruments governing such existing Indebtedness or premiums necessary to
effectuate such Refinancing and costs, fees and expenses Incurred in connection
therewith);

(4)         if the Indebtedness being Refinanced is subordinated in right of
payment to the Notes or the Subsidiary Guarantee, such Refinancing Indebtedness
is subordinated in right of payment to the Notes or the Subsidiary Guarantee on
terms at least as favorable to the Holders as those contained in the
documentation governing the Indebtedness being Refinanced; and

(5)         Refinancing Indebtedness shall not include Indebtedness of a
Non-Guarantor Subsidiary that refinances Indebtedness of the Company or a
Subsidiary Guarantor.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Global Note bearing the Private Placement
Legend and deposited with or on behalf of the Depositary and registered in the
name of the Depositary or its nominee, issued in an initial denomination equal
to the outstanding principal amount of the Notes initially sold in reliance on
Rule 903.

“Related Business” means any business that is the same as or related, ancillary
or complementary to any of the businesses of the Company and its Restricted
Subsidiaries on the Issue Date and any reasonable extension or evolution of any
of the foregoing, including without limitation, the online business of the
Company and its Restricted Subsidiaries.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.





-29-

--------------------------------------------------------------------------------

 



 

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Period” means, in relation to the Initial Notes, the 40 consecutive
days beginning on and including the later of (A) the day on which the Initial
Notes are offered to persons other than distributors (as defined in Regulation S
under the Securities Act) and (B) the Issue Date; and, in relation to any
Additional Notes that bear the Private Placement Legend, it means the comparable
period of 40 consecutive days.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means S&P Global Ratings (a division of S&P Global Inc.) or any successor
to the rating agency business thereof.

“Sale/Leaseback Transaction” means any direct or indirect arrangement relating
to property now owned or hereafter acquired by the Company or a Restricted
Subsidiary whereby the Company or such Restricted Subsidiary transfers such
property to a Person (other than the Company or any of its Subsidiaries) and the
Company or such Restricted Subsidiary leases it from such Person.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” means the security agreement dated July 16, 2018, among the
Company, the Subsidiary Guarantors and the Collateral Agent, as the same may be
amended, supplemented or otherwise modified from time to time.

“Senior Management” means the Chief Executive Officer, the Chief Financial
Officer, any Vice President, the Treasurer or the Secretary of the Company.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Specified Real Property” means the real property and improvements owned by the
Company or any Restricted Subsidiary at (i) 1601 McGee Street and 1701 Locust
Street, Kansas City, Missouri 64108, bearing assessor’s parcel numbers
29-240-19-11 and 29-240-36-08 and (ii) 100 Midland Avenue, Lexington, Kentucky
40508-1999 bearing assessor’s parcel number 11252975.





-30-

--------------------------------------------------------------------------------

 



 

 “Stated Maturity” means, with respect to any security, the date specified in
the agreement governing or certificate relating to such security as the fixed
date on which the final payment of principal of such security is due and
payable, including pursuant to any mandatory redemption provision, but shall not
include any contingent obligations to repay, redeem or repurchase any such
principal prior to the date originally scheduled for the payment thereof.

“Subordinated Obligation” means any Indebtedness of the Company (whether
outstanding on the Issue Date or thereafter Incurred) that is subordinated or
junior in right of payment to the Notes pursuant to a written agreement.  No
Indebtedness of the Company shall be deemed to be subordinated or junior in
right of payment to any other Indebtedness of the Company solely by virtue of
Liens, guarantees, maturity or payments or structural subordination.

“Subsidiary” of any Person means (1) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person (or a combination thereof), or (2) any
partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof).  Unless otherwise specified herein, each reference to
a Subsidiary will refer to a Subsidiary of the Company.

“Subsidiary Guarantee” means, individually, any Guarantee by a Subsidiary
Guarantor pursuant to the terms of this Indenture and any supplemental indenture
thereto, and, collectively, all such Guarantees.  Each such Subsidiary Guarantee
will be in the form prescribed by this Indenture.

“Subsidiary Guarantor” means each Restricted Subsidiary in existence on the
Issue Date that provides a Subsidiary Guarantee on the Issue Date (and any other
Restricted Subsidiary that provides a Subsidiary Guarantee in accordance with
this Indenture); provided that upon release or discharge of such Restricted
Subsidiary from its Subsidiary Guarantee in accordance with this Indenture, such
Restricted Subsidiary ceases to be a Subsidiary Guarantor.

“substantially concurrent” means, with respect to two or more events, the
occurrence of such events within 45 days of each other.

“Trade Payables” means, with respect to any Person, any accounts payable to
trade creditors created, assumed or Guaranteed by such Person arising in the
ordinary course of business in connection with the acquisition of goods or
services.

“Treasury Rate”  means, as of any applicable Redemption Date, the weekly average
rounded to the nearest 1/100th of a percentage point (for the most recently
completed week for which such information is available as of the date that is
two (2) Business Days prior to the applicable Redemption Date) of the yield to
maturity of United States Treasury securities with a constant maturity (as
compiled and published in the Federal Reserve Statistical Release H.15 with
respect to each applicable day during such week or, if such Statistical Release
is no longer published or available, any publicly available source of similar
market data selected by the Company) most nearly equal to the period from the
applicable Redemption Date to July 15, 2022; provided,  however, that if the
period from the applicable Redemption Date to July 15, 2022 is not equal to the
constant maturity of a United States Treasury security for which such a yield is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one twelfth of a year) from the weekly average yields of United
States Treasury securities for which such yields are given, except that if the
period from the applicable Redemption Date to July 15,





-31-

--------------------------------------------------------------------------------

 



 

2022 is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

“Trust Officer” means, when used with respect to the Trustee, any officer within
the corporate trust department of the Trustee, including any vice president,
assistant secretary, assistant treasurer, trust officer or any other officer of
the Trustee who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means such successor.

“Uniform Commercial Code”  or “UCC”  means the New York Uniform Commercial Code
or the Uniform Commercial Code of any other jurisdiction applicable to the
Collateral, in each case, as in effect from time to time.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing Notes that do not bear the Private Placement Legend.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Company that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors of the Company in the manner provided below and (2) any
Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Company may designate any Subsidiary of the
Company (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:

(1)         such Subsidiary or any of its Subsidiaries does not own any Capital
Stock or Indebtedness of or have any Investment in, or own or hold any Lien on
any property of, any other Subsidiary of the Company that is not a Subsidiary of
the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary;

(2)         all the Indebtedness of such Subsidiary and its Subsidiaries shall,
at the date of designation, and will at all times thereafter while they are
Unrestricted Subsidiaries, consist of Non-Recourse Debt;

(3)         such designation and the Investment of the Company in such
Subsidiary complies with Section 3.4;

(4)         such Subsidiary, either alone or in the aggregate with all other
Unrestricted Subsidiaries, does not operate, directly or indirectly, all or
substantially all of the business of the Company and its Subsidiaries;

(5)         such Subsidiary is a Person with respect to which neither the
Company nor any of its Restricted Subsidiaries has any direct or indirect
obligation:





-32-

--------------------------------------------------------------------------------

 



 

(a)         to subscribe for additional Capital Stock of such Person; or

(b)         to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results; and

(6)         on the date such Subsidiary is designated an Unrestricted
Subsidiary, such Subsidiary is not a party to any agreement, contract,
arrangement or understanding with the Company or any Restricted Subsidiary with
terms substantially less favorable to the Company than those that might have
been obtained from Persons who are not Affiliates of the Company.

Any such designation by the Board of Directors of the Company shall be evidenced
to the Trustee by filing with the Trustee a resolution of the Board of Directors
of the Company giving effect to such designation and an Officers’ Certificate
certifying that such designation complies with the foregoing conditions.  If, at
any time, any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Indenture and any Indebtedness of
such Subsidiary shall be deemed to be Incurred as of such date.

The Board of Directors of the Company may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof and the Company could Incur
at least $1.00 of additional Indebtedness pursuant to Section 3.3(a) on a pro
forma basis taking into account such designation.

“U.S. Government Obligations” means securities that are (1) direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged or (2) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally guaranteed as a full faith and credit
obligation of the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depositary receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such U.S. Government
Obligations or a specific payment of principal of or interest on any such U.S.
Government Obligations held by such custodian for the account of the holder of
such depositary receipt; provided that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
Holder of such depositary receipt from any amount received by the custodian in
respect of the U.S. Government Obligations or the specific payment of principal
of or interest on the U.S. Government Obligations evidenced by such depositary
receipt.

“U.S. Person” means a U.S. Person as defined in Rule 902(k) of Regulation S
under the Securities Act.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors,
managers or trustees, as applicable, of such Person.

“Wholly-Owned Subsidiary” means a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares or local ownership
shares) is owned by the Company or another Wholly-Owned Subsidiary.





-33-

--------------------------------------------------------------------------------

 



 

SECTION 1.2.        Other Definitions.

 

 

 

 

Term

    

Defined in
  Section  

 

“Additional Notes”

 

2.2 

 

“Affiliate Transaction”

 

3.8(a)

 

“Applicable Law”

 

12.17 

 

“Asset Disposition Purchase Date”

 

3.7(d)

 

“Bankruptcy Code”

 

6.1 

 

“Bankruptcy Law”

 

6.1 

 

“Change of Control Offer”

 

3.9(b)

 

“Change of Control Payment”

 

3.9(b)(i)

 

“Change of Control Payment Date”

 

3.9(b)(ii)

 

“Chatham Letter Agreement”

 

3.16(a)

 

“covenant defeasance option”

 

8.1(b)

 

“Custodian”

 

6.1 

 

“Defaulted Interest”

 

2.12 

 

“DTC”

 

2.1(b)

 

“Event of Default”

 

6.1 

 

“Guarantor Obligations”

 

10.1 

 

“legal defeasance option”

 

8.1(b)

 

“Notice of Default”

 

6.1 

 

“Paying Agent”

 

2.3 

 

“payment default”

 

6.1(a)(vi)(A)

 

“Redemption Date”

 

5.4 

 

“Registrar”

 

2.3 

 

“Reinstatement Date”

 

3.12(b)

 

“Restricted Payment”

 

3.4(a)

 

“Special Interest Payment Date”

 

2.12(a)

 

“Special Record Date”

 

2.12(a)

 

“Successor Company”

 

4.1(a)(i)

 

“Successor Guarantor”

 

4.2(a)(i)

 

“Suspended Covenants”

 

3.12(a)

 

“Suspension Period”

 

3.12(b)

 

“Voting Control Offer”

 

3.16(b)

 

“Voting Control Payment Date”

 

3.16(b)

 

 

SECTION 1.3.        Rules of Construction.  Unless the context otherwise
requires:

(a)         a term has the meaning assigned to it;

(b)         an accounting term not otherwise defined has the meaning assigned to
it in accordance with GAAP;

(c)         “or” is not exclusive;

(d)         “including” means including without limitation;

(e)         words in the singular include the plural and words in the plural
include the singular;





-34-

--------------------------------------------------------------------------------

 



 

(f)         unsecured Indebtedness shall not be deemed to be subordinate or
junior to secured Indebtedness merely by virtue of its nature as unsecured
Indebtedness;

(g)         references to sections of, or rules under, the Securities Act or
Exchange Act shall be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time;

(h)         unless the context otherwise requires, any reference to an
“Article,” “Section” or “clause” refers to an Article, Section or clause, as the
case may be, of this Indenture;

(i)          the words “herein,” “hereof” and “hereunder” and any other words of
similar import refer to this Indenture as a whole and not any particular
Article, Section, clause or other subdivision; and

(j)          any requirement to pay interest on the Notes shall include all
additional interest required pursuant to Section 6.1.

ARTICLE II

 

The Notes

SECTION 2.1.        Form and Dating.

(a)         The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto, the terms of which are
incorporated in and made a part hereof.  The Notes may have notations, legends
or endorsements approved as to form by the Company, and required by law, stock
exchange rule, agreements to which the Company is subject or usage.  Each Note
shall be dated the date of its authentication.  The Notes shall be issuable only
in denominations of $2,000 and integral multiples of $1,000 in excess thereof.

(b)         The Notes shall initially be issued in the form of one or more
Global Notes and The Depository Trust Company (“DTC”), its nominees, and their
respective successors, shall act as the Depositary with respect thereto.  Each
Global Note (i) shall be registered in the name of the Depositary for such
Global Note or the nominee of such Depositary, (ii) shall be delivered by the
Trustee to such Depositary or held by the Trustee as custodian for the
Depositary pursuant to such Depositary’s instructions, and (iii) shall bear a
Global Note Legend in substantially the following form:

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF THE DEPOSITARY OR A NOMINEE OF





-35-

--------------------------------------------------------------------------------

 



 

THE DEPOSITARY OR A SUCCESSOR DEPOSITARY.  THIS NOTE IS NOT EXCHANGEABLE FOR
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS
NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO
TRANSFER OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

(c)         Except as permitted by Section 2.6(g), any Note not registered under
the Securities Act shall bear the following Private Placement Legend on the face
thereof:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS [IN THE CASE OF RULE 144A NOTES: ONE YEAR] [IN THE CASE OF
REGULATION S NOTES: 40 DAYS] AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF
AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE
OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE
ISSUER OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO A
“NON-U.S. PERSON” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF, AND IN COMPLIANCE WITH,
REGULATION S UNDER THE SECURITIES ACT, OR (E) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS





-36-

--------------------------------------------------------------------------------

 



 

LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.

THE HOLDER OF THIS SECURITY WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO ABOVE.

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depository, or the Trustee as its custodian and the Depository may be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the absolute owner of the global Note for all purposes whatsoever, including
but not limited to notices and payments.  Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a Holder of any Note.  Any notice to be delivered to
DTC (including, but not limited to, a notice of redemption) may be delivered
electronically by the Trustee in accordance with Applicable Procedures of DTC.

SECTION 2.2.        Form of Execution and Authentication.  An Officer shall sign
the Notes for the Company by manual or facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time the Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be valid until authenticated by the manual signature of the
Trustee.  The signature of the Trustee shall be conclusive evidence that the
Note has been authenticated under this Indenture.

The Trustee shall authenticate (i) Initial Notes for original issue on the Issue
Date in an aggregate principal amount of $310,000,000,  and (ii) subject to
compliance with Sections 3.3 and 3.5, one or more series of Notes (“Additional
Notes”) for original issue after the Issue Date (such Notes to be substantially
in the form of Exhibit A) in an unlimited amount,  in each case upon written
order of the Company in the form of an Officers’ Certificate, which Officers’
Certificate shall, in the case of any issuance of Additional Notes, certify that
such issuance is in compliance with Sections 3.3 and 3.5, together with an
Opinion of Counsel stating that such Securities have been duly authorized,
executed and delivered by the Company and, when duly authenticated and delivered
by the Trustee, will constitute valid and legally binding obligations of the
Company, enforceable in accordance with their terms (subject to customary
exceptions);  provided that if such Additional Notes are not fungible with the
Initial Notes for U.S. federal income tax purpose or other securities law
purposes, then such Additional Notes will have a separate CUSIP number.  In
addition, each such Officers’ Certificate shall specify the amount of Notes to
be authenticated, the date on which the Notes are to be authenticated, whether
the securities are to be Initial Notes or Additional Notes and the aggregate
principal amount of Notes outstanding on the date of authentication, and shall
further specify the amount of such Notes to be issued as Global Notes or
Definitive Notes.  Such Notes shall initially be in the form of one or more
Global Notes, which (i) shall represent, and shall be denominated in an amount
equal to the aggregate principal amount of, the Notes to be issued, (ii) shall
be registered in the name of the Depositary or its nominee and (iii) shall be
delivered by the Trustee to the Depositary or pursuant to the Depositary’s
instruction.  All Notes issued under this Indenture shall vote and consent
together on all matters as one class and no series of Notes will have the right
to vote or consent as a separate class on any matter.





-37-

--------------------------------------------------------------------------------

 



 

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes.  Unless limited by the terms of such appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do
so.  Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent.  An authenticating agent has the same rights as an
Agent to deal with the Company or any Affiliate of the Company.

SECTION 2.3.        Registrar and Paying Agent.  The Company shall maintain (i)
an office or agency where Notes may be presented for registration of transfer or
for exchange (including any co-registrar, the “Registrar”) and (ii) an office or
agency where Notes may be presented for payment (“Paying Agent”).  The Registrar
shall keep a register of the Notes and of their transfer and exchange.  The
Company may appoint one or more co-registrars and one or more additional paying
agents.  The term “Paying Agent” includes any additional paying agent.  The
Company may change any Paying Agent, Registrar or co-registrar without prior
notice to any Holder of a Note.  The Company shall notify the Trustee in writing
and the Trustee shall notify the Holders of the Notes of the name and address of
any Agent not a party to this Indenture.  The Company may act as Paying Agent,
Registrar or co-registrar.  The Company shall enter into an appropriate agency
agreement with any Agent not a party to this Indenture.  The agreement shall
implement the provisions hereof that relate to such Agent.  The Company shall
notify the Trustee in writing of the name and address of any such Agent.  If the
Company fails to maintain a Registrar or Paying Agent, or fails to give the
foregoing notice, the Trustee shall act as such, and shall be entitled to
appropriate compensation in accordance with Section 7.11.

The Company initially appoints the Trustee as Registrar, Paying Agent and agent
for service of notices and demands in connection with the Notes.

SECTION 2.4.        Paying Agent to Hold Money in Trust.  The Company shall
require each Paying Agent other than the Trustee to agree in writing that the
Paying Agent shall hold in trust for the benefit of the Holders of the Notes or
the Trustee all money held by the Paying Agent for the payment of principal of,
premium, if any, and interest on the Notes, and shall notify the Trustee in
writing of any Default by the Company in making any such payment.  While any
such Default continues, the Trustee may require a Paying Agent to pay all money
held by it to the Trustee.  The Company at any time may require a Paying Agent
to pay all money held by such Paying Agent to the Trustee.  Upon payment over to
the Trustee, the Paying Agent (if other than the Company) shall have no further
liability for the money delivered to the Trustee.  If the Company acts as Paying
Agent, it shall segregate and hold in a separate trust fund for the benefit of
the Holders of the Notes all money held by it as Paying Agent.

SECTION 2.5.        Lists of Holders of the Notes.  The Trustee shall preserve
in as current a form as is reasonably practicable the most recent list available
to it of the names and addresses of Holders of the Notes.  If the Trustee is not
the Registrar, the Company shall furnish to the Trustee at least seven (7)
Business Days before each Interest Payment Date and at such other times as the
Trustee may request in writing a list in such form and as of such date as the
Trustee may reasonably require of the names and addresses of Holders of the
Notes, including the aggregate principal amount of the Notes held by each
thereof.

SECTION 2.6.        Transfer and Exchange.

(a)         Transfer and Exchange of Global Notes.  A Global Note may not be
transferred as a whole except by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary.  Global Notes will be exchanged by
the Company for Definitive Notes, subject to any applicable laws, only if
(i) the Company delivers to the Trustee notice from the Depositary that (A) the
Depositary is unwilling or unable to continue to act as





-38-

--------------------------------------------------------------------------------

 



 

Depositary for the Global Notes or (B) the Depositary is no longer a clearing
agency registered under the Exchange Act and, in either case, the Company fails
to appoint a successor Depositary within 90 days after the date of such notice
from the Depositary, (ii) upon request of the Trustee or Holders of a majority
of the aggregate principal amount of outstanding Notes if there shall have
occurred and be continuing an Event of Default with respect to the Notes or
(iii) if the Company notifies the Trustee that it elects to cause the issuance
of Definitive Notes.  In any such case, the Company will notify the Trustee in
writing that, upon surrender by the Participants and Indirect Participants of
their interests in such Global Note, certificated Notes will be issued to each
Person that such Participants, Indirect Participants and DTC jointly identify as
being the beneficial owner of the related Notes.  Global Notes also may be
exchanged or replaced, in whole or in part, as provided in Sections 2.7 and
2.10.  Every Note authenticated and delivered in exchange for, or in lieu of, a
Global Note or any portion thereof, pursuant to this Section 2.6 or Section 2.7
or 2.10 hereof, shall be authenticated and delivered in the form of, and shall
be, a Global Note.  A Global Note may not be exchanged for another Note other
than as provided in this Section 2.6.  However, beneficial interests in a Global
Note may be transferred and exchanged as provided in paragraph (b), (c) or (i)
below.

(b)         Transfer and Exchange of Beneficial Interests in the Global
Notes.  The transfer and exchange of beneficial interests in the Global Notes
shall be effected through the Depositary, in accordance with the provisions
hereof and the Applicable Procedures.  Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth in this Indenture to the extent required by the Securities
Act.  Transfers of beneficial interests in the Global Notes also shall require
compliance with the applicable subparagraphs below.

(i)         Transfer of Beneficial Interests in the Same Global
Note.  Beneficial interests in any Restricted Global Note may be transferred to
Persons who take delivery thereof in the form of a beneficial interest in the
same Restricted Global Note in accordance with the transfer restrictions set
forth in the Private Placement Legend; provided, however, that prior to the
expiration of the Restricted Period, no transfer of beneficial interests in a
Regulation S Global Note may be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser) unless permitted by
applicable law and made in compliance with subparagraphs (ii) and (iii)
below.  Beneficial interests in any Unrestricted Global Note may be transferred
to Persons who take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note.  No written orders or instructions shall be required
to be delivered to the Registrar to effect the transfers described in this
subparagraph (i) unless specifically stated above.

(ii)        All Other Transfers and Exchanges of Beneficial Interests in Global
Notes.  In connection with all transfers and exchanges of beneficial interests
that are not subject to subparagraph (i) above, the transferor of such
beneficial interest must deliver to the Registrar either (A) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and (2)
instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase,
or (B) (1) if Definitive Notes are at such time permitted to be issued pursuant
to this Indenture, a written order from a Participant or an Indirect Participant
given to the Depositary in accordance with the Applicable Procedures directing
the Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given by
the Depositary to the Registrar containing information regarding the Person in
whose name such Definitive Note shall be registered to effect the transfer or
exchange referred to in (1) above.   Upon satisfaction of all of the
requirements for transfer or exchange of beneficial interests in





-39-

--------------------------------------------------------------------------------

 



 

Global Notes contained in this Indenture and the Notes or otherwise applicable
under the Securities Act, the Trustee shall adjust the principal amount of the
relevant Global Note(s) pursuant to paragraph (m) below.

(iii)       Transfer of Beneficial Interests to Another Restricted Global
Note.  A beneficial interest in any Restricted Global Note may be transferred to
a Person who takes delivery thereof in the form of a beneficial interest in
another Restricted Global Note if the transfer complies with the requirements of
subparagraph (ii) above and the Registrar receives the following:

(A)        if the transferee will take delivery in the form of a beneficial
interest in a 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item (1)
thereof; and

(B)        if the transferee will take delivery in the form of a beneficial
interest in a Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof.

(iv)        [Reserved].

(c)         Transfer and Exchange of Beneficial Interests for Definitive Notes.

(i)  Transfer and Exchange of Beneficial Interests in Restricted Global Notes
for Restricted Definitive Notes.  Subject to Section 2.6(a) If any holder of a
beneficial interest in a Restricted Global Note proposes to exchange such
beneficial interest for a Restricted Definitive Note or to transfer such
beneficial interest to a Person who takes delivery thereof in the form of a
Restricted Definitive Note, then upon receipt by the Registrar of the following
documentation:

(A)        if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

(B)        if such beneficial interest is being transferred to a QIB in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (1) thereof;

(C)        if such beneficial interest is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof; and

(D)        if such beneficial interest is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to paragraph (m) below, and the Company
shall execute and the Trustee shall authenticate and deliver to the Person
designated in the certificate a Restricted Definitive Note in the appropriate
principal amount.  Any Restricted Definitive Note issued in exchange for a
beneficial interest in a Restricted Global Note pursuant to this paragraph (c)
shall be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant.  The Trustee shall deliver such Restricted Definitive
Notes to the Persons in whose names such Notes are so registered.





-40-

--------------------------------------------------------------------------------

 



 

Any Restricted Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this subparagraph (i) shall bear the Private
Placement Legend and shall be subject to all restrictions on transfer contained
therein.

(ii)   [Reserved].

(iii)  Transfer and Exchange of Beneficial Interests in Unrestricted Global
Notes for Unrestricted Definitive Notes.  Subject to Section 2.6(a), if any
holder of a beneficial interest in an Unrestricted Global Note proposes to
exchange such beneficial interest for a Definitive Note or to transfer such
beneficial interest to a Person who takes delivery thereof in the form of a
Definitive Note, then, upon satisfaction of the conditions set forth in
subparagraph (b)(ii) above, the Trustee shall cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
paragraph (m) below, and the Company shall execute and the Trustee shall
authenticate and deliver to the Person designated in the certificate a
Definitive Note in the appropriate principal amount.  Any Definitive Note issued
in exchange for a beneficial interest pursuant to this subparagraph (c)(iii)
shall be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant.  The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered.  Any Definitive Note issued
in exchange for a beneficial interest pursuant to this subparagraph (c)(iii)
shall not bear the Private Placement Legend.

(d)         Transfer and Exchange of Definitive Notes for Beneficial Interests.

(i)  Transfer and Exchange of Restricted Definitive Notes for Beneficial
Interests in Restricted Global Notes.  If any Holder of a Restricted Definitive
Note proposes to exchange such Note for a beneficial interest in a Restricted
Global Note or to transfer such Restricted Definitive Notes to a Person who
takes delivery thereof in the form of a beneficial interest in a Restricted
Global Note, then, upon receipt by the Registrar of the following documentation:

(A)        if the Holder of such Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (2)(b) thereof;

(B)        if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (1) thereof;
or

(C)        if such Restricted Definitive Note is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904 under
the Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, and in the case of clause (C) above, the Regulation S Global
Note.

(ii) [Reserved].

(iii) Transfer and Exchange of Unrestricted Definitive Notes for Beneficial
Interests in Unrestricted Global Notes.  A Holder of an Unrestricted Definitive
Note may exchange such Note for a beneficial interest in an Unrestricted Global
Note or transfer such Unrestricted Definitive Notes to a





-41-

--------------------------------------------------------------------------------

 



 

Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note at any time.  Upon receipt of a request for such an
exchange or transfer, the Trustee shall cancel the applicable Unrestricted
Definitive Note and increase or cause to be increased the aggregate principal
amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from an Unrestricted Definitive Note or a
Restricted Definitive Note, as the case may be, to a beneficial interest is
effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at a time when
an Unrestricted Global Note has not yet been issued, the Company shall issue
and, upon receipt of an authentication order in accordance with Section 2.2, the
Trustee shall authenticate one or more Unrestricted Global Notes in an aggregate
principal amount equal to the principal amount of Unrestricted Definitive Notes
or Restricted Definitive Notes, as the case may be, so transferred.

(e)         Transfer and Exchange of Definitive Notes for Definitive
Notes.  Upon request by a Holder of Definitive Notes and such Holder’s
compliance with the provisions of this paragraph (e), the Registrar shall
register the transfer or exchange of Definitive Notes.  Prior to such
registration of transfer or exchange, the requesting Holder shall present or
surrender to the Registrar the Definitive Notes duly endorsed or accompanied by
a written instruction of transfer in form satisfactory to the Registrar duly
executed by such Holder or its attorney, duly authorized in writing.  In
addition, the requesting Holder shall provide any additional certifications,
documents and information, as applicable, required pursuant to the following
provisions of this paragraph (e).

(f)         Transfer of Restricted Definitive Notes to Restricted Definitive
Notes.  Any Restricted Definitive Note may be transferred to and registered in
the name of Persons who take delivery thereof in the form of a Restricted
Definitive Note if the Registrar receives the following:

(A)        if the transfer will be made pursuant to Rule 144A under the
Securities Act, then the transferor must deliver a certificate in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

(B)        if the transfer will be made pursuant to Rule 903 or Rule 904, then
the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (2) thereof; and

(C)        if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including, if the
Registrar so requests, a certification or Opinion of Counsel in form reasonably
acceptable to the Company to the effect that such transfer is in compliance with
the Securities Act.

(g)         [Reserved].

(h)         Transfer of Unrestricted Definitive Notes to Unrestricted Definitive
Notes.  A Holder of Unrestricted Definitive Notes may transfer such Notes to a
Person who takes delivery thereof in the form of an Unrestricted Definitive
Note.  Upon receipt of a request to register such a transfer, the Registrar
shall register the Unrestricted Definitive Notes pursuant to the instructions
from the Holder thereof.

(i)          [Reserved].

(j)          [Reserved].





-42-

--------------------------------------------------------------------------------

 



 

(k)         Private Placement Legend.

(A)        Except as permitted by subparagraph (B) below, each Global Note
(other than an Unrestricted Global Note) and each Definitive Note (and all Notes
issued in exchange therefor or substitution thereof) shall bear the Private
Placement Legend.

(B)        Notwithstanding the foregoing, any Global Note or Definitive Note
issued pursuant to subparagraph (c)(iii), (d)(iii), (e) or (f) of this
Section 2.6 (and all Notes issued in exchange therefor or substitution thereof)
shall not bear the Private Placement Legend.

(l)          Global Note Legend.  Each Global Note shall bear the Global Note
Legend.

(m)        Cancellation and/or Adjustment of Global Notes.  At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof.  At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(n)         General Provisions Relating to Transfers and Exchanges.

(i)   To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon the Company’s order or at the Registrar’s request.

(ii)  No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Company may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.2,  2.10,  3.7,  3.9 and 5.7).

(iii) The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part, except for the
unredeemed portion of any Note being redeemed in part.

(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits hereof, as the Global Notes or Definitive Notes surrendered upon such
registration of transfer or exchange.

(v)  The Company shall not be required (A) to issue, to register the transfer of
or to exchange any Notes during a period beginning at the opening of business on
a Business Day fifteen (15) days before the mailing of a notice of redemption of
Notes and ending at the close of business on the day of such mailing or (B) to
register the transfer of or to exchange any Note so selected for redemption in
whole or in part, except the unredeemed portion of any Note being redeemed in
part.





-43-

--------------------------------------------------------------------------------

 



 

(vi)   Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Company may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and interest on such Notes and for all
other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.

(vii)  The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.2.

(viii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.6 to effect a registration
of transfer or exchange may be submitted by facsimile.

(ix)   The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Participants or Indirect
Participants) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by the terms of, this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

(x)    Neither the Trustee nor any Agent shall have any responsibility for any
actions taken or not taken by the Depositary.

SECTION 2.7.        Replacement Notes.  If any mutilated Note is surrendered to
the Trustee, or the Company and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Note, the Company shall
issue and the Trustee, upon the written order of the Company signed by two
Officers of the Company, shall authenticate a replacement Note if the Trustee’s
requirements for replacements of Notes are met.  The Holder must supply
indemnity or security sufficient in the judgment of the Trustee and the Company
to protect the Company, the Trustee, any Agent or any authenticating agent from
any loss which any of them may suffer if a Note is replaced.  The Company and
the Trustee may charge for their fees and expenses in replacing a Note including
amounts to cover any tax, assessment, fee or other governmental charge that may
be imposed in relation thereto.

Every replacement Note is an obligation of the Company.

SECTION 2.8.        Outstanding Notes.  The Notes outstanding at any time are
all the Notes authenticated by the Trustee except for those canceled by it,
those delivered to it for cancellation and those described in this Section 2.8
as not outstanding.

If a Note is replaced pursuant to Section 2.7, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is
held by a protected purchaser.

If the principal amount of any Note is considered paid under Section 3.1 hereof,
it shall cease to be outstanding and interest on it shall cease to accrue.

Subject to Section 2.9, a Note does not cease to be outstanding because the
Company, a Subsidiary of the Company or an Affiliate of the Company holds the
Note.

SECTION 2.9.        Treasury Notes.  In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the





-44-

--------------------------------------------------------------------------------

 



 

Company, any Subsidiary of the Company or any Affiliate of the Company shall be
considered as though not outstanding, except that for purposes of determining
whether the Trustee shall be protected in relying on any such direction, waiver
or consent, only Notes which a Trust Officer actually knows to be so owned shall
be so considered.  Notwithstanding the foregoing, Notes that are to be acquired
by the Company, any Subsidiary of the Company or an Affiliate of the Company
pursuant to an exchange offer, tender offer or other agreement shall not be
deemed to be owned by the Company, a Subsidiary of the Company or an Affiliate
of the Company until legal title to such Notes passes to the Company, such
Subsidiary or such Affiliate, as the case may be.

SECTION 2.10.      Temporary Notes.  Until Definitive Notes are ready for
delivery, the Company may prepare and the Trustee shall authenticate temporary
Notes.  Temporary Notes shall be substantially in the form of Definitive Notes
but may have variations that the Company and the Trustee consider appropriate
for temporary Notes.  Without unreasonable delay, the Company shall prepare and
the Trustee, upon receipt of the written order of the Company signed by two
Officers of the Company, shall authenticate definitive Notes in exchange for
temporary Notes.  Until such exchange, temporary Notes shall be entitled to the
same rights, benefits and privileges as Definitive Notes.

SECTION 2.11.      Cancellation.  The Company at any time may deliver Notes to
the Trustee for cancellation.  The Registrar and Paying Agent shall forward to
the Trustee any Notes surrendered to them for registration of transfer, exchange
or payment.  The Trustee shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation and shall dispose of
all canceled Notes in its customary manner (subject to the record retention
requirements of the Exchange Act), unless the Company directs copies of canceled
Notes to be returned to it.  The Company may not issue new Notes to replace
Notes that it has redeemed or paid or that have been delivered to the Trustee
for cancellation.

SECTION 2.12.      Payment of Interest; Defaulted Interest.  Interest on any
Note which is payable, and is punctually paid or duly provided for, on any
interest payment date shall be paid to the Person in whose name such Note (or
one or more predecessor Notes) is registered at the close of business on the
regular Record Date for such interest at the office or agency of the Company
maintained for such purpose pursuant to Section 2.3.

Any interest on any Note which is payable, but is not paid when the same becomes
due and payable and such nonpayment continues for a period of 30 days shall
forthwith cease to be payable to the Holder on the regular Record Date by virtue
of having been such Holder, and such defaulted interest and (to the extent
lawful) interest on such defaulted interest at the rate borne by the Notes (such
defaulted interest and interest thereon herein collectively called “Defaulted
Interest”) shall be paid by the Company, at its election in each case, as
provided in clause (a) or (b) below:

(a)         The Company may elect to make payment of any Defaulted Interest to
the Persons in whose names the Notes (or their respective predecessor Notes) are
registered at the close of business on a Special Record Date (as defined below)
for the payment of such Defaulted Interest, which shall be fixed in the
following manner.  The Company shall notify the Trustee in writing of the amount
of Defaulted Interest proposed to be paid on each Note and the date (not less
than 30 days after such notice unless a shorter period shall be acceptable to
the Trustee) of the proposed payment (the “Special Interest Payment Date”), and
at the same time the Company shall deposit with the Trustee an amount of money
equal to the aggregate amount proposed to be paid in respect of such Defaulted
Interest or shall make arrangements satisfactory to the Trustee for such deposit
prior to the date of the proposed payment, such money when deposited to be held
in trust for the benefit of the Persons entitled to such Defaulted Interest as
in this clause provided.





-45-

--------------------------------------------------------------------------------

 



 

Thereupon the Trustee shall fix a record date (the “Special Record Date”) for
the payment of such Defaulted Interest, which shall be not more than 15 days and
not less than 10 days prior to the Special Interest Payment Date and not less
than 10 days after the receipt by the Trustee of the notice of the proposed
payment.  The Trustee shall promptly notify the Company of such Special Record
Date, and in the name and at the expense of the Company, shall cause notice of
the proposed payment of such Defaulted Interest and the Special Record Date and
Special Interest Payment Date therefor to be given in the manner provided for in
Section 12.1, not less than 10 days prior to such Special Record Date.  Notice
of the proposed payment of such Defaulted Interest and the Special Record Date
and Special Interest Payment Date therefor having been so given, such Defaulted
Interest shall be paid on the Special Interest Payment Date to the Persons in
whose names the Notes (or their respective predecessor Notes) are registered at
the close of business on such Special Record Date and shall no longer be payable
pursuant to the following clause (b).

(b)         The Company may make payment of any Defaulted Interest in any other
lawful manner not inconsistent with the requirements of any securities exchange
on which the Notes may be listed, and upon such notice as may be required by
such exchange, if, after notice given by the Company to the Trustee of the
proposed payment pursuant to this clause (b), such manner of payment shall be
deemed practicable by the Trustee.

Notwithstanding the foregoing or anything to the contrary in this Indenture or
the Notes, if any such Interest Payment Date (other than an Interest Payment
Date at maturity) would otherwise be a day that is not a Business Day, then the
Interest Payment Date shall be postponed to the next succeeding Business Day
(except if that Business Day falls in the next succeeding calendar month, then
interest shall be paid on the immediately preceding Business Day).  If the
maturity date of the Notes is a day that is not a Business Day, all payments to
be made on such day shall be made on the next succeeding Business Day, with the
same force and effect as if made on the maturity date.  In either of such cases,
no additional interest shall be payable as a result of such delay in payment.

Subject to the foregoing provisions of this Section, each Note delivered under
this Indenture upon registration of transfer of or in exchange for or in lieu of
any other Note shall carry the rights to interest accrued and unpaid, and to
accrue, which were carried by such other Note.

SECTION 2.13.      CUSIP Numbers.  The Company in issuing the Notes may use
“CUSIP” numbers (if then generally in use).  The Trustee shall not be
responsible for the use of CUSIP numbers, and the Trustee makes no
representation as to their correctness as printed on any Note or notice to
Holders.  The Company shall promptly notify the Trustee in writing of any change
in the CUSIP numbers.

SECTION 2.14.      [Reserved].

SECTION 2.15.      Record Date.  The Company may, but shall not be obligated to,
fix a record date for the purpose of determining the Holders entitled to give
their consent or take any other action described in, or required or permitted to
be taken pursuant to, this Indenture.  If a record date is fixed, those Persons
who were Holders at such record date (or their duly designated proxies), and
only those Persons, shall be entitled to give such consent or to revoke any
consent previously given or to take any such action, whether or not such Persons
continue to be Holders after such record date.  No such consent shall be valid
or effective for more than 120 days after such record date.





-46-

--------------------------------------------------------------------------------

 



 

ARTICLE III

 

Covenants

SECTION 3.1.        Payment of Notes.  The Company shall promptly pay the
principal of, premium, if any, and interest on the Notes on the dates and in the
manner provided in the Notes and in this Indenture.  Principal, premium, if any,
and interest shall be considered paid on the date due if on such date the
Trustee or the Paying Agent holds in accordance with this Indenture money
sufficient to pay all principal, premium, if any, and interest then due and the
Trustee or the Paying Agent, as the case may be, is not prohibited from paying
such money to the Holders on that date pursuant to the terms of this Indenture.

The Company shall pay interest on overdue principal at the rate specified
therefor in the Notes.

Notwithstanding anything to the contrary contained in this Indenture, the
Company may, to the extent it is required to do so by law, deduct or withhold
income or other similar taxes imposed by the United States of America from
principal or interest payments hereunder.

SECTION 3.2.        SEC Reports.  Any documents or reports that the Company is
required to file with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act (excluding any such information, documents or reports, or portions thereof,
subject to confidential treatment and any correspondence with the SEC) must be
filed by the Company with the Trustee within 15 days after the same are required
to be filed with the SEC (giving effect to any grace period provided by Rule
12b-25 or any successor rule under the Exchange Act).  Documents filed by the
Company with the SEC via the EDGAR system (or any successor thereto) will be
deemed to be filed with the Trustee as of the time such documents are filed via
EDGAR (or any successor thereto).  Delivery of reports, information and
documents to the Trustee under this Indenture is for informational purposes only
and the information and the Trustee’s receipt of the foregoing shall not
constitute actual or constructive notice of any information contained therein,
or determinable from information contained therein including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

The Company shall disclose in its annual and quarterly reports, a statement of
the maximum amount of Permitted Additional Pari Passu Obligations (other than
Refinancing Indebtedness) that it would have been permitted to incur as of the
date of the most recent balance sheet included in such report.

In addition, the Company and the Subsidiary Guarantors shall make available to
the Holders and to prospective investors, upon the request of such Holders, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act to the extent such Notes constitute “restricted securities”
within the meaning of the Securities Act.

In no event shall the Trustee be responsible for determining whether the Company
has satisfied its delivery obligations set forth in the foregoing Section 3.2.

SECTION 3.3.        Limitation on Indebtedness.

(a)         The Company will not, and will not permit any of its Restricted
Subsidiaries to, Incur any Indebtedness (including Acquired Indebtedness);
provided,  however, that the Company and the Subsidiary Guarantors may Incur
Permitted Junior Debt if on the date thereof and, after giving effect





-47-

--------------------------------------------------------------------------------

 



 

thereto and the application of the proceeds thereof on a pro forma basis the
Consolidated Leverage Ratio for the Company and its Restricted Subsidiaries
would be no greater than 5.25 to 1.00.

(b)         The provisions of Section 3.3(a) shall not apply to the Incurrence
of the following Indebtedness:

(i)    Indebtedness of the Company (1) evidenced by the Notes (other than
Additional Notes) and Indebtedness of Subsidiary Guarantors evidenced by the
Subsidiary Guarantees relating to the Notes (other than Additional Notes) and
(2) Additional Notes and Permitted Additional Pari Passu Obligations so long as,
in the case of this subclause (i), immediately after giving effect thereto, the
aggregate principal amount of Notes and Permitted Additional Pari Passu
Obligations then outstanding does not exceed the excess, if positive, of (x)
2.0x Consolidated EBITDA of the Company for the most recent four fiscal quarter
period for which internal financial statements are available (with such pro
forma adjustments to Consolidated EBITDA as are consistent with those set forth
in the definition of “Consolidated Leverage Ratio”) minus (y) the aggregate
principal amount of Notes mandatorily redeemed following the Issue Date pursuant
Sections 5.8 and 5.9 hereof and, solely to the extent resulting in a reduction
in the Company’s obligations to redeem Notes pursuant to Section 5.8, the
principal amount of Notes retired by the Company pursuant to open market
purchases or optional redemption of the Notes;

(ii)   Indebtedness Incurred pursuant to Debt Facilities in an aggregate
principal amount not to exceed the sum of $40.0 million plus the Borrowing Base
at any time outstanding;

(iii)  Guarantees by (x) the Company or a Subsidiary Guarantor (including any
Restricted Subsidiary the Company elects to cause to become a Subsidiary
Guarantor in connection therewith) of Indebtedness permitted to be Incurred by
the Company or a Restricted Subsidiary in accordance with the provisions of this
Indenture; and (y) Non-Guarantor Subsidiaries of Indebtedness Incurred by
Non-Guarantor Subsidiaries in accordance with the provisions of this Indenture;

(iv)  Indebtedness of the Company owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by the Company or
any other Restricted Subsidiary; provided,  however,

(A)        if the Company is the obligor on Indebtedness owing to a
Non-Guarantor Subsidiary, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all obligations with respect to the Notes;

(B)        if a Subsidiary Guarantor is the obligor on such Indebtedness and a
Non-Guarantor Subsidiary is the obligee, such Indebtedness is subordinated in
right of payment to the Subsidiary Guarantees of such Subsidiary Guarantor; and

(C)        (1) any subsequent issuance or transfer of Capital Stock or any other
event that results in any such Indebtedness being beneficially held by a Person
other than the Company or a Restricted Subsidiary of the Company; and (2) any
subsequent sale or other transfer of any such Indebtedness to a Person other
than the Company or a Restricted Subsidiary of the Company,

shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Company or such Subsidiary, as the case may be;





-48-

--------------------------------------------------------------------------------

 



 

(v)   any Indebtedness (other than the Indebtedness described in clauses (i),
(ii) and (xix)) outstanding on the Issue Date and any Refinancing Indebtedness
Incurred in respect of any Indebtedness described in clause (i), this clause
(v), clause (vi) or clause (xix) or Incurred pursuant to Section 3.3(a);

(vi)  Indebtedness of Persons Incurred and outstanding on the date on which such
Person became a Restricted Subsidiary or was acquired by, or merged or
consolidated with or into, the Company or any Restricted Subsidiary (other than
Indebtedness Incurred in connection with, or in contemplation of, such
acquisition, merger or consolidation); provided,  however, that at the time such
Person is acquired by, or merged or consolidated with, the Company or any
Restricted Subsidiary and after giving effect to the Incurrence of such
Indebtedness pursuant to this clause (vi), either (x) the Consolidated Leverage
Ratio for the Company and its Restricted Subsidiaries would be no greater than
5.25 to 1.00; or (y) the aggregate principal amount of such Indebtedness at any
time outstanding incurred pursuant to this clause (y) (together with all
Refinancing Indebtedness in respect of Indebtedness previously Incurred pursuant
to this clause (y)) shall not exceed $30.0 million;

(vii) Indebtedness under Hedging Obligations; provided,  however, that such
Hedging Obligations are entered into to fix, manage or hedge interest rate,
currency or commodity exposure of the Company or any Restricted Subsidiary and
not for speculative purposes;

(viii) Purchase Money Indebtedness in an aggregate principal amount not to
exceed $30.0 million at any one time outstanding pursuant to this clause (viii);

(ix)  Indebtedness Incurred by the Company or its Restricted Subsidiaries in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance, self‑insurance
obligations, performance, bid, surety, appeal and similar bonds and completion
Guarantees (not for borrowed money) or security deposits, letters of credit,
banker’s guarantees or banker’s acceptances, in each case in the ordinary course
of business;

(x)   Indebtedness arising from agreements of the Company or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, Incurred or assumed in
connection with the acquisition or disposition of any business or assets of the
Company or any business, assets or Capital Stock of a Subsidiary, other than
Guarantees of Indebtedness Incurred by any Person acquiring all or any portion
of such business, assets or Capital Stock for the purpose of financing such
acquisition; provided that:

(A)        the maximum aggregate liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the Fair
Market Value of such non-cash proceeds being measured at the time received and
without giving effect to subsequent changes in value), actually received by the
Company and its Restricted Subsidiaries in connection with such disposition; and

(B)        such Indebtedness is not reflected on the balance sheet of the
Company or any of its Restricted Subsidiaries (contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet shall not be deemed to be reflected on such balance sheet for
purposes of this clause (x));

(xi)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument, including, but not limited
to, electronic transfers, wire transfers and commercial card payments drawn
against insufficient funds in the ordinary course of





-49-

--------------------------------------------------------------------------------

 



 

business (except in the form of committed or uncommitted lines of credit);
provided,  however, that such Indebtedness is extinguished within ten (10)
Business Days of Incurrence;

(xii) Indebtedness Incurred by the Company or any Restricted Subsidiary in
connection with (x) insurance premium financing arrangements not to exceed $10.0
million at any one time outstanding or (y) take-or-pay obligations in supply
agreements incurred in the ordinary course of business;

(xiii) Indebtedness owed on a short-term basis of no longer than 30 days to
banks and other financial institutions Incurred in the ordinary course of
business of the Company and its Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to provide treasury services or to manage cash balances of the
Company and its Restricted Subsidiaries (for the avoidance of doubt, including
Cash Management Obligations);

(xiv) guarantees to suppliers or licensors (other than guarantees of
Indebtedness) in the ordinary course of business;

(xv) Indebtedness of the Company or any Restricted Subsidiary to the extent that
the net proceeds thereof are promptly deposited to effect the Company’s legal
defeasance option or covenant defeasance option in accordance with Article VIII;

(xvi) Indebtedness of the Company or any Restricted Subsidiary consisting of
Guarantees in respect of obligations of joint ventures; provided that the
aggregate principal amount of the Indebtedness incurred pursuant to this clause
(xvi) shall not exceed $20.0 million at any time outstanding;

(xvii) Indebtedness of the Company or any Restricted Subsidiary Incurred in
connection with any Sale/Leaseback Transaction, in an aggregate principal amount
not to exceed $75.0 million at any time outstanding;

(xviii) in addition to the items referred to in clauses (i) through (xvii) above
and (xix) below, Indebtedness of the Company and its Restricted Subsidiaries in
an aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause
(xviii) and then outstanding, shall not exceed $30.0 million at any time
outstanding;  and

(xix) Indebtedness of the Company or any Subsidiary Guarantor in respect of the
Junior Lien Loans incurred on the Issue Date in an aggregate principal amount
not to exceed $350.55 million.

(c)         For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 3.3:

(i)    in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in Section 3.3(b) or could be Incurred pursuant
to Section 3.3(a), the Company, in its sole discretion, may divide and classify
such item of Indebtedness (or any portion thereof) on the date of Incurrence and
may later reclassify such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 3.3 and only be required to include the
amount and type of such Indebtedness once; provided that all Indebtedness under
the ABL Credit Facility shall be deemed Incurred on the Issue Date under
Section 3.3(b)(ii) and may not





-50-

--------------------------------------------------------------------------------

 



 

later be reclassified and all Indebtedness in respect of the Junior Lien Loans
shall be deemed to be Incurred on the Issue Date under Section 3.3(b)(xix) and
may not later be reclassified;

(ii)   Guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

(iii)  if obligations in respect of letters of credit are Incurred pursuant to a
Debt Facility and are being treated as Incurred pursuant to Section 3.3(b)(ii)
and the letters of credit relate to other Indebtedness, then such other
Indebtedness shall not be included;

(iv)  the principal amount of any Disqualified Stock of the Company or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
a Subsidiary Guarantor, shall be equal to the greater of the maximum mandatory
redemption or repurchase price (not including, in either case, any redemption or
repurchase premium) or the liquidation preference thereof;

(v)    Indebtedness permitted by this Section 3.3 need not be permitted solely
by reference to one provision permitting such Indebtedness but may be permitted
in part by one such provision and in part by one or more other provisions of
this Section 3.3 permitting such Indebtedness; and

(vi)  the amount of Indebtedness issued at a price that is less than the
principal amount thereof shall be equal to the amount of the liability in
respect thereof determined in accordance with GAAP.

Accrual of interest, accrual of dividends, the accretion of accreted value or
the amortization of debt discount, the payment of interest in the form of
additional Indebtedness and the payment of dividends in the form of additional
shares of Preferred Stock or Disqualified Stock shall not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 3.3.  The amount of any
Indebtedness outstanding as of any date shall be (i) the accreted value thereof
in the case of any Indebtedness issued with original issue discount or the
aggregate principal amount outstanding in the case of Indebtedness issued with
interest payable-in-kind, (ii) the principal amount or liquidation preference
thereof, together with any interest thereon that is more than 30 days past due,
in the case of any other Indebtedness, (iii) in the case of the Guarantee by a
specified Person of Indebtedness of another Person, the maximum liability to
which the specified Person may be subject upon the occurrence of the contingency
giving rise to the obligation and (iv) in the case of Indebtedness of others
Guaranteed solely by means of a Lien on any asset or property of the Company or
any Restricted Subsidiary (and not to their other assets or properties
generally), the lesser of (x) the Fair Market Value of such asset or property on
the date on which such Indebtedness is Incurred and (y) the amount of the
Indebtedness so secured.

(d)         In addition, the Company shall not permit (i) any of its
Unrestricted Subsidiaries to Incur any Indebtedness or issue any shares of
Disqualified Stock, other than Non-Recourse Debt; if at any time an Unrestricted
Subsidiary becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary
shall be deemed to be Incurred by a Restricted Subsidiary as of such date (and,
if such Indebtedness is not permitted to be Incurred as of such date under this
Section 3.3, the Company shall be in Default of this Section 3.3) or (ii) any
Indebtedness issued or borrowed by the Company to be refinanced with
Indebtedness issued or borrowed by any Subsidiary of the Company.

(e)         For purposes of determining compliance with any U.S.
dollar-denominated restriction on the Incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in





-51-

--------------------------------------------------------------------------------

 



 

effect on the date such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Incurred to Refinance other Indebtedness
denominated in a foreign currency, and such Refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such Refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being Refinanced plus the
amount of any reasonable premium (including reasonable tender premiums),
defeasance costs and any reasonable fees and expenses incurred in connection
with the issuance of such new Indebtedness.  Notwithstanding any other provision
of this Section 3.3, the maximum amount of Indebtedness that the Company may
Incur pursuant to this Section 3.3 shall not be deemed to be exceeded solely as
a result of fluctuations in the exchange rate of currencies.  The principal
amount of any Indebtedness Incurred to Refinance other Indebtedness, if Incurred
in a different currency from the Indebtedness being Refinanced, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such Refinancing Indebtedness is denominated that is in effect on the date
of such Refinancing.

SECTION 3.4.        Limitation on Restricted Payments.

(a)         The Company shall not, and shall not permit any of its Restricted
Subsidiaries, directly or indirectly, to:

(i)    declare or pay any dividend or make any distribution (whether made in
cash, securities or other property) on or in respect of its Capital Stock
(including any payment in connection with any merger or consolidation involving
the Company or any of its Restricted Subsidiaries) other than:

(A)        dividends or distributions payable solely in Capital Stock of the
Company (other than Disqualified Stock) or in options, warrants or other rights
to purchase such Capital Stock of the Company; and

(B)        dividends or distributions by a Restricted Subsidiary payable to the
Company or another Restricted Subsidiary (and if such Restricted Subsidiary is
not a Wholly-Owned Subsidiary, to its other holders of common Capital Stock on a
pro rata basis or on a basis that results in the receipt by the Company or a
Restricted Subsidiary of dividends or distributions of a greater value than it
would receive on a pro rata basis);

(ii)   purchase, redeem, retire or otherwise acquire for value any Capital Stock
of the Company held by Persons other than the Company or a Restricted Subsidiary
(other than in exchange for Capital Stock of the Company (other than
Disqualified Stock));

(iii)  make any principal payment on, or purchase, repurchase, redeem, defease
or otherwise acquire or retire for value, prior to any scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any Junior Indebtedness
other than the purchase, repurchase, redemption, defeasance or other acquisition
of such Junior Indebtedness, in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within six
(6) months of the date of purchase, repurchase, redemption, defeasance or
acquisition; or

(iv)  make any Restricted Investment (all such payments and other actions
referred to in clauses (i) through (iv) (other than any exception thereto) shall
be referred to as a “Restricted Payment”), unless, at the time of and after
giving effect to such Restricted Payment:





-52-

--------------------------------------------------------------------------------

 



 

(1)         no Default shall have occurred and be continuing (or would result
therefrom);

(2)         immediately after giving effect to such transaction on a pro forma
basis, the Company is able to Incur $1.00 of additional Permitted Additional
Pari Passu Obligations under Section 3.3(b)(i)(2) hereof; and

(3)         the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made subsequent to the Issue Date (excluding
Restricted Payments made pursuant to clauses (i), (ii), (iii), (v), (vi), (vii),
(viii), (ix), (x), (xii), (xiii), (xiv), (xv) and (xvi) of Section 3.4(b)) would
not exceed the sum of, without duplication:

(A)         the excess of (x) the Company’s cumulative Consolidated EBITDA
(whether positive or negative) determined at the time of such Restricted Payment
minus (y) 140% of the Company’s Consolidated Interest Expense, each determined
for the period (taken as one accounting period) from April 2, 2018 to the end of
the Company’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment;

(B)         100% of the aggregate Net Cash Proceeds and the Fair Market Value of
marketable securities or other property received by the Company or a Restricted
Subsidiary from the issue or sale of its Capital Stock (other than Disqualified
Stock) or other capital contributions subsequent to the Issue Date, other than:

(x)         Net Cash Proceeds received from an issuance or sale of such Capital
Stock to a Subsidiary of the Company or to an employee stock ownership plan,
option plan or similar trust to the extent such sale to an employee stock
ownership plan or similar trust is financed by loans from or Guaranteed by the
Company or any Restricted Subsidiary unless such loans have been repaid with
cash on or prior to the date of determination; and

(y)         Net Cash Proceeds received by the Company from the issue and sale of
its Capital Stock to the extent applied to redeem Notes pursuant to
Section 5.1(b);

(C)        the amount by which Indebtedness of the Company and its Restricted
Subsidiaries is reduced on the Company’s consolidated balance sheet upon the
conversion or exchange subsequent to the Issue Date of any Indebtedness (other
than Junior Indebtedness) of the Company or its Restricted Subsidiaries for
Capital Stock (other than Disqualified Stock) of the Company (less the amount of
any cash, or the Fair Market Value of any other property, distributed by the
Company or any Restricted Subsidiary upon such conversion or exchange);

(D)        100% of the Net Cash Proceeds and the Fair Market Value of property
other than cash and marketable securities from the sale or other disposition
(other than to the Company or a Restricted Subsidiary) of Restricted Investments
made after the Issue Date and redemptions and repurchases of such Restricted
Investments from the Company or its Restricted Subsidiaries and





-53-

--------------------------------------------------------------------------------

 



 

repayment of Restricted Investments in the form of loans or advances from the
Company and its Restricted Subsidiaries and releases of Guarantees that
constitute Restricted Investments by the Company and its Restricted Subsidiaries
(other than in each case to the extent the Restricted Investment was made
pursuant to Section 3.4(b)(xii));

(E)        100% of the Net Cash Proceeds and the Fair Market Value of property
other than cash and marketable securities received by the Company or its
Restricted Subsidiaries from the sale (other than to the Company or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary (other than in each case
to the extent the Investment in such Unrestricted Subsidiary was made by the
Company or a Restricted Subsidiary pursuant to Section 3.4(b)(xii) or to the
extent such Investment constituted a Permitted Investment); and

(F)         to the extent that any Unrestricted Subsidiary of the Company
designated as such after the Issue Date is redesignated as a Restricted
Subsidiary or any Unrestricted Subsidiary of the Company merges into or
consolidates with the Company or any of its Restricted Subsidiaries or any
Unrestricted Subsidiary transfers, dividends or distributes assets to the
Company or a Restricted Subsidiary, in each case after the Issue Date, the Fair
Market Value of such Subsidiary as of the date of such redesignation or such
merger or consolidation, or in the case of the transfer, dividend or
distribution of assets of an Unrestricted Subsidiary to the Company or a
Restricted Subsidiary, the Fair Market Value of such assets of the Unrestricted
Subsidiary as determined at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary or at the time of such merger,
consolidation or transfer, dividend or distribution of assets (other than an
Unrestricted Subsidiary to the extent the Investment in such Unrestricted
Subsidiary was made by a Restricted Subsidiary pursuant to Section 3.4(b)(xii)
or to the extent such Investment constituted a Permitted Investment).

(b)         The provisions of Section 3.4(a) hereof shall not prohibit

(i)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock, Disqualified Stock, Junior Indebtedness or any
Restricted Investment made in exchange for, or out of the proceeds of the
substantially concurrent sale of, Capital Stock of the Company (other than (x)
Disqualified Stock and (y) Capital Stock issued or sold to a Subsidiary or an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
Guaranteed by the Company or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination);  provided,
however, that the Net Cash Proceeds from such sale of Capital Stock shall be
excluded from Section 3.4(a)(iv)(3)(B);

(ii)   any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Junior Indebtedness made by exchange for, or out of the proceeds
of the substantially concurrent Incurrence of Refinancing Indebtedness;

(iii)  any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the Company or a Restricted Subsidiary made
by exchange for or out of the proceeds of the substantially concurrent sale of
Disqualified Stock of the Company or such Restricted Subsidiary, as the case may
be, that, so long as such refinancing Disqualified Stock is permitted to be
Incurred pursuant to Section 3.3;





-54-

--------------------------------------------------------------------------------

 



 

(iv)  dividends paid within 90 days after the date of declaration if at such
date of declaration such dividend would have complied with this provision;

(v)    the purchase, repurchase, redemption or other acquisition, cancellation
or retirement for value of Capital Stock, or options, warrants, equity
appreciation rights or other rights to purchase or acquire Capital Stock, of the
Company held by any existing or former employees, management or directors of or
consultants to the Company or any Subsidiary of the Company or their assigns,
estates or heirs, in each case in connection with the repurchase provisions
under employee stock option or stock purchase agreements or other compensatory
agreements approved by the Board of Directors of the Company; provided that such
purchases, repurchases, redemptions, acquisitions, cancellations or retirements
pursuant to this clause (v) shall not exceed $5.0 million in the aggregate
during any calendar year, although such amount in any calendar year (with any
unused amounts in any year being available in succeeding years) may be increased
by an amount not to exceed:

(A)        the Net Cash Proceeds from the sale of Capital Stock (other than
Disqualified Stock) of the Company to existing or former employees or members of
management of the Company or any of its Subsidiaries that occurs after the Issue
Date, to the extent the cash proceeds from the sale of such Capital Stock have
not otherwise been applied to the payment of Restricted Payments (provided that
the Net Cash Proceeds from such sales or contributions shall be excluded from
Section 3.4(a)(iv)(3)(B)); plus

(B)        the cash proceeds of key man life insurance policies received by the
Company or its Restricted Subsidiaries after the Issue Date; less

(C)        the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (A) and (B) of this clause (v);

(vi)  the accrual declaration and payment of dividends to holders of any class
or series of Disqualified Stock of the Company issued in accordance with the
terms of this Indenture;

(vii) repurchases or other acquisitions of Capital Stock deemed to occur (i)
upon the exercise of stock options, warrants, restricted stock units or other
rights to purchase Capital Stock or other convertible securities if such Capital
Stock represents a portion of the exercise price thereof or conversion price
thereof or (ii) in connection with withholdings or similar taxes payable by any
future, present or former employee, director or officer;

(viii) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Junior Indebtedness at a purchase price not greater
than 101% of the principal amount of (plus accrued and unpaid interest on) such
Junior Indebtedness in the event of a Change of Control in accordance with
provisions similar to Section 3.9;  provided that, prior to or simultaneously
with such purchase, repurchase, redemption, defeasance or other acquisition or
retirement, the Company has made a Change of Control Offer under this Indenture
and has completed the repurchase or redemption of all Notes validly tendered for
payment in connection with such Change of Control Offer under this Indenture;

(ix)  cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Company or other exchanges of securities
of the Company or a Restricted Subsidiary in exchange for Capital Stock of the
Company;





-55-

--------------------------------------------------------------------------------

 



 

(x)      Restricted Payments from the proceeds of Permitted Junior Debt if on
the date thereof and, after giving effect thereto on a pro forma basis, the
Consolidated Leverage Ratio for the Company and its Restricted Subsidiaries
would be no greater than 5.25 to 1.00;

(xi)     [reserved];

(xii)    other Restricted Payments in an aggregate amount, which, when taken
together with all other Restricted Payments made pursuant to this clause (xii)
(as reduced by the amount of capital returned from any such Restricted Payments
that constituted Restricted Investments in the form of cash and Cash Equivalents
(exclusive of amounts included in Section 3.4(a)(iv)(3)(A))) not to exceed $25.0
million;

(xiii)   the purchase of fractional shares of Capital Stock of the Company
arising out of stock dividends, splits or combinations or mergers,
consolidations or other acquisitions;

(xiv)   in connection with any acquisition by the Company or any of its
Subsidiaries, the receipt or acceptance of the return to the Company or any of
its Restricted Subsidiaries of Capital Stock of the Company constituting a
portion of the purchase price consideration in settlement of indemnification
claims or as a result of a purchase price adjustment (including earn-outs or
similar obligations);

(xv)    the distribution of rights pursuant to any shareholder rights plan or
the redemption of such for nominal consideration in accordance with the terms of
any shareholder rights plan; or

(xvi)   payments or distributions to stockholders pursuant to appraisal rights
required under applicable law in connection with any merger, consolidation or
other acquisition by the Company or any Restricted Subsidiary;

provided,  however, that at the time of and after giving effect to any
Restricted Payment permitted under clauses (vi), (x), (xii) and (xvi), no
Default shall have occurred and be continuing or would occur as a consequence
thereof.

(c)         The amount of all Restricted Payments (other than cash) shall be the
Fair Market Value on the date of such Restricted Payment of the assets or
securities proposed to be paid, transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted
Payment.  The Fair Market Value of any cash Restricted Payment shall be its face
amount and any non-cash Restricted Payment shall be determined conclusively in
Good Faith by the Company.

For purposes of determining compliance with this Section 3.4, in the event that
a proposed Restricted Payment (or portion thereof) meets the criteria of more
than one of the categories of Restricted Payments described in clauses (i)
through (xvi) of this Section 3.4(b), or is entitled to be made pursuant to
Section 3.4(a), the Company shall be entitled to divide and classify such
Restricted Payment (or portion thereof) on the date of its payment in any manner
that complies with this Section 3.4.

If the Company or any Restricted Subsidiary makes a Restricted Investment or a
Permitted Investment and the Person in which such Investment was made
subsequently becomes a Restricted Subsidiary, to the extent such Investment
resulted in a reduction of the amounts calculated under the first paragraph of
this covenant or any other provision of this covenant or the definition of
Permitted Investment (which was not subsequently reversed), then such amount
shall be increased by the amount of such





-56-

--------------------------------------------------------------------------------

 



 

reduction to the extent of the lesser of (x) the amount of such Investment and
(y) the Fair Market Value of such Investment at the time such Person becomes a
Restricted Subsidiary.

(d)         As of the Issue Date, all of the Company’s Subsidiaries shall be
Restricted Subsidiaries.  The Company shall not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the last
sentence of the definition of “Unrestricted Subsidiary.”  For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Company and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated shall be deemed to be
Restricted Payments in an amount determined as set forth in the definition of
“Investment.”  Such designation shall be permitted only if a Restricted Payment
in such amount would be permitted at such time and if such Subsidiary otherwise
meets the definition of an “Unrestricted Subsidiary.”  “=Unrestricted
Subsidiaries shall not be subject to any of the restrictive covenants set forth
in this Indenture.

SECTION 3.5.        Limitation on Liens.  The Company shall not, and shall not
permit any of its Restricted Subsidiaries to, create, incur or assume any Lien
(other than Permitted Liens) that secures any Indebtedness on any asset or
property of the Company or such Restricted Subsidiary or any income or profits
therefrom.

SECTION 3.6.        Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

(a)         The Company shall not, and shall not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

(i)          (A) pay dividends or make any other distributions on its Capital
Stock to the Company or any of its Restricted Subsidiaries, or with respect to
any other interest or participation in, or measured by, its profits, or

(B)        pay any Indebtedness or other obligations owed to the Company or any
Restricted Subsidiary (it being understood that the priority of any Preferred
Stock in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Capital Stock);

(ii)         make any loans or advances to the Company or any Restricted
Subsidiary (it being understood that the subordination of loans or advances made
to the Company or any Restricted Subsidiary to other Indebtedness Incurred by
the Company or any Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances); or

(iii)        sell, lease or transfer any of its property or assets to the
Company or any Restricted Subsidiary (it being understood that such transfers
shall not include any type of transfer described in clause (i) or (ii) of this
Section 3.6(a)).

(b)         The restrictions in Section 3.6(a) shall not prohibit encumbrances
or restrictions existing under or by reason of:

(i)          any encumbrance or restriction pursuant to an agreement in effect
at or entered into on the Issue Date, (including, without limitation, this
Indenture, the Notes, the Notes Guarantees, the Collateral Documents, the ABL
Intercreditor Agreement, the Junior Lien Loans (and related documentation) and
the ABL Credit Facility in effect on such date);





-57-

--------------------------------------------------------------------------------

 



 

(ii)   any encumbrance or restriction with respect to a Person or assets
pursuant to an agreement in effect on or before the date on which such Person
became a Restricted Subsidiary or was acquired by, merged into or consolidated
with the Company or a Restricted Subsidiary (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by, merged into or consolidated with the Company or
in contemplation of the transaction) or such assets were acquired by the Company
or any Restricted Subsidiary; provided that any such encumbrance or restriction
shall not extend to any Person or the assets or property of the Company or any
other Restricted Subsidiary other than the Person and its Subsidiaries or the
assets and property so acquired and that, in the case of Indebtedness, was
permitted to be Incurred pursuant to this Indenture;

(iii)  any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (i) or (ii) of this Section 3.6(b) or this clause (iii) or contained in
any amendment, restatement, modification, renewal, supplement, refunding,
replacement or Refinancing of an agreement referred to in clause (i) or (ii) of
this Section 3.6(b) or this clause (iii); provided,  however, that the
encumbrances and restrictions with respect to such Restricted Subsidiary
contained in any such agreement are no less favorable (as determined in Good
Faith by the Company) in any material respect, taken as a whole, to the Holders
than the encumbrances and restrictions contained in such agreements referred to
in clause (i) or (ii) of this Section 3.6(b) on the Issue Date or the date such
Restricted Subsidiary became a Restricted Subsidiary or was merged into or
consolidated with a Restricted Subsidiary, whichever is applicable;

(iv)  in the case of Section 3.6(a)(iii), encumbrances or restrictions arising
in connection with Liens permitted to be Incurred under the provisions of
Section 3.5 that apply only to the assets subject to such Liens;

(v)    Purchase Money Indebtedness and Capitalized Lease Obligations permitted
under this Indenture, in each case, that impose encumbrances or restrictions of
the nature described in Section 3.6(a)(iii) on the property so acquired;

(vi)  contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Company pursuant to an agreement that has been
entered into for the sale of all or a portion of the Capital Stock or assets of
such Subsidiary;

(vii) restrictions on cash or other deposits or net worth imposed by customers
or lessors or required by insurance, surety or bonding companies under contracts
entered into in the ordinary course of business;

(viii) any customary provisions in joint venture agreements relating to joint
ventures and other similar agreements entered into in the ordinary course of
business, provided that if such joint venture is a Restricted Subsidiary, such
provisions shall not materially affect the Company’s ability to make anticipated
principal or interest payments on the Notes (as determined in Good Faith by the
Company);

(ix)  any customary provisions in leases, subleases or licenses and other
agreements entered into by the Company or any Restricted Subsidiary in the
ordinary course of business;





-58-

--------------------------------------------------------------------------------

 



 

(x)    encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation, order, permit or grant;

(xi)  encumbrances or restrictions contained in or arising under indentures or
debt instruments or other debt arrangements Incurred or Preferred Stock issued
by Subsidiary Guarantors in accordance with Section 3.3 that are not more
restrictive, taken as a whole (as determined in Good Faith by the Company), than
those applicable to the Company in this Indenture and the ABL Credit Facility
(which results in encumbrances or restrictions comparable to those applicable to
the Company at a Restricted Subsidiary level);

(xii) encumbrances or restrictions contained in or arising under indentures or
other debt instruments or debt arrangements Incurred or Preferred Stock issued
by Restricted Subsidiaries that are not Subsidiary Guarantors subsequent to the
Issue Date pursuant to clauses (ii), (v), (vi), (vii) and (xiv) of
Section 3.3(b),  provided that such encumbrances and restrictions contained in
any agreement or instrument shall not materially affect the Company’s ability to
make anticipated principal or interest payments on the Notes (as determined in
Good Faith by the Company); and

(xiii) under any contract, instrument or agreement relating to Indebtedness of
any Foreign Subsidiary which imposes restrictions solely on such Foreign
Subsidiary and its Subsidiaries.

SECTION 3.7.        Limitation on Sales of Assets and Subsidiary Stock.

(a)         The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any Asset Disposition following the Issue Date unless:

(i)    the Company or such Restricted Subsidiary, as the case may be, receives
consideration at least equal to the Fair Market Value (such Fair Market Value to
be determined as of the date of contractually agreeing to such Asset
Disposition) of the assets subject to such Asset Disposition; and

(ii)   at least 75% of the consideration from such Asset Disposition received by
the Company or such Restricted Subsidiary, as the case may be, is in the form of
cash or Cash Equivalents.

The Company shall determine the Fair Market Value of any consideration from such
Asset Disposition that is not cash or Cash Equivalents.

(b)         For the purposes of this Section 3.7, the following are deemed to be
cash:  (x) the assumption of Indebtedness or other liabilities of the Company
(other than Disqualified Stock or Junior Indebtedness) or Indebtedness or other
liabilities of any Restricted Subsidiary (other than Disqualified Stock or
Junior Indebtedness) and the release of the Company or such Restricted
Subsidiary from all liability on such Indebtedness or liabilities in connection
with such Asset Disposition, (y) securities, notes or similar obligations
received by the Company or any Restricted Subsidiary from the transferee that
are converted within 180 days by the Company or such Restricted Subsidiary into
cash and (z) any Designated Non-cash Consideration received by the Company or
any of its Restricted Subsidiaries in such Asset Disposition having an aggregate
Fair Market Value (determined in Good Faith by the Company), taken together with
all other Designated Non-cash Consideration received pursuant to this clause (z)
that is at that time outstanding, not to exceed $50.0 million at the time of the
receipt of such Designated Non-cash





-59-

--------------------------------------------------------------------------------

 



 

Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

SECTION 3.8.        Limitation on Affiliate Transactions.

(a)         The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into or conduct any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of the Company (an “Affiliate Transaction”) unless:

(i)    the terms of such Affiliate Transaction, when viewed together with any
related Affiliate Transactions, are not materially less favorable to the Company
or such Restricted Subsidiary, as the case may be, than those that could be
obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not an Affiliate;

(ii)   in the event such Affiliate Transaction involves an aggregate
consideration in excess of $10.0 million, the terms of such transaction have
been approved by a majority of the disinterested members of the Board of
Directors of the Company (and such majority determines that such Affiliate
Transaction satisfies the criteria in clause (i) above); and

(iii)  in the event such Affiliate Transaction involves an aggregate
consideration in excess of $20.0 million, the Company has received a written
opinion from an Independent Financial Advisor that such Affiliate Transaction is
fair, from a financial point of view, to the Company and the Restricted
Subsidiaries, as applicable, or not materially less favorable than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a Person that is not an Affiliate.

(b)         The provisions of Section 3.8(a) shall not apply to:

(i)    any (x) Restricted Payment permitted to be made pursuant to Section 3.4
and (y) Permitted Investment in any Person that is an Affiliate of the Company
solely as a result of ownership of Investments in such Person by the Company or
any Restricted Subsidiary;

(ii)   any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements
and other compensation arrangements, options to purchase Capital Stock of the
Company pursuant to restricted stock plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar employee benefits
plans, pension plans or similar plans or agreements or arrangements approved by
the Board of Directors of the Company;

(iii)  loans or advances to employees, officers or directors of the Company or
any Restricted Subsidiary of the Company in the ordinary course of business, in
an aggregate amount outstanding at any time not in excess of $5.0 million
(without giving effect to the forgiveness of any such loan);

(iv)  any transaction between or among the Company and any Restricted Subsidiary
or between or among Restricted Subsidiaries, and any Guarantees issued by the
Company or a Restricted Subsidiary for the benefit of the Company or a
Restricted Subsidiary;

(v)    the payment of reasonable and customary compensation (including fees,
benefits, severance, change of control payments and incentive arrangements) to,
and employee benefit arrangements, including, without limitation, split-dollar
insurance policies, and indemnity or similar





-60-

--------------------------------------------------------------------------------

 



 

arrangements provided on behalf of, directors, officers, employees and agents of
the Company or any Restricted Subsidiary, whether by charter, bylaw, statutory
or contractual provisions;

(vi)  the existence of, and the performance of obligations of the Company or any
of its Restricted Subsidiaries under the terms of any agreement to which the
Company or any of its Restricted Subsidiaries is a party as of or on the Issue
Date, as these agreements may be amended, modified, supplemented, extended or
renewed from time to time; provided,  however, that any future amendment,
modification, supplement, extension or renewal entered into after the Issue Date
shall be permitted to the extent that its terms, taken as a whole, are not more
disadvantageous to the Holders in any material respect, as determined in Good
Faith by the Company, than the terms of the agreements in effect on the Issue
Date;

(vii) any agreement between any Person and an Affiliate of such Person existing
at the time such Person is acquired by or merged with or into or consolidated
with the Company or a Restricted Subsidiary; provided that such agreement was
not entered into in contemplation of such acquisition, merger or consolidation,
or any amendment thereto (so long as any such amendment is not disadvantageous
in any material respect to the Holders, as determined in Good Faith by the
Company, when taken as a whole as compared to the applicable agreement as in
effect on the date of such acquisition or merger);

(viii) transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods or services, in each case in the ordinary
course of the business of the Company and its Restricted Subsidiaries; provided
that as determined in Good Faith by the Company, such transactions are on terms
that are not materially less favorable to the Company or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Company or such Restricted Subsidiary with an unrelated Person;

(ix)  any purchases by the Company’s Affiliates of Indebtedness of the Company
or any of its Restricted Subsidiaries the majority of which Indebtedness is
placed with Persons who are not Affiliates; and

(x)   any issuance or sale of Capital Stock (other than Disqualified Stock) to
Affiliates of the Company and the granting of registration and other customary
rights in connection therewith or any contribution to the Capital Stock of the
Company or any Restricted Subsidiary.

SECTION 3.9.        Change of Control.

(a)         If a Change of Control occurs, unless the Company has exercised its
right to redeem all of the Notes as described under Section 5.1, each Holder
shall have the right to require the Company to repurchase all or any part (in
integral multiples of $1,000 except that no Note may be tendered in part if the
remaining principal amount would be less than $2,000) of such Holder’s Notes at
a purchase price in cash equal to 101% of the principal amount of the Notes plus
accrued and unpaid interest, if any, to, but excluding, the date of purchase
(subject to the right of Holders of record on the relevant Record Date to
receive interest due on the relevant Interest Payment Date).

(b)         Within 30 days following any Change of Control, the Company shall
send a notice to each Holder at the address appearing in the Note Register, with
a copy to the Trustee, stating (the “Change of Control Offer”):

(i)    that a Change of Control Offer is being made and that such Holder has the
right to require the Company to purchase such Holder’s Notes at a purchase price
in cash equal to





-61-

--------------------------------------------------------------------------------

 



 

101% of the principal amount of such Notes plus accrued and unpaid interest, if
any,  to, but excluding, the date of purchase (subject to the right of Holders
of record on a Record Date to receive interest on the relevant Interest Payment
Date) (the “Change of Control Payment”);

(ii)   the repurchase date (which shall be no earlier than 30 days nor later
than 60 days from the date such notice is sent) (the “Change of Control Payment
Date”);

(iii)  the procedures determined by the Company, consistent with this Indenture,
that a Holder must follow in order to have its Notes repurchased;

(iv)  that any Notes not tendered will continue to accrue interest in accordance
with the terms of this Indenture;

(v)   that, unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

(vi)  that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Notes
delivered for purchase and a statement that such Holder is unconditionally
withdrawing its election to have such Notes purchased; and

(vii) that Holders whose Notes are being purchased only in part will be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $2,000 in principal
amount or an integral multiple of $1,000 in excess thereof.

(c)         On the Change of Control Payment Date, the Company shall, to the
extent lawful:

(i)    accept for payment all Notes or portions of Notes properly tendered
pursuant to the Change of Control Offer;

(ii)   deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes so tendered; and

(iii)  deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Company.

(d)         The Paying Agent shall promptly send to each Holder of Notes so
tendered the Change of Control Payment for such Notes, and the Trustee shall
promptly authenticate and deliver to each Holder a new Note equal in principal
amount to any unpurchased portion of the Notes surrendered, if any; provided
that each such new Note shall be in a principal amount of $2,000 or larger
integral multiples of $1,000.

(e)         If the Change of Control Payment Date is on or after a Record Date
and on or before the related Interest Payment Date, any accrued and unpaid
interest, if any, will be paid on the relevant Interest Payment Date to the
Person in whose name a Note is registered at the close of business on





-62-

--------------------------------------------------------------------------------

 



 

such Record Date, and no additional interest shall be payable to Holders who
tender pursuant to the Change of Control Offer.

(f)         The Change of Control provisions described above shall be applicable
whether or not any other provisions of this Indenture are applicable.

(g)         The Company shall not be required to make a Change of Control Offer
upon a Change of Control if (i) a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Indenture applicable to a Change of Control Offer made by the
Company and purchases all Notes validly tendered and not withdrawn under such
Change of Control Offer or (ii) a notice of redemption for all of the
outstanding Notes has been given pursuant to this Indenture unless and until
there is a default in payment of the applicable redemption price, plus accrued
and unpaid interest to, but excluding, the proposed Redemption
Date.  Notwithstanding anything to the contrary herein, a Change of Control
Offer may be made in advance of a Change of Control, conditional upon such
Change of Control, if a definitive agreement is in place for the Change of
Control at the time of making the Change of Control Offer.

(h)         The Company shall comply, to the extent applicable, with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
or regulations thereunder in connection with the repurchase of Notes pursuant to
a Change of Control Offer.  To the extent that the provisions of any securities
laws or regulations conflict with provisions of this Indenture, the Company
shall comply with the applicable securities laws and regulations and shall not
be deemed to have breached its obligations described in this Indenture by virtue
of such conflict.

SECTION 3.10.      Future Subsidiary Guarantors and After-Acquired Property.

(a)         The Company shall cause each Wholly-Owned Subsidiary (other than an
Excluded Subsidiary) that is formed or acquired following the Issue Date to
execute and deliver to the Trustee a supplemental indenture pursuant to which
such Restricted Subsidiary shall unconditionally Guarantee, on a joint and
several basis, the full and prompt payment of the principal of, premium, if any,
and interest in respect of the Notes, including all obligations under this
Indenture,  on the terms set forth in Article X pursuant to a supplemental
indenture hereto in form reasonably satisfactory to the Trustee.

(b)         Each Restricted Subsidiary that becomes a Subsidiary Guarantor on or
after the Issue Date shall also become a party to the Security Agreement and the
other applicable Collateral Documents and the Intercreditor Agreements and, to
the extent required by this Indenture, the Security Agreement and any other
Collateral Document, shall as promptly as practicable execute and deliver and
file, if applicable, such security instruments, financing statements and
certificates as may be necessary to vest in the Collateral Agent, subject to
Permitted Liens, a perfected first-priority security interest on a pari passu
basis with the Liens securing any Permitted Additional Pari Passu Obligations
(subject to Permitted Liens) in properties and assets that constitute Collateral
as security for the Notes Obligations and as may be necessary to have such
property or asset added to the applicable Collateral as required under this
Indenture and the Collateral Documents, and thereupon all provisions of this
Indenture relating to the Collateral shall be deemed to relate to such
properties and assets to the same extent and with the same force and effect.

(c)         Subject to Section 11.1(e), at any time that the Company or any
Subsidiary Guarantor shall acquire or own any real property with a fair market
value in excess of $2,000,000 which does not constitute Excluded Property and
which is not subject to a Mortgage in favor of the Collateral Agent for the
benefit of the Noteholder Secured Parties, the Company or such Subsidiary
Guarantor shall within ninety (90) days after the acquisition of such real
property (or such later date as the ABL Agent may





-63-

--------------------------------------------------------------------------------

 



 

agree with respect to the corresponding requirement under the ABL Credit
Documents), duly execute and deliver to the Collateral Agent counterparts of a
Mortgage together with other items set forth in Schedule 2, with respect to any
such real property.

SECTION 3.11.      Limitation on Lines of Business.  The Company shall not, and
shall not permit any Restricted Subsidiary to, engage in any business other than
a Related Business.

SECTION 3.12.      Effectiveness of Covenants.

(a)         After the Issue Date, following the first day: (i) the Notes have an
Investment Grade Rating from both of the Ratings Agencies and (ii) no Default
has occurred and is continuing under this Indenture, the Company and its
Restricted Subsidiaries shall not be subject to Sections 3.3,  3.4,  3.6,  3.7,
 3.8,  3.10 and 4.1(a)(iv) (collectively, the “Suspended Covenants”).

(b)         If at any time the Notes’ credit rating is downgraded from an
Investment Grade Rating by any Rating Agency, then the Suspended Covenants shall
thereafter be reinstated as if such covenants had never been suspended (the
“Reinstatement Date”) and be applicable pursuant to the terms of this Indenture
(including in connection with performing any calculation or assessment to
determine compliance with the terms of this Indenture), unless and until the
Notes subsequently attain an Investment Grade Rating and no Default or Event of
Default is in existence (in which event the Suspended Covenants shall no longer
be in effect for such time that the Notes maintain an Investment Grade Rating);
provided,  however, that no Default, Event of Default or breach of any kind
shall be deemed to exist or have occurred under this Indenture, the Notes or the
Subsidiary Guarantees with respect to the Suspended Covenants based on, and none
of the Company or any of its Subsidiaries shall bear any liability for, any
actions taken or events occurring during the Suspension Period (as defined
below), or any actions taken at any time pursuant to any contractual obligation
arising prior to the Reinstatement Date, regardless of whether such actions or
events would have been permitted if the applicable Suspended Covenants remained
in effect during such period.  The period of time between the date of suspension
of the covenants and the Reinstatement Date is referred to as the “Suspension
Period.”

(c)         On the Reinstatement Date, all Indebtedness Incurred during the
Suspension Period shall be deemed to have been outstanding on the Issue Date, so
that it is classified as permitted under Section 3.3(b)(v).  Calculations made
after the Reinstatement Date of the amount available to be made as Restricted
Payments under Section 3.4 shall be made as though Section 3.4 had been in
effect since the Issue Date and throughout the Suspension Period.  Accordingly,
Restricted Payments made during the Suspension Period shall reduce the amount
available to be made as Restricted Payments under Section 3.4(a) to the extent
such Restricted Payments were not otherwise permitted to be made pursuant to
Section 3.4(b)(i) through (xvii);  provided that the amount available to be made
as Restricted Payments on the Reinstatement Date pursuant to the first paragraph
shall not be reduced below zero solely as a result of such Restricted Payments
under Section 3.4.

(d)         During any period when the Suspended Covenants are suspended, the
Board of Directors of the Company may not designate any of the Company’s
Subsidiaries as Unrestricted Subsidiaries pursuant to this Indenture.

(e)         The Company shall deliver to the Trustee an Officers’ Certificate
notifying the Trustee of any Reinstatement Date or the commencement of any
Suspension Period, and in no event shall the Trustee be charged with the
knowledge of such Suspension Period or Reinstatement Date, except to the extent
that a Trust Officer has received such Officers’ Certificate.





-64-

--------------------------------------------------------------------------------

 



 

SECTION 3.13.      Compliance Certificate.  The Company shall deliver to the
Trustee within 120 days after the end of each fiscal year of the Company
(commencing with the fiscal year ending December 30, 2018) an Officers’
Certificate stating whether or not the signers know of any Default or Event of
Default that occurred during such period.  If they do, the certificate shall
describe the Default or Event of Default, its status and what action the Company
is taking or proposes to take with respect thereto.

SECTION 3.14.      Statement by Officers as to Default.  The Company shall
deliver to the Trustee, within 30 days after the knowledge thereof if such event
is still continuing, written notice in the form of an Officers’ Certificate of
any Event of Default or any event which, with notice or the lapse of time or
both, would constitute an Event of Default under Section 6.1(a)(i),  (ii),
 (iii),  (iv),  (v),  (vi),  (ix),  (x) or (xi), which shall include their
status and what action the Company is taking or proposing to take in respect
thereof.

SECTION 3.15.      Payment for Consents.  The Company shall not, and shall not
permit any of its Subsidiaries to pay or cause to be paid any consideration to
or for the benefit of any Holder of any Notes for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Indenture
or the Notes unless such consideration is offered to be paid and is paid to all
Holders of the Notes that consent, waive or agree to amend in the time frame set
forth in the solicitation documents relating to such consent, waiver or
amendment;  provided that if such consent, waiver or amendment is in connection
with an exchange offer for the Notes, such exchange offer may be limited to only
those Holders that are “Qualified Institutional Buyers” within the meaning of
Rule 144A under the Securities Act.

SECTION 3.16.      Limitation on Voting Rights with Respect to Notes and
Permitted Additional Pari Passu Obligations of Chatham Parties.

(a)         The Company shall at all times maintain in full force and effect
that certain letter agreement with Chatham Asset Management, LLC, dated as of
July 16, 2018 (the “Chatham Letter Agreement”), and cause the Chatham Party to
comply therewith.

(b)         Notwithstanding the foregoing, the foregoing provisions will be
permanently eliminated in the event that any Chatham Party makes a Voting
Control Offer in accordance with the requirements set forth below.

The applicable Chatham Party will mail a notice to each Holder at the address
appearing in the security register, with a copy to the Trustee, stating (the
“Voting Control Offer”):

(1)         that a Voting Control Offer is being made and that such Holder has
the right to require Chatham to purchase all of such Holder’s Notes at a
purchase price in cash equal to the then applicable redemption price of such
Holder’s Notes (as set forth in Section 5.1) of the principal amount of such
Notes plus accrued and unpaid interest, if any, and additional interest, if any,
to, but excluding, the date of purchase (subject to the right of Holders of
record on a record date to receive interest on the relevant Interest Payment
Date) (the “Voting Control Payment”);

(2)         the purchase date (which shall be no earlier than 30 days nor later
than 60 days from the date such notice is mailed) (the “Voting Control Payment
Date”);

(3)         the procedures determined by Chatham, consistent with this
Indenture, that a Holder must follow in order to have its Notes purchased;





-65-

--------------------------------------------------------------------------------

 



 

(4)         that any Notes not tendered will continue to accrue interest in
accordance with the terms of this Indenture;

(5)         that following the Voting Control Payment subject to the applicable
Chatham Party’s compliance with the provisions of the next paragraph, the
provisions of this Indenture described in the first paragraph above shall cease
to apply; and

(6)         that Holders will be entitled to withdraw their election if the
paying agent receives, not later than the close of business on the second
Business Day preceding the Voting Control Payment Date, a facsimile transmission
or letter setting forth the name of the Holder, the principal amount of the
Notes delivered for purchase and a statement that such Holder is unconditionally
withdrawing its election to have such Notes purchased.

On the Voting Control Payment Date, to the extent lawful:

(1)         the applicable Chatham Party shall accept for payment all Notes
properly tendered pursuant to the Voting Control Offer and make the Voting
Control Payment in respect of such Notes to the Holders of such Notes; and

(2)         the applicable Chatham Party shall deliver to the Trustee the Notes
so accepted, together with an executed certificate stating the aggregate
principal amount of Notes or portions of Notes being purchased by such Chatham
Party and the Company shall deliver a certificate to the Trusteed instructing
the Trustee to reissue such Notes or portions of Notes to such Chatham Party in
accordance with the transfer procedures set forth in Section 2.6.

(c)         If the Voting Control Payment Date is on or after a Record Date and
on or before the related Interest Payment Date, any accrued and unpaid interest,
if any, and additional interest, if any, will be paid on the relevant Interest
Payment Date to the Person in whose name a Note is registered at the close of
business on such Record Date, and no additional interest will be payable to
Holders who tender pursuant to the Voting Control Offer.

(d)         In no event, shall the Trustee be obligated to monitor or be charged
with knowledge of the Notes held by the Chatham Parties, nor shall the Trustee
have any obligation to enforce the compliance by the Chatham Parties of the
Chatham Letter Agreement.  The Trustee shall be under no obligation to request
any certification relating to the Chatham Parties, unless the Trustee is
requested in writing to do so by Holders of not less than 10% in aggregate
principal amount of the then-outstanding Notes.  The Trustee may at all times
conclusively rely on the accuracy of an Officers’ Certificate of the Company or
a certificate of Chatham delivered in connection therewith.

SECTION 3.17.      Maintenance of Properties.  The Company will, and will cause
each of the Subsidiary Guarantors to, (i) at all times maintain, preserve and
protect all property used in the conduct of its business and keep such property
in good repair, working order and condition (other than wear and tear occurring
in the ordinary course of business), in each case, except as could not
reasonably be expected to result in a Material Adverse Effect, (ii) from time to
time make, or cause to be made, all necessary and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except as could not reasonably be expected to result in a Material
Adverse Effect and (iii) keep its insurable property insured at all times by
financially sound and reputable insurance companies in amounts and with respect
to such properties as are customarily insured against by other Persons engaged
in the same or similar businesses and similarly situated and located, as
determined in Good Faith by the Company.





-66-

--------------------------------------------------------------------------------

 



 

ARTICLE IV

 

Successor Company and Successor Guarantor

SECTION 4.1.        When Company May Merge or Otherwise Dispose of Assets.

(a)         The Company shall not consolidate with or merge with or into
(whether or not the Company is the surviving corporation), or sell, assign,
convey, transfer, lease, or otherwise dispose of all or substantially all of the
properties and assets of the Company and its Restricted Subsidiaries, taken as a
whole, in one or more related transactions, to any Person unless:

(i)    if other than the Company, the resulting, surviving or transferee Person
(the “Successor Company”) shall be a corporation, partnership or limited
liability company organized and existing under the laws of the United States of
America, any State of the United States, the District of Columbia or any
territory thereof;

(ii)   the Successor Company (if other than the Company) and, in the case of a
Successor Company that is not a corporation, a corporate co-issuer, assume
pursuant to a supplemental indenture or other documentation instruments,
executed and delivered to the Trustee, in forms reasonably satisfactory to the
Trustee, all of the obligations of the Company under the Notes, this Indenture,
the Collateral Documents (as applicable) and the Intercreditor Agreements and,
to the extent required by and subject to the limitations set forth in the
Security Agreement, will cause such amendments, supplements or other instruments
to be executed, filed and recorded in such jurisdictions as may be required by
applicable law to preserve and protect the Lien on the Collateral owned by or
transferred to the Successor Company, together with such financing statements or
comparable documents to the extent required by and subject to the limitations
set forth in the Security Agreement, as may be required to perfect any security
interests in such Collateral which may be perfected by the filing of a financing
statement or a similar document under the Uniform Commercial Code or other
similar statute or regulation of the relevant states or jurisdictions;

(iii)  immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Company, the Successor Company
or any Restricted Subsidiary as a result of such transaction as having been
Incurred by the Company, the Successor Company or such Restricted Subsidiary at
the time of such transaction), no Default or Event of Default shall have
occurred and be continuing;

(iv)  immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period;

(A)        the Company or the Successor Company, as applicable, would be able to
Incur at least $1.00 of additional Indebtedness pursuant to Section 3.3(a); or

(B)        the Consolidated Leverage Ratio for the Successor Company and its
Restricted Subsidiaries would be less than or equal to such Consolidated
Leverage Ratio prior to such transaction;

(v)    if the Successor Company is not the Company, each Subsidiary Guarantor
(unless it is the other party to the transactions above, in which case
clause (i) shall apply) shall have by supplemental indenture confirmed that its
Subsidiary Guarantee shall apply to such Person’s obligations in respect of this
Indenture and the Notes and its obligations under the Collateral





-67-

--------------------------------------------------------------------------------

 



 

Documents and the Intercreditor Agreements shall continue to be in effect and,
to the extent required by and subject to the limitations set forth in the
Security Agreement, shall cause such amendments, supplements or other
instruments to be executed, filed, and recorded in such jurisdictions as may be
required by applicable law to preserve and protect the Lien on the Collateral
owned by such Subsidiary Guarantor, together with such financing statements or
comparable documents to the extent required by and subject to the limitations
set forth in the Security Agreement, as may be required to perfect any security
interests in such Collateral which may be perfected by the filing of a financing
statement or a similar document under the Uniform Commercial Code or other
similar statute or regulation of the relevant states or jurisdictions; and

(vi)  the Successor Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental indenture (if any) comply with this
Section 4.1 and, if any supplement to any Collateral Document is required in
connection with such transaction, such supplement shall comply with the
applicable provisions of this Indenture.

(b)         Without compliance with Sections 4.1(a)(iii) and (iv):

(i)    any Restricted Subsidiary may consolidate with, merge with or into or to
the Company or a Subsidiary Guarantor so long as no Capital Stock of the
Restricted Subsidiary is distributed to any Person other than the Company or a
Subsidiary Guarantor;  provided that, in the case of a Restricted Subsidiary
that merges into the Company, the Company will not be required to comply with
Section 4.1(a)(vi), and

(ii)   the Company may merge with an Affiliate of the Company solely for the
purpose of reincorporating the Company in another jurisdiction to realize tax or
other benefits, so long as the amount of Indebtedness of the Company and its
Restricted Subsidiaries is not increased thereby; provided that, in the case of
a Restricted Subsidiary that merges into the Company, the Company shall not be
required to comply with the preceding clause (vi).

(c)         Upon satisfaction of the conditions set forth in Section 4.1(a) or
4.1(b), as applicable, the Company shall be released from its obligations under
this Indenture and the other Notes Documents and the Successor Company shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company under this Indenture, the other Notes Documents (as applicable) and
the ABL Intercreditor Agreement, but, in the case of a lease of all or
substantially all its assets, the predecessor Company shall not be released from
the obligation to pay the principal of and interest on the Notes.

(d)         Solely for the purpose of computing amounts under
Sections 3.4(a)(iv)(3)(A),  (a)(iv)(3)(B),  (a)(iv)(3)(C) and (a)(iv)(3)(D), the
Successor Company shall only be deemed to have succeeded and be substituted for
the Company with respect to periods subsequent to the effective time of such
merger, consolidation, combination or transfer of assets.

SECTION 4.2.        When a Subsidiary Guarantor May Merge or Otherwise Dispose
of Assets.

(a)         The Company shall not permit any Subsidiary Guarantor to consolidate
with or merge with or into (whether or not the Subsidiary Guarantor is the
surviving corporation), or sell, assign, convey, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties and assets, in
one or more related transactions, to any Person (other than to the Company or
another Subsidiary Guarantor), unless:





-68-

--------------------------------------------------------------------------------

 



 

(i)    if such entity remains a Subsidiary Guarantor, (A) the resulting,
surviving or transferee Person (the “Successor Guarantor”) shall be a
corporation, partnership, trust or limited liability company organized and
existing under the laws of the United States of America, any State of the United
States, the District of Columbia or any other territory thereof; (B) the
Successor Guarantor, if other than such Subsidiary Guarantor, expressly assumes
in writing by supplemental indenture (and other applicable documents), executed
and delivered to the Trustee, in form satisfactory to the Trustee, all the
obligations of such Subsidiary Guarantor under the Subsidiary Guarantee, this
Indenture, the Collateral Documents (as applicable) and the Intercreditor
Agreements and, to the extent required by and subject to the limitations set
forth in the Security Agreement, shall cause such amendments, supplements or
other instruments to be executed, filed and recorded in such jurisdictions as
may be required by applicable law to preserve and protect the Lien on the
Collateral owned by or transferred to the Successor Guarantor, together with
such financing statements or comparable documents to the extent required by and
subject to the limitations set forth in the Security Agreement, as may be
required to perfect any security interests in such Collateral which may be
perfected by the filing of a financing statement or a similar document under the
Uniform Commercial Code or other similar statute or regulation of the relevant
states or jurisdictions; (C) immediately after giving effect to such transaction
(and treating any Indebtedness which becomes an obligation of the Successor
Guarantor or any Restricted Subsidiary as a result of such transaction as having
been Incurred by the Successor Guarantor or such Restricted Subsidiary at the
time of such transaction), no Default of Event of Default shall have occurred
and be continuing; and (D) the Company shall have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, merger or transfer and such supplemental indenture (if any)
comply with this Indenture; and

(ii)   if such transaction constitutes an Asset Disposition, the transaction is
made in compliance with Section 3.7, to the extent applicable.

(b)         Upon satisfaction of the conditions set forth in Section 4.2(a), the
applicable  Subsidiary Guarantor shall be released from its obligations under
this Indenture and the other Note Documents and the Successor Guarantor shall
succeed to, and be substituted for, and may exercise every right and power of, a
Subsidiary Guarantor under this Indenture, the other Note Documents (as
applicable) and the Intercreditor Agreements, but, in the case of a lease of all
or substantially all its assets, a Subsidiary Guarantor shall not be released
from its obligations under its Subsidiary Guarantee.

(c)         Notwithstanding the foregoing, any Subsidiary Guarantor may
(i) merge with or into or transfer all or part of its properties and assets to
another Subsidiary Guarantor or the Company or (ii) merge with a Restricted
Subsidiary of the Company solely for the purpose of reincorporating the
Subsidiary Guarantor in a State of the United States or the District of
Columbia, as long as the amount of Indebtedness of such Subsidiary Guarantor and
its Restricted Subsidiaries is not increased thereby.

ARTICLE V

 

Redemption of Notes

SECTION 5.1.        Optional Redemption.

(a)         Except as set forth in Section 5.1(b) and (c), the Notes are not
redeemable until July 15, 2022.  On and after July 15, 2022, the Company may
redeem all or, from time to time, a part of the Notes upon not less than 15 nor
more than 60 days’ notice to the Holders at the following redemption prices
(expressed as a percentage of principal amount of the Notes to be redeemed) plus
accrued and unpaid interest on the Notes, if any, to, but excluding, the
applicable redemption date (subject to the right of





-69-

--------------------------------------------------------------------------------

 



 

Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date), if redeemed during the twelve-month period
beginning on July 15 of the years indicated below:

 

Year

Percentage

2022

104.500%

2023

102.250%

2024 and thereafter

100.000%

 

(b)         The Company may on any one or more occasions prior to July 15, 2021,
redeem up to 40% of the original principal amount of the Notes with the Net Cash
Proceeds of one or more Equity Offerings at a redemption price of 109.000 % of
the principal amount thereof, plus accrued and unpaid interest, if any, to, but
excluding, the applicable Redemption Date (subject to the right of Holders of
Notes on the relevant Record Date to receive interest due on the relevant
Interest Payment Date); provided that:

(i)    at least 60% of the original principal amount of the Notes remains
outstanding after each such redemption; and

(ii)   the redemption occurs within 90 days after the closing of such Equity
Offering.

Notice of any redemption pursuant to this Section 5.1(b) may be given prior to
the completion of such Equity Offering, and any such redemption or notice may,
at the Company’s discretion, be subject to one or more conditions precedent,
including, but not limited to, completion of the related Equity Offering.

(c)         In addition, at any time prior to July 15, 2022, the Company may
redeem the Notes, in whole or in part, at a redemption price equal to 100% of
the principal amount thereof plus the Applicable Premium, plus accrued and
unpaid interest, if any,  to, but excluding, the Redemption Date (subject to the
right of Holders of record on the relevant Record Date to receive interest due
on the relevant Interest Payment Date).

SECTION 5.2.        Election to Redeem; Notice to Trustee of Optional and
Mandatory Redemptions.  If the Company elects to redeem Notes pursuant to
Section 5.1, the Company shall furnish to the Trustee, at least five (5)
Business Days (or such shorter time as may be acceptable to the Trustee) before
notice of redemption is required to be sent or caused to be sent  to Holders
pursuant to Section 5.4, an Officers’ Certificate setting forth (a) the
paragraph or subparagraph of such Note and/or Section of this Indenture pursuant
to which the redemption shall occur, (b) the Redemption Date, (c) the principal
amount of the Notes to be redeemed and (d) the redemption price.

SECTION 5.3.        Selection of Notes to Be Redeemed.  In the case of any
partial redemption, selection of the Notes for redemption will be made (subject
to rounding such that Notes are redeemed in whole increments of $1,000 and no
Note of $2,000 in principal amount or less shall be redeemed in part) in
accordance with applicable procedures of DTC.  If any Note is to be redeemed in
part only, the notice of redemption relating to such Note shall state the
portion of the principal amount thereof to be redeemed.  A new Note in principal
amount equal to the unredeemed portion thereof shall be issued in the name of
the Holder thereof upon cancellation of the original Note in accordance with
Section 5.7.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to redemption of Notes shall relate, in the case of any Note
redeemed or to be redeemed only in part, to the portion of the principal amount
of such Note which has been or is to be redeemed.





-70-

--------------------------------------------------------------------------------

 



 

SECTION 5.4.        Notice of Redemption.  The Company shall provide, a notice
of redemption not less than 15 nor more than 60 days prior to a date fixed for
redemption (a “Redemption Date”), to each Holder of Notes to be redeemed, sent
to each Holder’s registered address, or if the Notes to be redeemed are
represented by one or more Global Notes, delivered in accordance with the
applicable procedures of DTC.  The Trustee shall give notice of redemption in
the Company’s name and at the Company’s expense; provided,  however, that
redemption notices may be sent more than 60 days prior to a Redemption Date if
the notice is issued in connection with Article VIII.

All notices of redemption shall state:

(a)         the Redemption Date,

(b)         the redemption price and the amount of accrued interest, if any, to,
but excluding, the Redemption Date payable as provided in Section 5.6, if any,

(c)         if less than all outstanding Notes are to be redeemed, the
identification of the particular Notes (or portion thereof) to be redeemed, as
well as the aggregate principal amount of Notes to be redeemed and the aggregate
principal amount of Notes to be outstanding after such partial redemption,

(d)         in case any Note is to be redeemed in part only, the notice which
relates to such Note shall state that on and after the Redemption Date, upon
surrender of such Note, the Holder shall receive, without charge, a new Note or
Notes of authorized denominations for the principal amount thereof remaining
unredeemed,

(e)         that on the Redemption Date the redemption price (and accrued
interest, if any, to, but excluding, the Redemption Date payable as provided in
Section 5.6) shall become due and payable upon each such Note, or the portion
thereof, to be redeemed, and, unless the Company defaults in making the
redemption payment, that interest on Notes called for redemption (or the portion
thereof) shall cease to accrue on and after said date,

(f)         the place or places where such Notes are to be surrendered for
payment of the redemption price and accrued interest, if any,

(g)         the name and address of the Paying Agent,

(h)         that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price,

(i)          the CUSIP number, and that no representation is made as to the
accuracy or correctness of the CUSIP number, if any, listed in such notice or
printed on the Notes, and

(j)          the Section of this Indenture pursuant to which the Notes are to be
redeemed.

Any notice of redemption may, at the Company’s discretion, be subject to one or
more conditions precedent, including, but not limited to, completion of a
related Equity Offering.

SECTION 5.5.        Deposit of Redemption Price.  Prior to 11:00 a.m. New York
City time, on any Redemption Date, the Company shall deposit with the Trustee or
with a Paying Agent (or, if the Company is acting as its own Paying Agent,
segregate and hold in trust as provided in Section 2.4) an





-71-

--------------------------------------------------------------------------------

 



 

amount of money sufficient to pay the redemption price of, and accrued interest
on, all the Notes which are to be redeemed on that date.

SECTION 5.6.        Notes Payable on Redemption Date.  Notice of redemption
having been given as aforesaid, the Notes so to be redeemed shall, on the
Redemption Date, become due and payable at the redemption price therein
specified (together with accrued interest, if any, to, but excluding, the
Redemption Date) (except as provided for in the last paragraph of
Section 5.1(b)), and from and after such date (unless the Company shall default
in the payment of the redemption price and accrued interest) such Notes shall
cease to bear interest.  Upon surrender of any such Note for redemption in
accordance with said notice, such Note shall be paid by the Company at the
redemption price, together with accrued interest, if any, to, but excluding, the
Redemption Date (subject to the rights of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date).

If any Note called for redemption shall not be so paid upon surrender thereof
for redemption, the principal (and premium, if any) shall, until paid, bear
interest from the Redemption Date at the rate borne by the Notes.

If a Redemption Date is on or after a  Record Date and on or before the related
Interest Payment Date, the accrued and unpaid interest, if any, shall be paid to
the Person in whose name the Note is registered at the close of business on such
Record Date, and no additional interest shall be payable to Holders whose Notes
shall be subject to redemption by the Company.

SECTION 5.7.        Notes Redeemed in Part.  Any Note which is to be redeemed
only in part (pursuant to the provisions of this Article) shall be surrendered
at the office or agency of the Company maintained for such purpose pursuant to
Section 2.3 (with, if the Company so requires, due endorsement by, or a written
instrument of transfer in form satisfactory to the Company duly executed by, the
Holder thereof or such Holder’s attorney duly authorized in writing), and the
Company shall execute, and the Trustee shall authenticate and make available for
delivery to the Holder of such Note at the expense of the Company, a new Note or
Notes, of any authorized denomination as requested by such Holder, in an
aggregate principal amount equal to and in exchange for the unredeemed portion
of the principal of the Note so surrendered, provided that each such new Note
shall be in a principal amount of $2,000 and integral multiples of $1,000 in
excess thereof.

SECTION 5.8.        Mandatory Redemptions from Excess Cash Flow.  In the event
that in any fiscal year, commencing with the fiscal year ending on or about
December 30, 2018, Excess Cash Flow for such fiscal year (or, in the case of the
fiscal year ending on or about December 30, 2018, Excess Cash Flow for the two
full fiscal quarter period ending on the last day of such year) is positive, the
Company shall, not later than 115 days after the last day of each fiscal year
redeem an aggregate principal amount of Notes equal to the excess of (a) the
greater of (i) $2,000 and (ii) the Applicable ECF Percentage of Excess Cash Flow
for such period (rounded upwards to the nearest increment of $1,000) over
(b) the aggregate principal amount of Notes retired by the Company during such
period (whether pursuant to open market purchases, tender offers or optional
redemptions) except to the extent funded through an Incurrence of long-term
Indebtedness at a redemption price equal to 100% of the principal amount thereof
plus accrued and unpaid interest thereon, if any, to, but excluding, the
applicable Redemption Date (subject to the right of Holders of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date).

SECTION 5.9.        Mandatory Redemptions from Net Available Cash from Asset
Dispositions.  In the event that the Company or any of its Restricted
Subsidiaries receive any Net Available Cash from any Asset Disposition (other
than an Asset Disposition of ABL Priority Collateral), then within 60 days of
receipt thereof, the Company shall redeem an aggregate principal amount of Notes
equal to





-72-

--------------------------------------------------------------------------------

 



 

the greater of (i) $2,000 and (ii) the amount of such Net Available Cash
(rounded upwards to the nearest increment of $1,000) at a redemption price equal
to 100% of the principal amount thereof plus accrued and unpaid interest
thereon, if any, to, but excluding, the applicable Redemption Date (subject to
the right of Holders of record on the relevant Record Date to receive interest
due on the relevant Interest Payment Date).

ARTICLE VI

 

Defaults and Remedies

SECTION 6.1.        Events of Default.

(a)         Each of the following is an event of default (an “Event of
Default”):

(i)    default in any payment of interest on any Note when the same becomes due,
and such default continues for a period of 30 days;

(ii)   default in the payment of the principal of or premium, if any, on any
Note when the same becomes due at its Stated Maturity, upon optional redemption,
upon required repurchase, upon declaration of acceleration or otherwise;

(iii)  the Company fails to comply with its obligations under Section 3.9 or
Article IV;

(iv)  the Company fails to comply for 45 days after notice as provided below
with any of its obligations under Sections 3.2,  3.3,  3.4,  3.5,  3.6,  3.7,
 3.8,  3.10,  3.11 and 3.15 (in each case, other than matters that would
constitute an Event of Default under Section 6.1(a)(iii));

(v)    the Company or any Subsidiary Guarantor fails to comply for 60 days after
notice as provided below with its other agreements (except as provided in
clauses (a)(i) through (a)(iv) of this Section 6.1) contained in this Indenture
or under the Notes or the Collateral Documents;

(vi)  the Company or any of its Restricted Subsidiaries defaults under any
mortgage, indenture or instrument under which there is issued or by which there
is secured or evidenced any Indebtedness for money borrowed by the Company or
any of its Restricted Subsidiaries (or the payment of which is Guaranteed by the
Company or any of its Restricted Subsidiaries), other than Indebtedness owed to
the Company or a Restricted Subsidiary, whether such Indebtedness or Guarantee
now exists, or is created after the Issue Date, which default:

(A)        is caused by a failure to pay principal on such Indebtedness at its
final stated maturity within the grace period provided in the agreements or
instruments governing such Indebtedness (“payment default”); or

(B)        results in the acceleration by the holders of such Indebtedness prior
to its stated final, maturity;

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
payment default or the maturity of which has been so accelerated, aggregates
$25.0 million or more;





-73-

--------------------------------------------------------------------------------

 



 

(vii) the Company or a Significant Subsidiary or group of Restricted
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for the Company and its Restricted Subsidiaries), would
constitute a Significant Subsidiary pursuant to or within the meaning of any
Bankruptcy Law:

(A)        commences a voluntary Insolvency or Liquidation Proceeding with
respect to itself;

(B)        consents to the entry of an order for relief against it in an
involuntary Insolvency or Liquidation Proceeding;

(C)        consents to the appointment of a Custodian (as defined below) of it
or for substantially all of its property; or

(D)        makes a general assignment for the benefit of its creditors;

or takes any comparable action under any foreign Bankruptcy Laws relating to
insolvency or the nights of creditors generally;

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A)        is for relief against the Company or any Significant Subsidiary or a
group of Restricted Subsidiaries that, taken together (as of the latest audited
financial statements for the Company and its Restricted Subsidiaries), would
constitute a Significant Subsidiary, in an involuntary case;

(B)        appoints a Custodian of the Company, any Significant Subsidiary or a
group of Restricted Subsidiaries that, taken together (as of the latest audited
financial statements for the Company and its Restricted Subsidiaries), would
constitute a Significant Subsidiary, for any substantial part of its property;
or

(C)        orders the winding up or liquidation of the Company, any Significant
Subsidiary or a group of Restricted Subsidiaries that, taken together (as of the
latest audited financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary;

(ix)  failure by the Company or any Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final and
non-appealable judgments aggregating in excess of $25.0 million (net of any
amounts that are covered by insurance issued by a reputable and creditworthy
insurance company (as determined in the Good Faith by the Company) that has not
contested coverage), which judgments remain unsatisfied or undischarged for any
period of 60 consecutive days during which a stay of enforcement of such
judgments shall not be in effect;

(x)   any Subsidiary Guarantee of a Significant Subsidiary or group of
Restricted Subsidiaries that taken together as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries would constitute a Significant Subsidiary ceases to be in full
force and effect (except as contemplated by the terms of this Indenture and the
Subsidiary Guarantees) or is declared null and void in a judicial proceeding or
any Subsidiary Guarantor that





-74-

--------------------------------------------------------------------------------

 



 

is a Significant Subsidiary or group of Subsidiary Guarantors that taken
together as of the latest audited consolidated financial statements of the
Company and its Restricted Subsidiaries would constitute a Significant
Subsidiary denies or disaffirms its obligations under this Indenture, its
Subsidiary Guarantee, any Collateral Document or the ABL Intercreditor Agreement
and the Company fails to cause such Restricted Subsidiary or Restricted
Subsidiaries, as the case may be, to rescind such denials or disaffirmations
within 30 days; and

(xi)  with respect to any Collateral having a fair market value in excess of
$10.0 million, individually or in the aggregate, (A) the failure of the security
interest with respect to such Collateral under the Collateral Documents, at any
time, to be in full force and effect for any reason other than in accordance
with the terms of the Collateral Documents and the terms of this Indenture or
the Intercreditor Agreements, as applicable, and other than the satisfaction in
full of all obligations under this Indenture and discharge of this Indenture if
such failure continues for 60 days or (B) the assertion by the Company or any
Subsidiary Guarantor, in any pleading in any court of competent jurisdiction,
that any such security interest is invalid or unenforceable, except in each case
for the failure or loss of perfection resulting from the failure of the
Collateral Agent to make filings, renewals and continuations (or other
equivalent filings) which are required to be made or the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents if such assertion
is not rescinded within 30 days.

The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

Notwithstanding the foregoing, if the Company so elects, the sole remedy of the
Holders for the Company’s failure to comply with Section 3.2 hereof, will for
the first 180 days after the occurrence of such failure consist exclusively of
the right to receive additional interest on the Notes at a rate per annum:  (i)
equal to 0.25% for the first 90 days after the occurrence of such failure and
(ii) equal to 0.50% from the 91st day to, and including, the 180th day after the
occurrence of such failure.  The additional interest will accrue on all
outstanding Notes from and including the date on which such failure first occurs
until such violation is cured or waived and shall be payable on each relevant
Interest Payment Date to Holders of record on the regular Record Date
immediately preceding the Interest Payment Date.  On the 181st day after such
failure (if such violation is not cured or waived prior to such 181st day), such
failure will then constitute an Event of Default without any further notice or
lapse of time and the Notes shall be subject to acceleration as provided below.

Notwithstanding the foregoing, a default under clauses (iv), (v) or (xi)(A) or
(xi)(B) of this Section 6.1(a) shall not constitute an Event of Default until
the Trustee or the Holders of 25% in principal amount of the outstanding Notes
notify the Company of the default and the Company does not cure such default
within the time specified in clause (iv), (v) or (xi)(A) or (xi)(B) of this
paragraph after receipt of such notice.  Such notice must specify the Default,
demand that it be remedied and state that such notice is a “Notice of Default.”

The term “Bankruptcy Code” means Title 11, United States Code, as now or
hereafter in effect or any successor statute.  The term “Bankruptcy Law” means
the Bankruptcy Code or any other Federal, state or foreign law for the relief of
debtors.  The term “Custodian” means any receiver, trustee, assignee,
liquidator, custodian or similar official under any Bankruptcy Law.





-75-

--------------------------------------------------------------------------------

 



 

SECTION 6.2.        Acceleration.  If an Event of Default (other than an Event
of Default specified in Section 6.1(a)(vii) or (viii) with respect to the
Company) occurs and is continuing, the Trustee by notice in writing specifying
the Event of Default that it is a “notice” to the Company, or the Holders of at
least 25% in principal amount of the outstanding Notes by notice to the Company
and the Trustee, may, and the Trustee at the request of such Holders shall,
declare the principal of, premium, if any, and accrued and unpaid interest, if
any, on all the Notes to be due and payable.  Upon such a declaration, such
principal, premium and accrued and unpaid interest shall, subject to
Section 6.4, be immediately due and payable.  In the event of a declaration of
acceleration of the Notes because an Event of Default set forth in
Section 6.1(a)(vi) above has occurred and is continuing, such declaration of
acceleration of the Notes shall be automatically rescinded and annulled if the
default triggering such Event of Default pursuant to Section 6.1(a)(vi) shall be
remedied or cured by the Company or a Restricted Subsidiary or waived by the
holders of the relevant Indebtedness within 30 days after the declaration of
acceleration with respect thereto and if (1) the annulment of the acceleration
of the Notes would not conflict with any judgment or decree of a court of
competent jurisdiction and (2) all existing Events of Default, except nonpayment
of principal, premium or interest on the Notes that became due solely because of
the acceleration of the Notes, have been cured or waived.  If an Event of
Default specified in Section 6.1(a)(vii) or (viii) with respect to the Company
occurs and is continuing, the principal of, premium, if any, and accrued and
unpaid interest on all the Notes shall become and be immediately due and payable
without any declaration or other act on the part of the Trustee or any Holders.

SECTION 6.3.        Other Remedies.  If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal of or interest on the Notes or to enforce the performance of any
provision of the Notes, this Indenture (including sums owed to the Trustee and
Collateral Agent and their agents and counsel), the Subsidiary Guarantees,
Collateral Documents,  the Intercreditor Agreements or any Permitted Junior Lien
Intercreditor Agreement.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default.  No remedy is exclusive of any other
remedy.  All available remedies are cumulative.

SECTION 6.4.        Waiver of Past Defaults.  The Holders of a majority in
principal amount outstanding (including without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for, notes)
Notes by notice to the Trustee may waive an existing Default or Event of Default
and its consequences (except a Default or Event of Default in the payment of the
principal of, premium or interest on a Note) and rescind any such acceleration
with respect to the Notes and its consequences if (1) rescission would not
conflict with any judgment or decree of a court of competent jurisdiction and
(2) all existing Events of Default, other than the nonpayment of the principal
of, premium, if any, and interest on the Notes that have become due solely by
such declaration of acceleration, have been cured or waived.

SECTION 6.5.        Control by Majority.  Subject to the provisions of the
Collateral Documents, the Holders of a majority in principal amount of the then
outstanding Notes may direct the time, method and place of conducting any
proceeding for exercising any remedy available to the Trustee or the Collateral
Agent or of exercising any trust or power conferred on the Trustee or the
Collateral Agent.  However, the Trustee or the Collateral Agent, as the case may
be, may refuse to follow any direction that conflicts with law or this
Indenture, the Notes, the Subsidiary Guarantees,  the Collateral Documents or
the Intercreditor Agreements, or, subject to Sections 7.1 and 7.2, that the
Trustee determines is unduly prejudicial to the rights of other Holders or would
involve the Trustee or the Collateral Agent in personal





-76-

--------------------------------------------------------------------------------

 



 

liability; provided,  however, that the Trustee or the Collateral Agent may take
any other action deemed proper by the Trustee or the Collateral Agent that is
not inconsistent with such direction.  Prior to taking any action under this
Indenture, the Trustee or the Collateral Agent shall be entitled to indemnity,
security or prefunding satisfactory to it in its sole discretion against all
losses and expenses caused by taking or not taking such action.

SECTION 6.6.        Limitation on Suits.  Except to enforce the right to receive
payment of principal, premium, if any, or interest when due, no Holder may
pursue any remedy with respect to this Indenture or the Notes unless:

(i)    the Holder has previously given to the Trustee written notice stating
that an Event of Default is continuing;

(ii)   the Holders of at least 25% in outstanding principal amount of the Notes
have made a written request to the Trustee to pursue the remedy;

(iii)  such Holder or Holders have offered to the Trustee security or indemnity
reasonably satisfactory to it against any loss, liability or expense;

(iv)  the Trustee has not complied with the request within 60 days after receipt
of the request and the offer of security or indemnity; and

(v)    the Holders of a majority in principal amount of the outstanding Notes do
not give the Trustee a direction that, in the opinion of the Trustee, is
inconsistent with the request during such 60-day period.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder (it being understood that
the Trustee has no affirmative duty to ascertain whether or not such actions or
forbearances are unduly prejudicial to such Holders). Notwithstanding the
forgoing, in no event may any Holder enforce any Lien of the Collateral Agent
pursuant to the Collateral Documents.

SECTION 6.7.        Rights of Holders to Receive Payment.  Notwithstanding any
other provision of this Indenture, the right of any Holder to receive payment of
principal of, premium (if any) or interest on the Notes held by such Holder, on
or after the respective due dates expressed in the Notes, or to bring suit for
the enforcement of any such payment on or after such respective dates, shall not
be impaired or affected without the consent of such Holder.

SECTION 6.8.        Collection Suit by Trustee.  If an Event of Default
specified in Section 6.1(a)(i) or (ii) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Company for the whole amount then due and owing (together with interest on any
unpaid interest to the extent lawful) and the amounts provided for in
Section 7.6.

SECTION 6.9.        Trustee May File Proofs of Claim.  The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and the Holders allowed in any judicial proceedings
relative to the Company, its Subsidiaries or their respective creditors or
properties and, unless prohibited by law or applicable regulations, may vote on
behalf of the Holders in any election of a trustee in any Insolvency or
Liquidation Proceeding or other Person performing similar functions, and any
Custodian in any such judicial proceeding is hereby authorized by each Holder to
make payments to the Trustee and, in the event





-77-

--------------------------------------------------------------------------------

 



 

that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and its counsel, and any other amounts due the Trustee under Section 7.6.
 Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan or
reorganization, arrangement, adjustment or composition or similar dispositive
restructuring plan affecting the Notes or the rights of any Holder thereof, or
to authorize the Trustee to vote in respect of the claim of any Holder in such
Insolvency or Liquidation Proceeding.

SECTION 6.10.      Priorities.  Subject to the terms of the Intercreditor
Agreements, the Collateral Documents and Section 11.4(f)  the Trustee shall pay
out any money or property received by it, whether pursuant to the foreclosure or
other remedial provisions contained in the Collateral Documents or otherwise, in
the following order:

First:         to the Trustee and Collateral Agent for amounts due to each of
them under Section 7.6 and under the Collateral Documents;

Second:     to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest, respectively; and

Third:        to the Company or, to the extent the Trustee receives any amount
for any Subsidiary Guarantor, to such Subsidiary Guarantor.

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section.  At least 15 days before such record date, the Company
shall mail to each Holder and the Trustee a notice that states the record date,
the payment date and amount to be paid.

SECTION 6.11.      Undertaking for Costs.  In any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Trustee for
any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees and expenses, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant.  This Section does not apply to a
suit by the Trustee, a suit by the Company, a suit by a Holder pursuant to
Section 6.7 or a suit by Holders of more than 10% in outstanding principal
amount of the Notes.

ARTICLE VII

 

Trustee and Collateral Agent

SECTION 7.1.        Duties of Trustee and Collateral Agent.

(a)         If an Event of Default has occurred and is continuing, the Trustee
or the Collateral Agent shall exercise the rights and powers vested in it by
this Indenture,  the Collateral Documents and the Intercreditor Agreements, as
the case may be, and use the same degree of care and skill in their exercise as
a prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs; provided that if an Event of Default occurs and is
continuing, the Trustee and the Collateral Agent shall be under no obligation to
exercise any of the rights or powers under this Indenture, the Notes, the
Subsidiary Guarantees, the Collateral Documents and the Intercreditor Agreements
 at the request or direction of any of the Holders unless such Holders have
offered the Trustee or the Collateral





-78-

--------------------------------------------------------------------------------

 



 

Agent indemnity, security or prefunding satisfactory to the Trustee or the
Collateral Agent in its sole discretion, as applicable, against loss, liability
or expense.

(b)         Except during the continuance of an Event of Default:

(i)    the Trustee or the Collateral Agent undertake to perform such duties and
only such duties as are specifically set forth in this Indenture, the Collateral
Documents and the Intercreditor Agreements  and no implied covenants or
obligations shall be read into this Indenture, any Collateral Document or the
Intercreditor Agreements  against the Trustee or the Collateral Agent; and

(ii)   in the absence of gross negligence or bad faith on its part, the Trustee
or Collateral Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee or Collateral Agent under this Indenture, the Notes,
the Subsidiary Guarantees, the Collateral Documents or the Intercreditor
Agreements, as applicable.  However, in the case of any such certificates or
opinions which by any provisions hereof are specifically required to be
furnished to the Trustee or the Collateral Agent, the Trustee or the Collateral
Agent shall examine such certificates and opinions to determine whether or not
they conform to the requirements of this Indenture, the Notes, the Subsidiary
Guarantees, the Collateral Documents and the Intercreditor Agreements, as the
case may be (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c)         The Trustee and the Collateral Agent may not be relieved from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:

(i)    this paragraph does not limit the effect of paragraph (b) of this
Section;

(ii)   neither the Trustee nor the Collateral Agent shall be liable for any
error of judgment made in good faith by a Trust Officer or Trust Officers unless
it is proved that the Trustee or the Collateral Agent was negligent in
ascertaining the pertinent facts; and

(iii)  neither the Trustee nor the Collateral Agent shall be liable with respect
to any action it takes or omits to take in good faith in accordance with a
direction received by it pursuant to Section 6.5.

(iv)  The Collateral Agent shall not have any fiduciary or other implied duties
of any kind or nature to any person, regardless of whether an Event of Default
has occurred and is continuing.

(d)         The Trustee and the Collateral Agent shall not be liable for
interest on any money received by it except as the Trustee and the Collateral
Agent may agree in writing with the Company.

(e)         Money held in trust by the Trustee or the Collateral Agent need not
be segregated from other funds except to the extent required by law.

(f)         No provision of this Indenture, the Notes, the Subsidiary
Guarantees, the Collateral Documents or the Intercreditor Agreements shall
require the Trustee or the Collateral Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or thereunder or in the exercise of any of its rights or powers, if it
shall have reasonable





-79-

--------------------------------------------------------------------------------

 



 

grounds to believe that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

(g)         Every provision of this Indenture, the Collateral Documents or the
Intercreditor Agreements relating to the conduct or affecting the liability of
or affording protection to the Trustee and the Collateral Agent shall be subject
to the provisions of this Section.

(h)         The Trustee and the Collateral Agent shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders unless such Holders shall have
offered to the Trustee or the Collateral Agent, as applicable, security,
prefunding or indemnity reasonably satisfactory to it against the costs,
expenses (including reasonable attorneys’ fees and expenses) and liabilities
that might be incurred by it in compliance with such request or direction.

SECTION 7.2.        Rights of Trustee and Collateral Agent.

(a)         Each of the Trustee and the Collateral Agent may conclusively rely
and shall be protected in acting upon any resolution, certificate, statement,
instrument, opinion, notice, request, direction, consent, order, bond or any
other paper or document believed by it to be genuine and to have been signed or
presented by the proper Person or Persons.  The Trustee and the Collateral Agent
need not investigate any fact or matter stated in the document.

(b)         Before the Trustee or the Collateral Agent acts or refrains from
acting, it may require an Officers’ Certificate or an Opinion of Counsel. 
Neither the Trustee nor the Collateral Agent shall be liable for any action it
takes or omits to take in good faith in reliance on an Officers’ Certificate or
Opinion of Counsel.

(c)         Each of the Trustee and the Collateral Agent may act through its
attorneys and agents and shall not be responsible for the misconduct or
negligence of any agent or attorney appointed with due care.

(d)         Each of the Trustee and the Collateral Agent shall not be liable for
any action it takes or omits to take in good faith (in the case of the Trustee)
which it believes to be authorized or within its rights or powers; provided,
 however, that the Trustee’s or the Collateral Agent’s conduct, respectively,
does not constitute willful misconduct or negligence.

(e)         Each of the Trustee and the Collateral Agent may consult with
counsel of its selection, and the advice or opinion of counsel with respect to
legal matters relating to this Indenture, the Notes, the Subsidiary Guarantees,
the Collateral Documents or the Intercreditor Agreements shall be full and
complete authorization and protection from liability in respect to any action
taken, omitted or suffered by it hereunder or under the Notes, the Subsidiary
Guarantees, the Collateral Documents, the Intercreditor Agreement or any
Permitted Junior Lien Intercreditor Agreement in good faith and in accordance
with the advice or opinion of such counsel.

(f)         The Trustee and the Collateral Agent shall not be bound to make any
investigation into any statement, warranty or representation, or the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
notice, request, direction, consent, order, bond or other paper or document made
or in connection with this Indenture, any other Collateral Document or the
Intercreditor Agreements; moreover, the Trustee and the Collateral Agent shall
not be bound to make any investigation into (i) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein,
in any other Collateral Document or the Intercreditor Agreements  (ii) the
occurrence of





-80-

--------------------------------------------------------------------------------

 



 

any default, or the validity, enforceability, effectiveness or genuineness of
this Indenture, any other Collateral Document or the Intercreditor Agreements or
any other agreement, instrument or document, (iii) the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents, (iv)
the value or the sufficiency of any Collateral, (v) the satisfaction of any
condition set forth in any Collateral Document, other than to confirm receipt of
items expressly required to be delivered to the Collateral Agent or (vi) the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note other evidence of indebtedness or other paper or document, but each of the
Trustee and the Collateral Agent, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee or the Collateral Agent shall determine to make such further inquiry
or investigation, it shall be entitled to examine the books, records and
premises of the Company, personally or by agent or attorney and shall incur no
liability or additional liability of any kind by reason of such inquiry or
investigation.  The Trustee and the Collateral Agent shall have no liability
with respect to any action or inaction taken by or with respect to any
Sub-Collateral Agent (as defined in the Security Agreement).

(g)         The Trustee shall not be deemed to have knowledge of any Default or
Event of Default except any Default or Event of Default of which a Trust Officer
shall have received written notification at the Corporate Trust Office of the
Trustee and such notice references the Notes and this Indenture.

(h)         In no event shall the Trustee or the Collateral Agent be responsible
or liable for special, indirect, or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Trustee or the Collateral Agent has been advised of the likelihood
of such loss or damage and regardless of the form of action.

(i)          The rights, privileges, protections, immunities and benefits given
to the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, the Collateral Agent, and each agent, custodian and other Person
employed to act hereunder and under the Collateral Documents and the
Intercreditor Agreements.

(j)          The Trustee and the Collateral Agent may request that the Company
deliver a certificate setting forth the names of individuals and/or titles of
officers authorized at such time to take specified actions pursuant to this
Indenture.

SECTION 7.3.        Individual Rights of Trustee and Collateral Agent.  Each of
the Trustee and the Collateral Agent in its individual or any other capacity may
become the owner or pledgee of Notes and may otherwise deal with the Company,
the Subsidiary Guarantors or their Affiliates with the same rights it would have
if it were not Trustee or Collateral Agent, respectively.  Any Paying Agent,
Registrar, co-registrar or co-paying agent may do the same with like
rights.  However, the Trustee must comply with Section 7.9.  In addition, the
Trustee shall be permitted to engage in transactions with the Company; provided,
 however, that if the Trustee acquires any conflicting interest (within the
meaning of Section 310(b) of the Trust Indenture Act of 1939, as amended), the
Trustee must (i) eliminate such conflict within 90 days of acquiring such
conflicting interest or (ii) resign.

SECTION 7.4.        Disclaimer.  Each of the Trustee and the Collateral Agent
shall not be responsible for and makes no representation as to the validity or
adequacy of this Indenture, the Notes, the Subsidiary Guarantees, the Collateral
Documents or the Intercreditor Agreements, it shall not be accountable for the
Company’s use of the Notes or the proceeds from the Notes, and it shall not be
responsible for any statement of the Company in this Indenture or in any
document issued in connection with the sale of the Notes or in the Notes other
than the Trustee’s certificate of authentication or for the use or application
of any funds received by any Paying Agent other than the Trustee.





-81-

--------------------------------------------------------------------------------

 



 

SECTION 7.5.        Notice of Defaults.  If a Default occurs and is continuing
and is known to the Trustee, the Trustee shall mail to each Holder, with a copy
to the Collateral Agent, notice of the Default within 90 days after the Trustee
obtains such knowledge.  Except in the case of a Default in payment of principal
of, premium, if any, or interest on any Note, the Trustee may withhold the
notice if and so long as a committee of Trust Officers of the Trustee in good
faith determines that withholding the notice is in the interests of Holders.

SECTION 7.6.        Compensation and Indemnity.  The Company shall pay to each
of the Trustee and the Collateral Agent from time to time such compensation for
its services as the parties shall agree in writing from time to time.  The
Trustee’s compensation and the Collateral Agent’s compensation shall not be
limited by any law on compensation of a trustee of an express trust.  The
Company shall reimburse each of the Trustee and the Collateral Agent upon
request for all reasonable out-of-pocket expenses incurred or made by it,
including, but not limited to, costs of collection, costs of preparing and
reviewing reports, certificates and other documents, costs of preparation and
sending of notices to Holders and reasonable costs of counsel, in addition to
the compensation for its services.  Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Trustee’s agents,
counsel, accountants and experts.  The Company shall indemnify the Collateral
Agent, any predecessor Collateral Agent, the Trustee or any predecessor Trustee
in each of its capacities hereunder (including Paying Agent, and Registrar), and
each of their officers, directors, employees, counsel and agents, against any
and all loss, liability or expense (including, but not limited to, reasonable
attorneys’ fees and expenses) incurred by it in connection with the
administration of this trust and the performance of its duties hereunder and
under the Notes, the Subsidiary Guarantees, the Collateral Documents or the
Intercreditor Agreements, including the costs and expenses of enforcing this
Indenture (including this Section 7.6), the Notes, the Subsidiary Guarantees,
the Collateral Documents or the Intercreditor Agreements  and of defending
itself against any claims (whether asserted by any Holder, the Company or
otherwise).  The Collateral Agent and the Trustee shall notify the Company
promptly of any claim for which it may seek indemnity.  Failure by the
Collateral Agent and the Trustee to so notify the Company shall not relieve the
Company of its obligations hereunder.  The Company shall defend the claim and
the Collateral Agent and the Trustee may have separate counsel and the Company
shall pay the reasonable fees and expenses of such counsel.  The Company need
not reimburse any expense or indemnify against any loss, liability or expense
incurred by the Collateral Agent and the Trustee through their own willful
misconduct or negligence or bad faith.

To secure the Company’s payment obligations in this Section, the Collateral
Agent and the Trustee shall have a lien prior to the Notes on all money or
property held or collected by the Trustee other than money or property held in
trust to pay principal of and interest on particular Notes.  The right of the
Collateral Agent and the Trustee to receive payment of any amounts due under
this Section 7.6 shall not be subordinate to any other liability or indebtedness
of the Company.

The Company’s payment obligations pursuant to this Section and any lien arising
hereunder shall survive the discharge of this Indenture and the resignation or
removal of the Trustee or Collateral Agent.  When the Trustee or Collateral
Agent incurs fees or expenses after the occurrence of a Default specified in
Section 6.1(a)(vii) or (viii) with respect to the Company, the fees or expenses
are intended to constitute expenses of administration in any Insolvency or
Liquidation Proceeding under any Bankruptcy Law.

Pursuant to Section 10.1, the obligations of the Company hereunder are jointly
and severally guaranteed by the Subsidiary Guarantors.





-82-

--------------------------------------------------------------------------------

 



 

SECTION 7.7.        Replacement of Trustee.  The Trustee may resign at any time
by so notifying the Company in writing at least 30 days before the effective
date of such resignation.  The Holders of a majority in principal amount of the
Notes may remove the Trustee by so notifying the Company and the Trustee in
writing at least 30 days before the effective date of such removal and may
appoint a successor Trustee.  The Company shall remove the Trustee if:

(i)    the Trustee fails to comply with Section 7.9;

(ii)   the Trustee is adjudged bankrupt or insolvent;

(iii)  a receiver or other public officer takes charge of the Trustee or its
property; or

(iv)  the Trustee otherwise becomes incapable of acting.

If the Trustee resigns or is removed by the Company or by the Holders of a
majority in principal amount of the Notes and such Holders do not reasonably
promptly appoint a successor Trustee, or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Company shall promptly appoint a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Thereupon the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.6.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of at least
10% in principal amount of the Notes may petition, at the Company’s expense, any
court of competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.9, unless the Trustee’s duty to
resign is stayed, any Holder may petition any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section 7.7, the
Company’s obligations under Section 7.6 shall continue for the benefit of the
retiring Trustee.

SECTION 7.8.        Successor Trustee by Merger.  If the Trustee or the
Collateral Agent consolidates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another corporation
or banking association, the resulting, surviving or transferee corporation
without any further act shall be the successor Trustee or the Collateral Agent,
as applicable.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture, any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Trustee shall have.





-83-

--------------------------------------------------------------------------------

 



 

SECTION 7.9.        Eligibility; Disqualification.  The Trustee shall have a
combined capital and surplus of at least $50 million as set forth in its most
recent filed annual report of condition.

SECTION 7.10.      Limitation on Duty of Trustee and Collateral Agent in Respect
of Collateral; Indemnification.  Beyond the exercise of reasonable care in the
custody thereof, neither the Trustee nor the Collateral Agent shall have any
duty as to any Collateral in their possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and neither
the Trustee nor the Collateral Agent shall be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any security interest in the Collateral.  The Trustee and the
Collateral Agent shall be deemed to have exercised reasonable care in the
custody of the Collateral in their possession if the Collateral is accorded
treatment substantially equal to that which they accord their own property and
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Trustee or the
Collateral Agent in good faith.

Neither the Trustee nor the Collateral Agent shall have any duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Indenture, the Notes, the Subsidiary Guarantees, the Collateral Documents or the
Intercreditor Agreements  by the Company, the Subsidiary Guarantors or any other
Person.

ARTICLE VIII

 

Discharge of Indenture; Defeasance

SECTION 8.1.        Discharge of Liability on Notes; Defeasance.

(a)         When (i) (x) the Company delivers to the Trustee all outstanding
Notes (other than Notes replaced pursuant to Section 2.7 or paid and Notes for
whose payment money has been deposited in trust and thereafter repaid to the
Company) for cancellation or (y) all outstanding Notes not theretofore delivered
for cancellation have become due and payable by reason of making a notice of
redemption pursuant to Article V hereof or otherwise, or will become due and
payable within one year or may be called for redemption within one year under
arrangements satisfactory to the Trustee for the giving of a notice of
redemption pursuant to Article V by the Trustee in the name, and at the expense,
of the Company pursuant to Article V  and the Company or any Subsidiary
Guarantor irrevocably deposits or causes to be deposited with the Trustee as
trust funds in trust solely for the benefit of the Holders in U.S. dollars, U.S.
Government Obligations, or a combination thereof, in such amounts as shall be
sufficient without consideration of any reinvestment of interest to pay and
discharge the entire Indebtedness on such Notes not theretofore delivered to the
Trustee for cancellation for principal, premium, if any, and accrued interest
to, but excluding, the date of maturity or redemption; (ii) no Default or Event
of Default shall have occurred and be continuing on the date of such deposit or
shall occur as a result of such deposit (other than a Default resulting from
borrowing of funds to be applied to such deposit and the grant of any Lien
securing such borrowing) and such deposit shall not result in a breach or
violation of, or constitute a default under, any material instrument (other than
this Indenture) to which the Company or any Subsidiary Guarantor is a party or
by which the Company or any Subsidiary Guarantor is bound; (iii) the Company or
any Subsidiary Guarantor has paid or caused to be paid all sums payable on the
date of deposit to the Trustee under this Indenture; and (iv) the Company has
delivered irrevocable instructions to the Trustee under this Indenture to apply
the deposited money toward the payment of such Notes at maturity or the





-84-

--------------------------------------------------------------------------------

 



 

Redemption Date, as the case may be, then this Indenture shall, subject to
Section 8.1(c), cease to be of further effect.

Upon the satisfaction of the foregoing conditions and upon the request of the
Company, the Trustee subject to its receipt of an Opinion of Counsel and an
Officers’  Certificate shall acknowledge in writing that this Indenture, subject
to Section 8.1(c), ceases to be of further force and effect.

(b)         Subject to Sections 8.1(c) and 8.2, the Company at its option and at
any time may terminate (i) all the obligations of the Company and any Subsidiary
Guarantor under the Notes, this Indenture and the Collateral Documents (“legal
defeasance option”) or (ii) the obligations of the Company and any Subsidiary
Guarantor under Sections 3.2,  3.3,  3.4,  3.5,  3.6,  3.7,  3.8,  3.9,  3.10,
 3.11,  3.12,  3.15 and 4.1(a)(iv) and the Collateral Documents and the Company
and the Subsidiary Guarantors may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant or provision, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or provision or by reason of any
reference in any such covenant to any other provision herein or in any other
document and such omission to comply with such covenants or provisions shall no
longer constitute a Default or an Event of Default under Section 6.1(a)(iii)
(only with respect to Section 3.9),  6.1(a)(iv) (only with respect to such
covenants), 6.1(a)(v) (only with respect to such covenants), 6.1(a)(vi),
 6.1(a)(vii) (only with respect to Significant Subsidiaries or a group of
Restricted Subsidiaries that, taken together (as of the latest audited financial
statements of the Company and its Restricted Subsidiaries), would constitute a
Significant Subsidiary), Section 6.1(a)(viii) (only with respect to Significant
Subsidiaries or a group of Restricted Subsidiaries that, taken together (as of
the latest audited financial statements of the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary) and 6.1(a)(ix) (clause
(ii) being referred to as the “covenant defeasance option”), but except as
specified above, the remainder of this Indenture and the Notes shall be
unaffected thereby.  The Company may exercise its legal defeasance option
notwithstanding its prior exercise of its covenant defeasance option.

If the Company exercises its legal defeasance option, payment of the Notes may
not be accelerated because of an Event of Default.  If the Company exercises its
covenant defeasance option, payment of the Notes may not be accelerated because
of an Event of Default specified in Section 6.1(a)(iii) (only with respect to
Section 3.9),  6.1(a)(iv) (only with respect to the covenants subject to such
covenant defeasance), 6.1(a)(v) (only with respect to the covenants subject to
such covenant defeasance), 6.1(a)(vi),  6.1(a)(vii) (only with respect to
Significant Subsidiaries or a group of Restricted Subsidiaries that, taken
together (as of the latest audited financial statements of the Company and its
Restricted Subsidiaries), would constitute a Significant Subsidiary),
6.1(a)(viii) (only with respect to Significant Subsidiaries or a group of
Restricted Subsidiaries that, taken together (as of the latest audited financial
statements of the Company and its Restricted Subsidiaries), would constitute a
Significant Subsidiary) or 6.1(a)(ix),  6.1(a)(x) or 6.1(a)(xi) or because of
the failure of the Company to comply with Section 4.1(a)(iv).

Upon satisfaction of the conditions set forth herein and upon request of the
Company, the Trustee shall acknowledge in writing the discharge of those
obligations that the Company terminates.

(c)         Notwithstanding the provisions of Sections 8.1(a) and (b), the
Company’s obligations in Sections 2.2,  2.3,  2.4,  2.5,  2.6,  2.9,  2.10,
 2.12,  3.1,  6.7,  6.8,  7.1,  7.2,  7.6,  7.7,  8.1(b) (with respect to legal
defeasance), 8.3,  8.4,  8.5 and 8.6 shall survive until the Notes have been
paid in full.  Thereafter, the Company’s obligations in Sections 6.7,  7.6,  8.4
and 8.5 shall survive.





-85-

--------------------------------------------------------------------------------

 



 

SECTION 8.2.        Conditions to Defeasance.  The Company may exercise its
legal defeasance option or its covenant defeasance option only if:

(i)    the Company shall irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, U.S. dollars or U.S. Government Obligations, or a
combination of U.S. dollars and U.S. Government Obligations, in such amounts as
shall be sufficient, in the opinion of a nationally recognized firm of
independent public accountants, to pay the principal of, or interest and
premium, if any, on the outstanding Notes issued hereunder on the Stated
Maturity or on the applicable Redemption Date, as the case may be, and the
Company must specify whether the Notes are being defeased to maturity or to a
particular Redemption Date;

(ii)   in the case of legal defeasance, the Company has delivered to the Trustee
an Opinion of Counsel reasonably acceptable to the Trustee confirming that,
subject to customary assumptions and exclusions, (a) the Company has received
from, or there has been published by, the Internal Revenue Service a ruling or
(b) since the Issue Date, there has been a change in the applicable federal
income tax law, in either case to the effect that, and based thereon such
Opinion of Counsel shall confirm that, the beneficial owners shall not recognize
income, gain or loss for federal income tax purposes as a result of such legal
defeasance and shall be subject to federal income tax on the same amounts, in
the same manner and at the same times as would have been the case if such legal
defeasance had not occurred;

(iii)  in the case of covenant defeasance, the Company has delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions, the beneficial owners of
the respective outstanding Notes shall not recognize income, gain or loss for
federal income tax purposes as a result of such covenant defeasance and shall be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such covenant defeasance had not
occurred;

(iv)  such legal defeasance or covenant defeasance shall not result in a breach
or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any of its
Restricted Subsidiaries is a party or by which the Company or any of its
Restricted Subsidiaries is bound;

(v)    no Default or Event of Default has occurred and is continuing on the date
of such deposit (other than a Default or Event of Default resulting from the
borrowing of funds to be applied to such deposit and the grant of any Lien
securing such borrowings);

(vi)  the Company shall deliver to the Trustee an Opinion of Counsel to the
effect that, assuming, among other things, no intervening Insolvency or
Liquidation Proceeding of the Company between the date of deposit and the 91st
day following the deposit and assuming that no Holder is an “insider” of the
Company under applicable Bankruptcy Law, after the 91st day following the
deposit, the trust funds shall not be subject to the effect of Section 547 of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law;

(vii) the Company shall deliver to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Company with the intent of defeating,
hindering, delaying or defrauding creditors of the Company or others; and

(viii) the Company shall deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions),





-86-

--------------------------------------------------------------------------------

 



 

each stating that all conditions precedent relating to the legal defeasance or
the covenant defeasance have been complied with.

SECTION 8.3.        Application of Trust Money.  The Trustee shall hold in trust
money or U.S. Government Obligations deposited with it pursuant to this
Article VIII.  It shall apply the deposited money and the money from U.S.
Government Obligations through the Paying Agent and in accordance with this
Indenture to the payment of principal of and interest on the Notes.

SECTION 8.4.        Repayment to Company.  Anything herein to the contrary
notwithstanding, the Trustee shall deliver or pay to the Company from time to
time upon company order any money or U.S. Government Obligations held by it as
provided in this Article VIII which, in the opinion of a nationally recognized
firm of independent public accountants expressed in a written certification
thereof delivered to the Trustee, are in excess of the amount thereof which
would then be required to be deposited to effect legal defeasance or covenant
defeasance, as applicable, provided that the Trustee shall not be required to
liquidate any U.S. Government Obligations in order to comply with the provisions
of this paragraph.

Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Company upon written request any money held by them for
the payment of principal of or interest on the Notes that remains unclaimed for
two years, and, thereafter, Holders entitled to the money must look to the
Company for payment as general creditors.

SECTION 8.5.        Indemnity for U.S. Government Obligations.  The Company
shall pay and shall indemnify the Trustee against any tax, fee or other charge
imposed on or assessed against deposited U.S. Government Obligations or the
principal and interest received on such U.S. Government Obligations.

SECTION 8.6.        Reinstatement.  If the Trustee or Paying Agent is unable to
apply any money or U.S. Government Obligations in accordance with this
Article VIII by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the obligations of the Company and each
Subsidiary Guarantor under this Indenture, the Notes, the Subsidiary Guarantees
and the Collateral Documents shall be revived and reinstated as though no
deposit had occurred pursuant to this Article VIII until such time as the
Trustee or Paying Agent is permitted to apply all such money or U.S. Government
Obligations in accordance with this Article VIII;  provided,  however, that, if
the Company or the Subsidiary Guarantors have made any payment of interest on or
principal of any Notes because of the reinstatement of its obligations, the
Company or the Subsidiary Guarantors, as the case may be, shall be subrogated to
the rights of the Holders of such Notes to receive such payment from the money
or U.S. Government Obligations held by the Trustee or Paying Agent.

ARTICLE IX

 

Amendments

SECTION 9.1.        Without Consent of Holders.  This Indenture, the Notes, the
Subsidiary Guarantees, the Collateral Documents and the Intercreditor Agreements
 may be amended or supplemented without notice to or consent of any Holder:

(i)    to cure any ambiguity, omission, defect or inconsistency;





-87-

--------------------------------------------------------------------------------

 



 

(ii)   to comply with (a) Article IV in respect of the assumption by a Successor
Company of an obligation of the Company under this Indenture, the Notes and the
Collateral Documents and (b) Article IV and Article X in respect of the
assumption by a Person of the obligations of a Subsidiary Guarantor under its
Subsidiary Guarantee, this Indenture,  the Collateral Documents and the
Intercreditor Agreements;

(iii)  to provide for uncertificated Notes in addition to or in place of
certificated Notes; provided that the uncertificated Notes are issued in
registered form for purposes of Section 163(f) of the Code or in a manner such
that the uncertificated Notes are described in Section 163(f)(2)(B) of the Code;

(iv)  to add Guarantees with respect to the Notes or to release a Subsidiary
Guarantor from its obligations under its Subsidiary Guarantee or this Indenture
in accordance with the applicable provisions of this Indenture;

(v)   to add additional property or assets as Collateral to secure the Notes and
the Subsidiary Guarantees or to appoint a Sub-Collateral Agent (as defined in
the Security Agreement) for the purposes set forth in the Security Agreement;

(vi)  to release Liens in favor of the Collateral Agent in the Collateral as
provided in Section 11.3 or otherwise in accordance with this Indenture,
Collateral Documents or Intercreditor Agreements;

(vii) to add to the covenants of the Company for the benefit of the Holders, add
Events of Default or to surrender any right or power herein conferred upon the
Company or any Subsidiary Guarantor;

(viii) to make any change that does not adversely affect the rights of any
Holder in any material respect;

(ix)  [reserved];

(x)   to provide for the appointment of a successor trustee; provided that the
successor trustee is otherwise qualified and eligible to act as such under the
terms of this Indenture; or provide for the appointment of a successor
Collateral Agent;

(xi)  to enter into a Junior Lien Intercreditor Agreement or the ABL
Intercreditor Agreement;

(xii) to conform the text of this Indenture, the Notes or the Subsidiary
Guarantees to any provision of the “Description of notes” section of the
Offering Memorandum, to the extent that such provision in the “Description of
notes” is intended to be a verbatim recitation of a provision of this Indenture,
the Notes or the Subsidiary Guarantees;

(xiii) so long as no Event of Default has occurred and is continuing, in the
event the ABL Agent enters into any amendment, waiver or consent in respect of
any of the ABL Credit Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provision of any ABL Credit
Document, in each case solely with respect to (x) any notice, delivery,
maintenance, use or replacement obligation in respect of, (y) any obligation to
provide control over and/or (z) the location of or general administration of,
any ABL Priority Collateral, then such amendment, waiver or consent shall apply
automatically (subject to any existing





-88-

--------------------------------------------------------------------------------

 



 

cushion or setback in such comparable Collateral Document provision and subject
to the terms of the ABL Intercreditor Agreement) to any comparable provision (if
any) of any of the Collateral Documents without the consent of or action by any
Noteholder Secured Party (with all such amendments, waivers and modifications
subject to the terms of the ABL Intercreditor Agreement); provided that (i) no
such amendment, waiver or consent shall have the effect of (A) removing assets
subject to the Lien of any Collateral Document, except to the extent that a
release of such Lien is permitted by the ABL Intercreditor Agreement, and
provided that there is a corresponding release of the Lien securing the ABL
Obligations, (B) imposing duties on the Trustee or the Collateral Agent without
its consent or the Noteholder Secured Parties without their consent, or (C)
permitting other Liens on the Collateral not permitted under the terms of the
Collateral Documents, (ii) any such amendment, waiver or consent that materially
and adversely affects the rights of the Noteholder Secured Parties and does not
affect the ABL Secured Parties in a like or similar manner shall not apply to
the Collateral Documents without the consent of the Collateral Agent acting at
the written direction of the Holders of a majority in aggregate principal amount
of the Notes, (iii) notice of such amendment, waiver or consent shall be given
to the Collateral Agent no later than ten (10) days after its effectiveness,
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof and (iv) such amendment, waiver or modification to the
applicable Collateral Document shall be approved by the Company in writing; or

(xiv) to provide for or confirm the issuance of Additional Notes in accordance
with the terms of this Indenture.

In addition, no consent of the Holders will be required under the Collateral
Documents, the ABL Intercreditor Agreement and the Junior Lien Intercreditor
Agreement to any amendments and other modifications to the Collateral Documents,
the ABL Intercreditor Agreement and the Junior Lien Intercreditor Agreement to
add other parties (or any authorized agent thereof or trustee therefor) holding
ABL Obligations, Permitted Additional Pari Passu Obligations or Junior Lien
Loans that are Incurred in compliance with this Indenture and the Collateral
Documents (it being understood that any Indebtedness secured by Junior Liens may
be added to any Junior Lien Intercreditor Agreement as First Lien Obligations
for purposes thereof so long as such Junior Liens are subordinated to the liens
securing Notes Obligations and the ABL Obligations pursuant to a separate Junior
Lien Intercreditor Agreement).

After an amendment under this Section 9.1 becomes effective, the Company shall
mail to Holders a notice briefly describing such amendment.  The failure to give
such notice to all Holders, or any defect therein, shall not impair or affect
the validity of an amendment under this Section.  A consent to any amendment,
supplement or waiver under this Indenture by any Holder given in connection with
a tender of such Holder’s Note shall not be rendered invalid by such tender.

SECTION 9.2.        With Consent of Holders.  This Indenture, the Notes, the
Subsidiary Guarantees, the Collateral Documents and the Intercreditor Agreements
 may be amended or supplemented with the consent of the Holders of a majority in
principal amount of the Notes then outstanding (including without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Notes).  Any past default or compliance with the provisions of this
Indenture, the Notes, the Subsidiary Guarantees, the Collateral Documents or the
Intercreditor Agreements  may be waived with the consent of the Holders of at
least a majority in principal amount of the Notes then outstanding (including,
without limitation, consents or waivers obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes).  However, without the consent
of each Holder of an outstanding Note affected, no amendment, supplement or
waiver may:





-89-

--------------------------------------------------------------------------------

 



 

(i)    reduce the principal amount of Notes whose Holders must consent to an
amendment;

(ii)   reduce the rate of or extend the time for payment of interest on any
Note;

(iii)  reduce the principal of or extend the Stated Maturity of any Note;

(iv)  waive a Default or Event of Default in the payment of principal of, or
interest or premium, if any, on the Notes issued hereunder (except a rescission
of acceleration of the Notes issued hereunder by the Holders of at least a
majority in aggregate principal amount of the Notes issued hereunder with
respect to a nonpayment default and a waiver of the payment default that
resulted from such acceleration);

(v)    reduce the premium payable upon the redemption or repurchase of any Note
or change the time at which any Note may or shall be redeemed or repurchased in
accordance with Section 3.9 or Article V, whether through an amendment or waiver
of provisions in the covenants or otherwise;

(vi)  make any Note payable in a currency other than that stated in the Note;

(vii) amend any contractual right expressly set forth in this Indenture or any
Note of any Holder to receive payment of principal, premium, if any, and
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;

(viii) make any change in the amendment provisions in this Section 9.2;

(ix)  modify the Subsidiary Guarantees of any Significant Subsidiary or group of
Subsidiary Guarantors that, taken together (as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries) would constitute a Significant Subsidiary in any manner, taken as
a whole, materially adverse to the Holders; or

(x)   release any Subsidiary Guarantor that is a Significant Subsidiary or group
of Subsidiary Guarantors that, taken together (as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary from any of its
obligations under its Subsidiary Guarantee or this Indenture, except in
compliance with the terms thereof.

In addition, without the consent of the Holders of at least 66% in principal
amount of Notes then outstanding, no amendment, supplement or waiver may (1)
modify any Collateral Document or the provisions in this Indenture dealing with
Collateral Documents or application of trust moneys in any manner, taken as a
whole, materially adverse to the Holders or otherwise release any Collateral
from the Liens of the Collateral Documents other than in accordance with this
Indenture, the Collateral Documents and the Intercreditor Agreements or (2)
modify the Intercreditor Agreements in any manner adverse to the Holders in any
material respect other than in accordance with the terms of this Indenture, the
Collateral Documents and the Intercreditor Agreements.

It shall not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment or supplement, but it
shall be sufficient if such consent approves the substance thereof.  A consent
to any amendment, supplement or waiver under this Indenture by





-90-

--------------------------------------------------------------------------------

 



 

any Holder given in connection with a tender of such Holder’s Note shall not be
rendered invalid by such tender.

After an amendment or supplement under this Indenture, the Collateral Documents
or the Intercreditor Agreements become effective, the Company shall mail to the
Holders a notice briefly describing such amendment or supplement.  The failure
to give such notice to all Holders, or any defect therein, shall not impair or
affect the validity of an amendment or supplement under this Section.

SECTION 9.3.        Effect of Consents and Waivers.  A consent to an amendment,
supplement or a waiver by a Holder of a Note shall bind the Holder and every
subsequent Holder of that Note or portion of the Note that evidences the same
debt as the consenting Holder’s Note, even if notation of the consent or waiver
is not made on the Note.  After an amendment or waiver becomes effective, it
shall bind every Holder unless it makes a change described in clauses (i)
through (x) of Section 9.2, in which case the amendment, supplement or waiver or
other action shall bind each Holder who has consented to it and every subsequent
Holder that evidences the same debt as the consenting Holder’s Notes.  An
amendment or waiver made pursuant to Section 9.2 shall become effective upon
receipt by the Trustee of the requisite number of written consents.

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture.  If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to take any such action, whether or not such Persons
continue to be Holders after such record date.

SECTION 9.4.        Notation on or Exchange of Notes.  If an amendment changes
the terms of a Note, the Trustee may require the Holder of the Note to deliver
it to the Trustee.  The Trustee may place an appropriate notation on the Note
regarding the changed terms and return it to the Holder.  Alternatively, if the
Company or the Trustee so determines, the Company in exchange for the Note shall
issue and the Trustee shall authenticate a new Note that reflects the changed
terms.  Failure to make the appropriate notation or to issue a new Note shall
not affect the validity of such amendment.

SECTION 9.5.        Trustee and Collateral Agent to Sign Amendments.  The
Trustee and Collateral Agent shall sign any amendment, supplement or waiver
authorized pursuant to this Article IX if the amendment, supplement or waiver
does not, in the sole determination of the Trustee or Collateral Agent,
adversely affect the rights, duties, liabilities or immunities of the Trustee or
Collateral Agent.  If it does, the Trustee or Collateral Agent may but need not
sign it.  In signing any amendment, supplement or waiver pursuant to this
Article IX, the Trustee or Collateral Agent shall be entitled to receive, and
(subject to Sections 7.1 and 7.2) shall be fully protected in relying upon, an
Officers’ Certificate and an Opinion of Counsel stating that such amendment,
supplement or waiver is authorized or permitted by or complies with this
Indenture, the Collateral Documents and the Intercreditor Agreements  and that
such amendment, supplement or waiver is the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to customary exceptions.  Notwithstanding the foregoing, no Opinion of
Counsel will be required for the Trustee or Collateral Agent to execute any
amendment or supplement adding a new Subsidiary Guarantor under this Indenture.





-91-

--------------------------------------------------------------------------------

 



 

ARTICLE X

 

Subsidiary Guarantee

SECTION 10.1.      Subsidiary Guarantee.  Subject to the provisions of this
Article X, each Subsidiary Guarantor hereby fully, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, jointly and
severally with each other Subsidiary Guarantor, to each Holder of the Notes, to
the extent lawful, and the Trustee the full and punctual payment when due,
whether at maturity, by acceleration, by redemption or otherwise, of the
principal of, premium, if any, and interest on the Notes and all other
obligations of the Company under this Indenture and the Notes (including,
without limitation, interest, fees and expenses accruing on or after the filing
of any petition in bankruptcy or the commencement of any Insolvency or
Liquidation Proceeding relating to the Company or any Subsidiary Guarantor
whether or not a claim for post-filing or post-petition interest, fees and
expenses is allowed in such proceeding and the obligations under Section 7.6)
and the Collateral Documents (all the foregoing being hereinafter collectively
called the “Guarantor Obligations”).  Each Subsidiary Guarantor agrees (to the
extent lawful) that the Guarantor Obligations may be extended or renewed, in
whole or in part, without notice or further assent from it, and that it shall
remain bound under this Article X notwithstanding any extension or renewal of
any Guarantor Obligation.

Each Subsidiary Guarantor waives (to the extent lawful) presentation to, demand
of, payment from and protest to the Company of any of the Guarantor Obligations
and also waives (to the extent lawful) notice of protest for nonpayment.  Each
Subsidiary Guarantor waives (to the extent lawful) notice of any default under
the Notes or the Guarantor Obligations.

Each Subsidiary Guarantor further agrees that its Subsidiary Guarantee herein
constitutes a Guarantee of payment when due (and not a Guarantee of collection)
and waives any right to require that any resort be had by any Holder to any
security held for payment of the Guarantor Obligations.

Except as set forth in Section 4.2,  Section 10.2 and Article VIII, the
obligations of each Subsidiary Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
payment of the Guarantor Obligations in full), including any claim of waiver,
release, surrender, alteration or compromise, and shall not (to the extent
lawful) be subject to any defense of setoff, counterclaim, recoupment or
termination whatsoever or by reason of the invalidity, illegality or
unenforceability of the Guarantor Obligations or otherwise.  Without limiting
the generality of the foregoing, the obligations of each Subsidiary Guarantor
herein shall not (to the extent lawful) be discharged or impaired or otherwise
affected by (a) the failure of any Holder to assert any claim or demand or to
enforce any right or remedy against the Company or any other person under this
Indenture, the Notes, the Collateral Documents, the Intercreditor Agreements  or
any other agreement or otherwise; (b) any extension or renewal of any thereof;
(c) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Indenture, the Notes, the Collateral Documents, the
Intercreditor Agreements or any other agreement; (d) the release of any security
held by any Holder or the Collateral Agent for the Guarantor Obligations or any
of them; (e) the failure of any Holder to exercise any right or remedy against
any other Subsidiary Guarantor; (f) any change in the ownership of the Company;
(g) any default, failure or delay, willful or otherwise, in the performance of
the Guarantor Obligations; or (h) any other act or thing or omission or delay to
do any other act or thing which may or might in any manner or to any extent vary
the risk of any Subsidiary Guarantor or would otherwise operate as a discharge
of such Subsidiary Guarantor as a matter of law or equity.

Each Subsidiary Guarantor agrees that its Subsidiary Guarantee herein shall
remain in full force and effect until payment in full of all the Guarantor
Obligations or such Subsidiary Guarantor is





-92-

--------------------------------------------------------------------------------

 



 

released from its Subsidiary Guarantee in compliance with Section 4.2,
 Section 10.2 and Article VIII.  Each Subsidiary Guarantor further agrees that
its Subsidiary Guarantee herein shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of principal
of, premium, if any, or interest on any of the Guarantor Obligations is
rescinded, avoided or must otherwise be restored by any Holder upon or in
connection with an Insolvency or Liquidation Proceeding of the Company or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder has at law or in equity against any Subsidiary Guarantor by virtue
hereof, upon the failure of the Company to pay any of the Guarantor Obligations
when and as the same shall become due, whether at maturity, by acceleration, by
redemption or otherwise, each Subsidiary Guarantor hereby promises to and shall,
upon receipt of written demand by the Trustee, forthwith pay, or cause to be
paid, in cash, to the Trustee or the Trustee on behalf of the Holders an amount
equal to the sum of (i) the unpaid amount of such Guarantor Obligations then due
and owing and (ii) accrued and unpaid interest on such Guarantor Obligations
then due and owing (but only to the extent not prohibited by law) (including
interest, fees and expenses accruing on or after the filing of any petition in
bankruptcy or the commencement of any Insolvency or Liquidation Proceeding
relating to the Company or any Subsidiary Guarantor whether or not a claim for
post-filing or post-petition interest, fees and expenses is allowed in such
proceeding).

Each Subsidiary Guarantor further agrees that, as between such Subsidiary
Guarantor, on the one hand, and the Holders, on the other hand, (x) the maturity
of the Guarantor Obligations guaranteed hereby may be accelerated as provided in
this Indenture for the purposes of its Subsidiary Guarantee herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Guarantor Obligations guaranteed hereby and
(y) in the event of any such declaration of acceleration of such Guarantor
Obligations, such Guarantor Obligations (whether or not due and payable) shall
forthwith become due and payable by the Subsidiary Guarantor for the purposes of
this Subsidiary Guarantee.

Each Subsidiary Guarantor also agrees to pay any and all reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by the Trustee or the
Holders in enforcing any rights under this Section.

Neither the Company nor the Subsidiary Guarantors shall be required to make a
notation on the Notes to reflect any Subsidiary Guarantee or any release,
termination or discharge thereof and any such notation shall not be a condition
to the validity of any Subsidiary Guarantee.

SECTION 10.2.      Limitation on Liability; Termination, Release and Discharge.

(a)         Any term or provision of this Indenture to the contrary
notwithstanding, the obligations of each Subsidiary Guarantor hereunder shall
automatically (and without any further action by any Subsidiary Guarantor or any
other Person) be reduced and limited to the maximum amount as shall, after
giving effect to all other contingent and fixed liabilities of such Subsidiary
Guarantor and after giving effect to any collections from or payments made by or
on behalf of any other Subsidiary Guarantor in respect of the obligations of
such other Subsidiary Guarantor under its Subsidiary Guarantee or pursuant to
its contribution obligations under this Indenture, result in the obligations of
such Subsidiary Guarantor under its Subsidiary Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under any Bankruptcy Law or other
applicable federal or state law and not otherwise being void, voidable or
avoidable under any similar laws affecting the rights of creditors generally.

(b)         A Subsidiary Guarantee by a Subsidiary Guarantor shall be
automatically and unconditionally released and discharged, and each Subsidiary
Guarantor and its obligations under the Subsidiary Guarantee and this Indenture
shall be released and discharged:





-93-

--------------------------------------------------------------------------------

 



 

(i)    upon any sale, exchange or transfer (by merger or otherwise) of the
Capital Stock of such Subsidiary Guarantor (including any sale, exchange or
transfer) following which such Subsidiary Guarantor ceases to be a direct or
indirect Subsidiary of the Company if such sale, exchange or transfer does not
constitute an Asset Disposition or is made in compliance with this Indenture,
including Section 3.7 and Article IV;

(ii)   the dissolution or liquidation of such Subsidiary Guarantor in accordance
with the provisions of this Indenture;

(iii)  upon exercise of the Company’s legal defeasance option or covenant
defeasance option or upon satisfaction and discharge of this Indenture, in each
case, pursuant to the provisions of Article VIII hereof; and

(iv)  if the Company designates such Subsidiary Guarantor as an Unrestricted
Subsidiary and such designation complies with the other applicable provisions of
this Indenture.

(c)         In the event the Trustee is asked to acknowledge such a release, the
Company shall deliver to the Trustee an Officers’ Certificate and an Opinion of
Counsel, each stating that all conditions precedent provided for in this
Indenture relating to such transaction have been complied with.

(d)         The release of a Subsidiary Guarantor from its Subsidiary Guarantee
and its obligations under this Indenture in accordance with the provisions of
this Section 10.2 shall not preclude the future applications of Section 3.10 to
such Person.

SECTION 10.3.      Right of Contribution.  Each Subsidiary Guarantor hereby
agrees that to the extent that any Subsidiary Guarantor shall have paid more
than its proportionate share of any payment made on the obligations under the
Subsidiary Guarantees, such Subsidiary Guarantor shall be entitled to seek and
receive contribution from and against the Company or any other Subsidiary
Guarantor who has not paid its proportionate share of such payment.  The
provisions of this Section 10.3 shall in no respect limit the obligations and
liabilities of each Subsidiary Guarantor to the Trustee and the Holders and each
Subsidiary Guarantor shall remain liable to the Trustee and the Holders for the
full amount guaranteed by such Subsidiary Guarantor hereunder.

SECTION 10.4.      No Subrogation.  Notwithstanding any payment or payments made
by each Subsidiary Guarantor hereunder, no Subsidiary Guarantor shall be
entitled to be subrogated to any of the rights of the Trustee or any Holder
against the Company or any other Subsidiary Guarantor or any collateral security
or guarantee or right of offset held by the Trustee or any Holder for the
payment of the Guarantor Obligations, nor shall any Subsidiary Guarantor seek or
be entitled to seek any contribution or reimbursement from the Company or any
other Subsidiary Guarantor in respect of payments made by such Subsidiary
Guarantor hereunder, until all amounts owing to the Trustee and the Holders by
the Company on account of the Guarantor Obligations are paid in full.  If any
amount shall be paid to any Subsidiary Guarantor on account of such subrogation
rights at any time when all of the Guarantor Obligations shall not have been
paid in full, such amount shall be held by such Subsidiary Guarantor in trust
for the Trustee and the Holders, segregated from other funds of such Subsidiary
Guarantor, and shall, forthwith upon receipt by such Subsidiary Guarantor, be
turned over to the Trustee in the exact form received by such Subsidiary
Guarantor (duly indorsed by such Subsidiary Guarantor to the Trustee, if
required), to be applied against the Guarantor Obligations.





-94-

--------------------------------------------------------------------------------

 



 

ARTICLE XI

 

Collateral and Security

SECTION 11.1.      The Collateral.

(a)         The due and punctual payment of the principal of, premium, if any,
and interest on the Notes and the Subsidiary Guarantees thereof when and as the
same shall be due and payable, whether on an interest payment date, at maturity,
by acceleration, repurchase, redemption or otherwise, interest on the overdue
principal of and interest (to the extent lawful), if any, on the Notes and the
Subsidiary Guarantees thereof and performance of all other obligations under
this Indenture, including, without limitation, the obligations of the Company
set forth in Section 7.6 and Section 8.6 herein, and the Notes and the
Subsidiary Guarantees thereof and the Collateral Documents, shall be secured by
Liens as provided in the Collateral Documents which the Company and the
Subsidiary Guarantors, as the case may be, have entered into simultaneously with
the execution of this Indenture and shall be secured by all Collateral Documents
hereafter delivered as required or permitted by this Indenture.

(b)         The Company and the Subsidiary Guarantors hereby agree that the
Collateral Agent shall hold the Collateral in trust for the benefit of all of
the Holders, the Collateral Agent and the Trustee, in each case pursuant to the
terms of the Collateral Documents, and the Collateral Agent is hereby authorized
to execute and deliver the Collateral Documents.

(c)         Each Holder, by its acceptance of any Notes and the Subsidiary
Guarantees thereof, consents and agrees to the terms of the Collateral Documents
(including, without limitation, the provisions providing for foreclosure) and
the Intercreditor Agreements, as the same may be in effect or as may be amended
from time to time in accordance with their terms, and authorizes and directs the
Collateral Agent to perform its obligations and exercise its rights under the
Collateral Documents and the Intercreditor Agreements in accordance therewith.

(d)         The Trustee and each Holder, by accepting the Notes and the
Subsidiary Guarantees thereof, acknowledges that, as more fully set forth in the
Collateral Documents, the Collateral as now or hereafter constituted shall be
held for the benefit of all the Holders and the Trustee, and that the Lien of
this Indenture and the Collateral Documents in respect of the Trustee and the
Holders is subject to and qualified and limited in all respects by the
Collateral Documents and the Intercreditor Agreements and actions that may be
taken thereunder.

(e)         To the extent not completed prior to the Issue Date, the Company or
the applicable Subsidiary Guarantor will take the actions and satisfy the
requirements set forth on Schedule 2 on or prior to the date set forth on
Schedule 2 with respect to each Mortgaged Real Property listed on Schedule 1.
Upon satisfaction of such requirements, the Company shall promptly deliver to
the Trustee and the Collateral Agent an Officers’ Certificate notifying them
that such actions have been taken and certifying that such requirements have
been satisfied.





-95-

--------------------------------------------------------------------------------

 



 

SECTION 11.2.      Further Assurances.  The Company shall, and shall cause each
Subsidiary Guarantor to, at their sole expense, do or cause to be done all acts
which may be reasonably necessary, or as requested by the Collateral Agent, to
confirm that the Collateral Agent holds, for the benefit of the Holders and the
Trustee, duly created, enforceable and perfected first-priority Liens and
security interests, as applicable, in the Collateral (subject to Permitted
Liens) to the extent such liens are required to be so perfected by this
Indenture and the Collateral Documents, including the filing of UCC continuation
statements and UCC amendments.

SECTION 11.3.      Release of Liens on the Collateral.

(a)         The Liens on the Collateral shall automatically and without any need
for any further action by any Person be released:

(i)    in whole or in part, as applicable, as to all or any portion of property
subject to such Liens which has been taken by eminent domain, condemnation or
other similar circumstances;

(ii)   in whole upon:

(1)         satisfaction and discharge of this Indenture as set forth in
Section 8.1(a);  or

(2)         a legal defeasance or covenant defeasance of this Indenture as set
forth in Section 8.1(b);

(iii)  in part, as to any property that (x) is sold, transferred or otherwise
disposed of by the Company or any Subsidiary Guarantor (other than to the
Company or a Subsidiary Guarantor) in a transaction not prohibited by this
Indenture at the time of such sale, transfer or disposition or (y) is owned or
at any time acquired by a Subsidiary Guarantor that has been released from its
Subsidiary Guarantee in accordance with this Indenture, concurrently with the
release of such Subsidiary Guarantee (including in connection with the
designation of a Subsidiary Guarantor as an Unrestricted Subsidiary);

(iv)  pursuant to an amendment in accordance with Article IX;

(v)    in whole as to all Collateral that is owned by a Subsidiary Guarantor
that is released from its Subsidiary Guarantee in accordance with Section 10.2;
 and

(vi)  in part, in accordance with the applicable provisions of the Collateral
Documents and the ABL Intercreditor Agreement.

(b)         In connection with any termination or release of any Liens in all or
any portion of the Collateral pursuant to this Indenture or any of the
Collateral Documents, the Trustee shall, or shall cause the Collateral Agent to,
promptly execute, deliver or acknowledge all documents, instruments and releases
that have been requested to release, reconvey to the Company and/or the
Subsidiary Guarantors, as the case may be, such Collateral or otherwise give
effect to, evidence or confirm such termination or release in accordance with
the directions of the Company and/or the Subsidiary Guarantor, as the case may
be.

(c)         The release of any Collateral from the terms of the Collateral
Documents shall not be deemed to impair the security under this Indenture in
contravention of the provisions hereof if and





-96-

--------------------------------------------------------------------------------

 



 

to the extent such Collateral is released pursuant to this Indenture or upon
termination of this Indenture.  The Trustee and each of the Holders each
acknowledge and direct the Trustee and the Collateral Agent that a release of
Collateral or a Lien in accordance with the terms of any Collateral Document and
this Article XI will not be deemed for any purpose to be an impairment of the
Lien on the Collateral in contravention of the terms of this Indenture.

(d)         Notwithstanding any provision to the contrary herein, as and when
requested by the Company or any Subsidiary Guarantor, the Trustee shall instruct
the Collateral Agent to authorize the filing of Uniform Commercial Code
financing statement amendments or releases (which shall be prepared by the
Company or such Subsidiary Guarantor) solely to the extent necessary to delete
or release Liens on property or assets not required to be subject to a Lien
under the Collateral Documents from the description of assets in any previously
filed financing statements.  If requested in writing by the Company or any
Subsidiary Guarantor, the Trustee shall instruct the Collateral Agent to execute
such documents, instruments or statements reasonably requested of it (which
shall be prepared by the Company or such Subsidiary Guarantor) and to take such
other action as the Company may request to evidence or confirm that such
property or assets not required to be subject to a Lien under the Collateral
Documents described in the immediately preceding sentence has been released from
the Liens of each of the Collateral Documents.  The Collateral Agent shall
execute and deliver such documents, instruments and statements and shall take
all such actions promptly upon receipt of such instructions from the Company,
any Subsidiary Guarantor or the Trustee.

(e)         In no event shall the Trustee or Collateral Agent be obligated to
execute or deliver any document evidencing any release or reconveyance without
receipt of an Opinion of Counsel and Officers’ Certificate, each stating that
such release complies with this Indenture, the Intercreditor Agreements and the
Collateral Documents.

SECTION 11.4.      Authorization of Actions to Be Taken by the Trustee or the
Collateral Agent Under the Collateral Documents.

(a)         Subject to the provisions of the Collateral Documents, the
Intercreditor Agreements  and the other provisions of this Indenture, each of
the Trustee or the Collateral Agent may take all actions it deems necessary or
appropriate in order to (i) enforce any of its rights or any of the rights of
the Holders under the Collateral Documents and (ii) upon the occurrence and
during the continuance of an Event of Default, collect and receive any and all
amounts payable in respect of the Collateral in respect of the obligations of
the Company and the Subsidiary Guarantors hereunder and thereunder.  Subject to
the provisions of the Collateral Documents and the Intercreditor Agreements, the
Trustee or the Collateral Agent shall have the power (but not the obligation) to
institute and to maintain such suits and proceedings as it may deem expedient to
prevent any impairment of the Collateral by any acts that may be unlawful or in
violation of the Collateral Documents, the Intercreditor Agreements or this
Indenture, and such suits and proceedings as the Trustee or the Collateral Agent
may deem expedient to preserve or protect its interest and the interests of the
Holders in the Collateral (including power to institute and maintain suits or
proceedings to restrain the enforcement of or compliance with any legislative or
other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid if the enforcement of, or compliance with, such enactment,
rule or order would impair the security interest hereunder or be prejudicial to
the interests of the Holders or the Trustee).

(b)         The Trustee or the Collateral Agent shall not be responsible for the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the Liens in any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder, except to the extent such action or omission
constitutes negligence,





-97-

--------------------------------------------------------------------------------

 



 

bad faith or willful misconduct on the part of the Trustee or the Collateral
Agent, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of the Company to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.  The Trustee or the Collateral Agent shall have
no responsibility for recording, filing, re-recording or refiling any financing
statement, continuation statement, document, instrument or other notice in any
public office at any time or times or to otherwise take any action to perfect or
maintain the perfection of any security interest granted to it under the
Collateral Documents or otherwise.

(c)         Where any provision of the Collateral Documents requires that
additional property or assets be added to the Collateral, the Company shall, or
shall cause the applicable Subsidiary Guarantors to, take any and all actions
reasonably required to cause such additional property or assets to be added to
the Collateral and to create and maintain a valid and enforceable perfected
first-priority security interest on a pari passu basis with the Liens securing
any Permitted Additional Pari Passu Obligations in such property or assets
(subject to Permitted Liens) in favor of the Collateral Agent for the benefit of
the Holders, in each case in accordance with and to the extent required under
the Collateral Documents.

(d)         The Trustee or the Collateral Agent, in taking any action under the
Collateral Documents, shall be entitled to receive, if requested, as a condition
to take any action, an Officers’ Certificate and Opinion of Counsel to the
effect that such action does not violate this Indenture, the Collateral
Documents or the Intercreditor Agreements, and the Trustee or the Collateral
Agent shall be fully protected relying thereon.

(e)         In acting under the Collateral Documents and the Intercreditor
Agreements, the Trustee and Collateral Agent shall have all the protections,
rights and immunities given to them under this Indenture.

(f)         For the avoidance of doubt, upon receipt of any payment by the
Collateral Agent or the Trustee pursuant to the Intercreditor Agreements, the
Company, Guarantors and Holders agree that, as among them, such payments shall
be made and such funds applied in accordance with Section 6.10 of this
Indenture, and in every case whatsoever, the Trustee and Collateral Agent will
each be paid amounts owed them under this Indenture, the Intercreditor
Agreements  and the Collateral Documents prior to payments (pursuant to
Article VI of this Indenture) being made to the Holders.

(g)         In the event that the Trustee or Collateral Agent is required to
acquire title to any property or asset for any reason, or take any managerial
action of any kind in regard thereto, in order to carry out any fiduciary or
trust obligation for the benefit of another, which in the sole discretion of the
Trustee or the Collateral Agent, as the case may be, may cause it to be
considered an “owner or operator” under the provisions of the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C.
§ 9601, et seq., or otherwise cause it to incur liability under  CERCLA or any
other federal, state or local law, each of the Trustee and the Collateral Agent
reserves the right, instead of taking such action, to either resign or arrange
for the transfer of the title or control of the asset to a court-appointed
receiver.  Neither the Trustee nor the Collateral Agent shall be liable to any
person for any environmental claims or contribution actions under any federal,
state or local law, rule or regulation by reason of the Trustee’s or the
Collateral Agent’s actions and conduct as authorized, empowered and directed
hereunder or under the Collateral Documents or relating to the discharge,
release or threatened release of hazardous materials into the environment.  If
at any time it is necessary or advisable for the Collateral to be possessed,
owned, operated or managed by any person other than the Company or a Guarantor,
the Holders of a majority of the aggregate principal amount of the Notes shall
direct the Trustee or the





-98-

--------------------------------------------------------------------------------

 



 

Collateral Agent, as the case may be, to appoint an appropriately qualified
person who they shall designate to possess, own, operate or manage, as the case
may be, the Collateral.

ARTICLE XII

 

Miscellaneous

SECTION 12.1.      Notices.  Notices given by publication shall be deemed given
on the first date on which publication is made, and notices given by first-class
mail, postage prepaid, shall be deemed given five calendar days after mailing. 
Notices delivered in accordance with the applicable procedures of DTC will be
deemed given when delivered to DTC.  Any notice or communication shall be in
writing and delivered in person, by facsimile or mailed by first-class mail
addressed as follows:

if to the Company or to any Subsidiary Guarantor:

 

c/o The McClatchy Company

2100 “Q” Street
Sacramento, California 95816
Attention: Vice President, General Counsel
Facsimile No.: (916) 321-1869

if to the Trustee or Collateral Agent:

 

The Bank of New York Mellon Trust Company, N.A.

400 South Hope Street, Suite 500
Los Angeles, California 90071
Attention: Corporate Unit
Facsimile: (213) 630-6298

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the registration books of the Registrar
and shall be sufficiently given if so mailed within the time prescribed.

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

Each of the Trustee and Collateral Agent agrees to accept and act upon
instructions or directions pursuant to this Indenture or the Collateral
Documents or any Intercreditor Agreement sent by unsecured e-mail, facsimile
transmission or other similar unsecured electronic methods.  If the party elects
to give the Trustee or Collateral Agent e-mail or facsimile instructions (or
instructions by a similar electronic method) and the Trustee or Collateral Agent
in its discretion elects to act upon such instructions, the Trustee’s or
Collateral Agent's understanding of such instructions shall be deemed
controlling.  Neither the Trustee nor the Collateral Agent shall be liable for
any losses, costs or expenses arising directly or indirectly from the Trustee’s
or Collateral Agent's reliance upon and compliance with such instructions
notwithstanding such instructions conflict or are inconsistent with a subsequent
written instruction.  The party providing electronic instructions agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Trustee or Collateral Agent, including
without





-99-

--------------------------------------------------------------------------------

 



 

limitation the risk of the Trustee or Collateral Agent acting on unauthorized
instructions, and the risk or interception and misuse by third parties.

SECTION 12.2.      Certificate and Opinion as to Conditions Precedent.  Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture (except in connection with the original
issuance of Notes on the date hereof), the Company shall furnish to the Trustee:

(i)    an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

(ii)   an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

SECTION 12.3.      Statements Required in Certificate or Opinion.  Each
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture shall include:

(i)    a statement that the individual making such certificate or opinion has
read such covenant or condition;

(ii)   a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(iii)  a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(iv)  a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.

In giving such Opinion of Counsel, counsel may rely as to factual matters on an
Officers’ Certificate or on certificates of public officials.

SECTION 12.4.      Submission of Jurisdiction.  To the extent permitted by
applicable law, the Company and each Guarantor hereby irrevocably submits to the
jurisdiction of any New York State court sitting in the Borough of Manhattan in
the City of New York or any federal court sitting in the Borough of Manhattan in
the City of New York in respect of any suit, action or proceeding arising out of
or relating to this Indenture, the Guarantees and the Notes, and, to the extent
permitted by applicable law, irrevocably accepts for itself and in respect of
its property, generally and unconditionally, jurisdiction of the aforesaid
courts.

SECTION 12.5.      Rules by Trustee, Paying Agent and Registrar.  The Trustee
may make reasonable rules for action by, or a meeting of, Holders.  The
Registrar and the Paying Agent may make reasonable rules for their functions.

SECTION 12.6.      Days Other than Business Days.  If a payment date is not a
Business Day, payment shall be made on the next succeeding day that is not a
Business Day, and no interest shall





-100-

--------------------------------------------------------------------------------

 



 

accrue for the intervening period.  If a regular Record Date is not a Business
Day, the Record Date shall not be affected.

SECTION 12.7.      Governing Law.  This Indenture, the Notes and the Subsidiary
Guarantees shall be governed by, and construed in accordance with, the laws of
the State of New York.

SECTION 12.8.      Waiver of Jury Trial.  EACH OF THE COMPANY, THE SUBSIDIARY
GUARANTORS, EACH HOLDER BY ITS ACCEPTANCE OF A NOTE AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 12.9.      No Recourse Against Others.  An incorporator, director,
officer, employee, stockholder or controlling person, as such, of the Company or
any Subsidiary Guarantor shall not have any liability for any obligations of the
Company or any Subsidiary Guarantor under the Notes, the Subsidiary Guarantees,
the Collateral Documents, the Intercreditor Agreements  or this Indenture or for
any claim based on, in respect of or by reason of such obligations or their
creation.  By accepting a Note, each Holder shall waive and release all such
liability.  The waiver and release shall be part of the consideration for the
issue of the Notes.

SECTION 12.10.    Successors.  All agreements of the Company and each Subsidiary
Guarantor in this Indenture and the Notes shall bind their respective
successors.  All agreements of the Trustee in this Indenture shall bind its
successors.

SECTION 12.11.    Multiple Originals.  The parties may sign any number of copies
of this Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.  One signed copy is enough to prove this
Indenture.

SECTION 12.12.    Variable Provisions.  The Company initially appoints the
Trustee as Paying Agent and Registrar and custodian with respect to any Global
Notes.

SECTION 12.13.    Table of Contents; Headings.  The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

SECTION 12.14.    Direction by Holders to Enter into Collateral Documents and
the Intercreditor Agreements.  By accepting a Note, each Holder is deemed to
have authorized and directed the Trustee and the Collateral Agent, as
applicable, to enter into the Collateral Documents and the Intercreditor
Agreements.

SECTION 12.15.    Force Majeure.  In no event shall the Trustee or the
Collateral Agent be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including, without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; it being understood that the Trustee and the Collateral
Agent shall use reasonable efforts which are consistent with accepted practices
in the banking industry to resume performance as soon as practicable under the
circumstances.





-101-

--------------------------------------------------------------------------------

 



 

SECTION 12.16.    USA Patriot Act.  The parties hereto acknowledge that in
accordance with Section 326 of the USA Patriot Act the Trustee and the Trust
Officers, like all financial institutions and in order to help fight the funding
of terrorism and money laundering, are required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account.  The parties to this agreement agree that they
will provide the Trustee and the Trust Officers with such information as they
may request in order to satisfy the requirements of the USA Patriot Act.

SECTION 12.17.    Foreign Account Tax Compliance Act (FATCA).The Company agrees
(i) to provide the Trustee with such reasonable information as it has in its
possession to enable the Trustee to determine whether any payments pursuant to
the Indenture are subject to the withholding requirements described in Section
1471(b) of the Code or otherwise imposed pursuant to Sections 1471 through 1474
of the Code and any regulations, or agreements thereunder or official
interpretations thereof (“Applicable Law”), and (ii) that the Trustee shall be
entitled to make any withholding or deduction from payments under the Indenture
to the extent necessary to comply with Applicable Law, for which the Trustee
shall not have any liability, except in cases of willful misconduct or
negligence or bad faith).

 

 



-102-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

THE MCCLATCHY COMPANY

 

 

 

 

 

By:

/s/ Elaine Lintecum

 

 

Name:   Elaine Lintecum

 

 

Title:     Vice President and Chief Financial Officer

 

 

 



[Signature Page to Indenture]

--------------------------------------------------------------------------------

 



 

 

 

 

 

ABOARD PUBLISHING, INC.

 

BELTON PUBLISHING COMPANY, INC.

 

BISCAYNE BAY PUBLISHING, INC.

 

CASS COUNTY PUBLISHING COMPANY

 

COLUMBUS LEDGER-ENQUIRER, INC.

 

CYPRESS MEDIA, INC.

 

EAST COAST NEWSPAPERS, INC.

 

GULF PUBLISHING COMPANY, INC.

 

HLB NEWSPAPERS, INC.

 

KELTATIM PUBLISHING COMPANY, INC.

 

KEYNOTER PUBLISHING COMPANY, INC.

 

LEE’S SUMMIT JOURNAL, INCORPORATED

 

LEXINGTON H-L SERVICES, INC.

 

MACON TELEGRAPH PUBLISHING COMPANY

 

MAIL ADVERTISING CORPORATION

 

MCCLATCHY INTERACTIVE WEST

 

MCCLATCHY INVESTMENT COMPANY

 

MCCLATCHY NEWSPAPERS, INC.

 

MCCLATCHY U.S.A., INC.

 

MIAMI HERALD MEDIA COMPANY

 

NITTANY PRINTING AND PUBLISHING COMPANY

 

NOR-TEX PUBLISHING, INC.

 

OLYMPIC-CASCADE PUBLISHING, INC.

 

PACIFIC NORTHWEST PUBLISHING COMPANY, INC.

 

QUAD COUNTY PUBLISHING, INC.

 

STAR-TELEGRAM, INC.

 

TACOMA NEWS, INC.

 

THE BRADENTON HERALD, INC.

 

THE CHARLOTTE OBSERVER PUBLISHING COMPANY

 

THE NEWS AND OBSERVER PUBLISHING COMPANY

 

THE STATE MEDIA COMPANY

 

THE SUN PUBLISHING COMPANY, INC.

 

WICHITA EAGLE AND BEACON PUBLISHING COMPANY, INC.

 

 

 

 

 

All By:

/s/ Elaine Lintecum

 

 

Name:   Elaine Lintecum

 

 

Title:     Vice President

 

 

 

 

 

MCCLATCHY MANAGEMENT SERVICES, INC.

 

MCCLATCHY INTERACTIVE LLC

 





[Signature Page to Indenture]

--------------------------------------------------------------------------------

 



 

 

 

 

 

All By:

/s/ Elaine Lintecum

 

 

Name:   Elaine Lintecum

 

 

Title:     President

 

 

 

BELLINGHAM HERALD PUBLISHING, LLC

 

IDAHO STATESMAN PUBLISHING, LLC

 

OLYMPIAN PUBLISHING, LLC

 

 

 

 

 

All By:

Pacific Northwest Publishing Company, Inc.,

 

 

its Sole Member

 

 

 

By:

/s/ Elaine Lintecum

 

 

Name:   Elaine Lintecum

 

 

Title:     Vice President

 

 

 

 

 

CYPRESS MEDIA, LLC

 

 

 

 

By:

Cypress Media, Inc.,

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Elaine Lintecum

 

 

Name:  Elaine Lintecum

 

 

Title:    Vice President

 

 

 

 

 

 

 

SAN LUIS OBISPO TRIBUNE, LLC

 

 

 

 

By:

The McClatchy Company,

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Elaine Lintecum

 

 

Name:   Elaine Lintecum

 

 

Title:    Vice President, Finance, Chief Financial

 

 

Officer and Treasurer

 

 

 





[Signature Page to Indenture]

--------------------------------------------------------------------------------

 



 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST

 

COMPANY, N.A., as Trustee

 

 

 

 

 

By:

/s/ Karen Yu

 

 

Name:   Karen Yu

 

 

Title:     Vice President

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST

 

COMPANY, N.A., as Collateral Agent

 

 

 

 

 

By:

/s/ Karen Yu

 

 

Name:  Karen Yu

 

 

Title:    Vice President

 

 

 



[Signature Page to Indenture]

--------------------------------------------------------------------------------

 



 

EXHIBIT A

[FORM OF FACE OF NOTE]

 

Global Note Legend, if applicable

Private Placement Legend, if applicable

 

 

 



A-1

--------------------------------------------------------------------------------

 



 

 

 

No. [___]

Principal Amount $[______________],

 

as revised by the Schedule of Increases

 

or Decreases in the Global Note attached hereto

 

 

 

CUSIP NO. ____________

 

THE MCCLATCHY COMPANY

 

9.000% Senior Secured Note due 2026

The McClatchy Company, a Delaware corporation, promises to pay to [___________],
or registered assigns, the initial principal amount set forth on the Schedule of
Increases or Decreases in the Global Note attached hereto, as revised by the
Schedule of Increases or Decreases in the Global Note attached hereto, on July
15, 2026.

Interest Payment Dates:  January 15 and July 15.

Record Dates:  January 1 and July 1.

Additional provisions of this Note are set forth on the other side of this Note.

 





A-2

--------------------------------------------------------------------------------

 



 

 

THE MCCLATCHY COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





A-3

--------------------------------------------------------------------------------

 



 

 

 

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

 

 

THE BANK OF NEW YORK MELLON TRUST

 

COMPANY, N.A.

 

 

 

as Trustee, certifies that this is one of the

 

Notes referred to in the Indenture.

 

 

 

 

 

By:

 

 

Date:

 

Authorized Signatory

 

 

 

 



A-4

--------------------------------------------------------------------------------

 



 

[FORM OF REVERSE SIDE OF NOTE]

 

9.000% Senior Secured Note due 2026

1.          Interest.

The McClatchy Company, a Delaware corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Note at the rate per annum shown above.

The Company shall pay interest semiannually on January 15 and July 15 of each
year, with the first interest payment to be made on January 15, 2019.  Interest
on the Notes shall accrue from the most recent date to which interest has been
paid on the Notes or, if no interest has been paid, from July 16, 2018.  The
Company shall pay interest on overdue principal or premium, if any (plus
interest on such interest to the extent lawful), at the rate borne by the Notes
to the extent lawful.  Interest shall be computed on the basis of a 360-day year
of twelve 30-day months.  Interest shall accrue (in addition to the interest
rate borne by the Notes) from and including the date on which an Event of
Default under Section 6.1(a)(ii),  6.1(a)(vii) or 6.1(a)(viii) shall occur to
but excluding the date on which such Event of Default shall have been cured, at
a rate per annum equal to 2.0% of the principal amount of the Notes.

Notwithstanding the foregoing, if any such Interest Payment Date would otherwise
be a day that is not a Business Day, then the interest payment will be made on
the next succeeding Business Day with the same force and effect as if made on
the Interest Payment Date. If the maturity date of the Notes is a day that is
not a Business Day, all payments to be made on such day will be made on the next
succeeding Business Day, with the same force and effect as if made on the
maturity date. In either of such cases, no additional interest will be payable
as a result of such delay in payment.

2.          Method of Payment.

By no later than 11:00 a.m. (New York City time) on the date on which any
principal of, premium, if any, or interest on any Note is due and payable, the
Company shall irrevocably deposit with the Trustee or the Paying Agent money
sufficient to pay such principal, premium, if any, and/or interest.  The Company
shall pay interest (except Defaulted Interest) to the Persons who are registered
Holders of Notes at the close of business on the January 1 and July 1 next
preceding the Interest Payment Date unless Notes are cancelled, repurchased or
redeemed after the record date and before the Interest Payment Date.  Holders
must surrender Notes to a Paying Agent to collect principal payments.  The
Company shall pay principal, premium, if any, and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts.  Payments in respect of Notes represented by a Global Note
(including principal, premium, if any, and interest) shall be made by the
transfer of immediately available funds to the accounts specified by the
Depositary.  The Company shall make all payments in respect of a Definitive Note
(including principal, premium, if any, and interest) by mailing a check to the
registered address of each Holder thereof.

3.          Paying Agent and Registrar.

Initially, The Bank of New York Mellon Trust Company, N.A., duly organized and
existing under the laws of the United States of America and having a corporate
trust office at The Bank of New York Mellon Trust Company, N.A., 400 South Hope
Street, Suite 500, Los Angeles, California 90071, (“Trustee”), shall act as
Paying Agent and Registrar.  The Company may appoint and change any Paying
Agent, Registrar or co-registrar without notice to any Holder.  The Company or
any of its domestically incorporated Wholly-Owned Subsidiaries may act as Paying
Agent, Registrar or co-registrar.





A-5

--------------------------------------------------------------------------------

 



 

4.          Indenture.

The Company issued the Notes under an Indenture dated as of July 16, 2018 (as it
may be amended or supplemented from time to time in accordance with the terms
thereof, the “Indenture”), among the Company, the Subsidiary Guarantors and the
Trustee.  The terms of the Notes include those stated in the
Indenture.  Capitalized terms used herein and not defined herein have the
meanings ascribed thereto in the Indenture.  The Notes are subject to all such
terms, and Holders are referred to the Indenture and the Securities Act for a
statement of those terms.  To the extent any provision of this Note conflicts
with the express provisions of the Indenture, the provisions of the Indenture
shall govern and be controlling.

The Notes are senior secured obligations of the Company. This Note is one of the
9.000% Senior Secured Notes due 2026 referred to in the Indenture.  The Notes
include (i) $310,000,000 aggregate principal amount of the Company’s 9.000 %
Senior Secured Notes due 2026 issued under the Indenture on July 16, 2018
(herein called “Initial Notes”),  and (ii) if and when issued in accordance with
the provisions of the Indenture, additional 9.000% Senior Secured Notes due 2026
of the Company that may be issued from time to time under the Indenture
subsequent to July 16, 2018 (herein called “Additional Notes”).  The Indenture,
among other things, imposes certain covenants with respect to  the following
matters: the Incurrence of Indebtedness by the Company and its Restricted
Subsidiaries, the payment of dividends and other distributions on the Capital
Stock of the Company, the purchase or redemption of Capital Stock of the
Company, certain purchases or redemptions of Junior Indebtedness, the sale or
transfer of assets and Capital Stock of Subsidiaries, the issuance or sale of
Capital Stock of Restricted Subsidiaries, the incurrence of certain Liens,
future Subsidiary Guarantors, the business activities and investments of the
Company and its Restricted Subsidiaries and transactions with Affiliates,
provided,  however, certain of such limitations shall be suspended if the Notes
receive a rating of “BBB-” (or the equivalent) or higher from S&P (or its
successors) and “Baa3” (or the equivalent) or higher from Moody’s (or its
successors), in each case, with a stable or better outlook.  In addition, the
Indenture limits the ability of the Company and its Restricted Subsidiaries to
enter into agreements that restrict distributions and dividends from
Subsidiaries.  The Indenture also imposes requirements with respect to the
provision of financial information.  The Indenture also contains certain
exceptions to the foregoing, and this description is qualified in its entirety
by reference to the Indenture.

5.          Guarantee.

To guarantee the due and punctual payment of the principal, premium, if any, and
interest, fees and expenses (including post-filing or post-petition interest,
fees and expenses) on the Notes and all other amounts payable by the Company
under the Indenture, the Notes, the Collateral Documents and the Intercreditor
Agreements when and as the same shall be due and payable, whether at maturity,
by acceleration or otherwise, according to the terms of the Notes and the
Indenture, the Subsidiary Guarantors have unconditionally guaranteed (and future
guarantors, together with the Subsidiary Guarantors, shall unconditionally
Guarantee), jointly and severally, such obligations on a senior, secured basis
on a pari passu basis with the Liens securing any Permitted Additional Pari
Passu Obligations pursuant to the terms of the Indenture.

6.          Security.

The Initial Notes and Additional Notes, if any, are treated as a single class of
securities under the Indenture and shall be secured by first-priority Liens and
security interests, subject to Permitted Liens, in the Collateral on the terms
and conditions set forth in the Indenture and the Collateral Documents.  The
Collateral Agent holds the Collateral in trust for the benefit of the Trustee
and the Holders, in each case pursuant to the Collateral Documents.  Each
Holder, by accepting this Note, consents and





A-6

--------------------------------------------------------------------------------

 



 

agrees to the terms of the Collateral Documents (including the provisions
providing for the foreclosure and release of Collateral) as the same may be in
effect or may be amended from time to time in accordance with their terms, the
Indenture and the Intercreditor Agreements and authorizes and directs the
Collateral Agent to enter into the Collateral Documents and the Intercreditor
Agreements, and to perform its obligations and exercise its rights thereunder in
accordance therewith.

7.          Redemption.

(a)         Except as described in clauses (b) and (c) below, the Notes are not
redeemable until July 15, 2022.  On and after July 15, 2022, the Company may
redeem all or, from time to time, a part of the Notes, upon not less than 15 nor
more than 60 days’ notice at the following redemption prices (expressed as a
percentage of principal amount of the Notes to be redeemed) plus accrued and
unpaid interest on the Notes, if any, to the applicable redemption date (subject
to the right of Holders of record on the relevant Record Date to receive
interest due on the relevant Interest Payment Date), if redeemed during the
twelve-month period beginning on July 15 of the years indicated below:

 

Year

Percentage

2022

104.500%

2023

102.250%

2024 and thereafter

100.000%

 

(b)         At any time prior to July 15, 2022, the Company may redeem the
Notes, in whole or in part, at a redemption price equal to 100% of the principal
amount thereof plus the Applicable Premium plus accrued and unpaid interest, if
any, to, but excluding, the date of redemption (subject to the rights of Holders
of record on the relevant Record Date to receive interest due on the relevant
Interest Payment Date).

“Applicable Premium” means, as determined by the Company with respect to a Note
on any Redemption Date, the greater of:

(1)         1.0% of the principal amount of such Note; and

(2)         the excess, if any, of (a) the present value as of such Redemption
Date of (i) the principal amount of such Note on July 15, 2022,  plus (ii) the
remaining scheduled interest payments due on such Note through July 15, 2022
(excluding accrued but unpaid interest to the date of redemption), computed
using a discount rate equal to the Treasury Rate as of such Redemption Date plus
50 basis points, over (b) the then outstanding principal of such Note.

“Treasury Rate”  means, as of any applicable Redemption Date, the weekly average
rounded to the nearest 1/100th of a percentage point (for the most recently
completed week for which such information is available as of the date that is
two Business Days prior to the applicable Redemption Date) of the yield to
maturity of United States Treasury securities with a constant maturity (as
compiled and published in the Federal Reserve Statistical Release H.15 with
respect to each applicable day during such week or, if such Statistical Release
is no longer published or available, any publicly available source of similar
market data selected by the Company) most nearly equal to the period from the
applicable Redemption Date to July 15, 2022; provided, however, that if the
period from the applicable Redemption Date to July 15, 2022 is not equal to the
constant maturity of a United States Treasury security for which such a yield is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one twelfth of a year) from the weekly average yields of United
States Treasury securities for which such yields are given, except that if the
period from the applicable Redemption Date to July 15, 2022 is less





A-7

--------------------------------------------------------------------------------

 



 

than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

(c)         On or prior to July 15, 2021, the Company may on any one or more
occasions redeem up to 40% of the original principal amount of the Notes with
the Net Cash Proceeds of one or more Equity Offerings at a redemption price of
109.000% of the principal amount thereof, plus accrued and unpaid interest, if
any, to, but excluding, the applicable Redemption Date (subject to the right of
Holders of Notes on the relevant Record Date to receive interest due on the
relevant Interest Payment Date); provided that

(i)          at least 60% of the original principal amount of the Notes remains
outstanding after each such redemption; and

(ii)         the redemption occurs within 90 days after the closing of such
Equity Offering.

Notice of any redemption pursuant to clause (c) may be given prior to the
completion of such Equity Offering, and any such redemption or notice may, at
the Company’s discretion, be subject to one or more conditions precedent,
including, but not limited to, completion of the related Equity Offering.

(d)         In the event that in any fiscal year, commencing with the fiscal
year ending on or about December 30, 2018, Excess Cash Flow for such fiscal year
(or, in the case of the fiscal year ending on or about December 30, 2018, Excess
Cash Flow for the two full fiscal quarter period ending on the last day of such
year) is positive, the Company shall, not later than 115 days after the last day
of each fiscal year redeem an aggregate principal amount of Notes equal to the
excess of (a) the greater of (i) $2,000 and (ii) the Applicable ECF Percentage
of Excess Cash Flow for such period (rounded upwards to the nearest increment of
$1,000) over (b) the aggregate principal amount of Notes retired by the Company
during such period (whether pursuant to open market purchases, tender offers or
optional redemptions) except to the extent funded through an Incurrence of
long-term Indebtedness at a redemption price equal to 100% of the principal
amount thereof plus accrued and unpaid interest thereon, if any, to, but
excluding, the applicable Redemption Date (subject to the right of Holders of
record on the relevant Record Date to receive interest due on the relevant
Interest Payment Date).

(e)         In the event that the Company or any of its Restricted Subsidiaries
receive any Net Available Cash from any Asset Disposition (other than an Asset
Disposition of ABL Priority Collateral), then within 60 days of receipt thereof,
the Company shall redeem an aggregate principal amount of Notes equal to the
greater of (i) $2,000 and (ii) the amount of such Net Available Cash (rounded
upwards to the nearest increment of $1,000) at a redemption price equal to 100%
of the principal amount thereof plus accrued and unpaid interest thereon, if
any, to, but excluding, the applicable Redemption Date (subject to the right of
Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date).

(f)         Any redemption pursuant to this paragraph 7 shall be made pursuant
to the provisions of Article V of the Indenture.

8.          [Reserved].

9.          Change of Control.

(a)         If a Change of Control occurs, unless the Company has exercised its
right to redeem all of the Notes under Section 5.1 of the Indenture, each Holder
shall have the right to require the Company to repurchase all or any part (in
integral multiples of $1,000 except that no Note may be





A-8

--------------------------------------------------------------------------------

 



 

tendered in part if the remaining principal amount would be less than $2,000) of
such Holder’s Notes at a purchase price in cash equal to 101% of the principal
amount of the Notes plus accrued and unpaid interest, if any, to, but excluding,
the date of purchase (subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date) as
provided in, and subject to the terms of, the Indenture.

10.        Denominations; Transfer; Exchange.

The Notes are in registered form without coupons in denominations of principal
amount of $2,000 and whole multiples of $1,000 in excess thereof.  A Holder may
transfer or exchange Notes in accordance with the Indenture.  The Registrar may
require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and to pay any taxes and fees required by law or permitted by
the Indenture.  The Registrar need not register the transfer of or exchange any
Notes for a period beginning fifteen (15) Business Days before an Interest
Payment Date and ending on such Interest Payment Date.

11.        Persons Deemed Owners.

The registered Holder of this Note may be treated as the owner of it for all
purposes.

12.        Unclaimed Money.

If money for the payment of the principal of or premium, if any, or interest
remains unclaimed for two years, the Trustee or Paying Agent shall pay the money
back to the Company at its request unless an abandoned property law designates
another person.  After any such payment, Holders entitled to the money must look
only to the Company and not to the Trustee for payment.

13.        Discharge and Defeasance.

Subject to certain conditions set forth in the Indenture, the Company at any
time may terminate some or all of its obligations under the Notes and the
Indenture if the Company deposits with the Trustee money or U.S. Government
Obligations for the payment of principal and interest on the Notes to redemption
or maturity, as the case may be.

14.        Amendment, Waiver.

Subject to certain exceptions set forth in the Indenture, (i) the Indenture, the
Notes and the Collateral Documents may be amended with the written consent of
the Holders of at least a majority in principal amount of the Notes then
outstanding (including without limitation, consents obtained in connection with
a purchase of, or tender offer or exchange offer for Notes) and (ii) any default
(other than (x) with respect to nonpayment or (y) in respect of a provision that
cannot be amended without the written consent of each Holder affected) or
noncompliance with any provision may be waived with the written consent of the
Holders of a majority in principal amount of the Notes then outstanding
(including without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes).  Subject to certain
exceptions set forth in the Indenture, without the consent of any Holder, the
Company, the Subsidiary Guarantors and the Trustee may amend the Indenture, the
Notes or the Collateral Documents to cure any ambiguity, omission, defect or
inconsistency, or to comply with Article IV or Article X of the Indenture in
respect of the assumption by a Successor Company of an obligation of the Company
under the Indenture or by a Successor Guarantor of obligations under a
Subsidiary Guarantee, or to provide for uncertificated Notes in addition to or
in place of certificated Notes, or to add Guarantees with respect to the Notes
or to secure the Notes, or to release a Subsidiary Guarantor upon its
designation





A-9

--------------------------------------------------------------------------------

 



 

as an Unrestricted Subsidiary or otherwise in accordance with the Indenture, to
add additional property or assets as Collateral to secure the Notes and the
Subsidiary Guarantees, to release Liens in favor of the Collateral Agent in the
Collateral as provided under the collateral release provisions, or to add
additional covenants or surrender rights and powers conferred on the Company, to
amend the Collateral Documents in the same manner as any amendments made to the
ABL Credit Documents or to make any change that does not adversely affect the
rights of any Holder in any material respect or to conform the text of the
Indenture, the Notes or the Subsidiary Guarantees to the “Description of notes”
section of the Offering Memorandum.

15.        Defaults and Remedies.

Under the Indenture, and subject to the terms and provisions of the Indenture
Events of Default include, without limitation:  (i) default for 30 days in
payment of interest when due on the Notes; (ii) default in payment of the
principal of or premium, if any, on the Notes at Stated Maturity, upon optional
redemption, upon required repurchase, upon declaration of acceleration or
otherwise; (iii) failure by the Company to comply with its obligations under
Section 3.9 or Article IV of the Indenture; (iv) failure by the Company or any
Subsidiary Guarantor to comply with certain other provisions or agreements in
the Indenture, the Notes and the Collateral Documents, in certain cases subject
to notice and lapse of time; (v) certain accelerations (including failure to pay
within any grace period after final maturity) of other Indebtedness of the
Company or any Restricted Subsidiary if the amount accelerated (or so unpaid)
exceeds $25.0 million; (vi) certain events of bankruptcy or insolvency with
respect to the Company or any Significant Subsidiary; (vii) certain final and
non-appealable judgments or decrees for the payment of money in excess of $25.0
million; (viii) any Subsidiary Guarantee of a Significant Subsidiary is declared
null and void in a judicial proceeding or is denied or disaffirmed by such
Significant Subsidiary; and (ix) with respect to Collateral with a fair market
value in excess of $10.0 million, a declaration or assertion of invalidity or
unenforceability or the failure to be in full force and effect (except as
contemplated hereby), subject to any applicable grace periods as set forth in
the Indenture.

If an Event of Default occurs and is continuing, the Trustee or Holders of at
least 25% in aggregate principal amount of the outstanding Notes then
outstanding may declare all the Notes to be due and payable
immediately.  Certain events of bankruptcy or insolvency with respect to the
Company are Events of Default which shall result in the Notes being due and
payable immediately upon the occurrence of such Events of Default.

Holders may not enforce the Indenture or the Notes except as provided in the
Indenture.  The Trustee and the Collateral Agent may refuse to enforce the
Indenture or the Notes unless each receives indemnity or security reasonably
satisfactory to each of the Trustee and the Collateral Agent.  Subject to
certain limitations, Holders of a majority in principal amount of the Notes may
direct the Trustee in its exercise of any trust or power.  The Trustee may
withhold from Holders notice of any continuing Default or Event of Default
(except a Default or Event of Default in payment of principal or interest) if it
determines that withholding notice is in their interest.

16.        Collateral.

These Notes and any Guarantee by a Subsidiary Guarantor are secured by a
security interest in the Collateral pursuant to certain Collateral Documents.

17.        Trustee Dealings with the Company.

Subject to certain limitations set forth in the Indenture, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal





A-10

--------------------------------------------------------------------------------

 



 

with and collect obligations owed to it by the Company or its Affiliates and may
otherwise deal with the Company or its Affiliates with the same rights it would
have if it were not Trustee.

18.        No Recourse Against Others.

A director, officer, employee, incorporator or stockholder of the Company or any
Subsidiary Guarantor shall not have any liability for any obligations of the
Company or any Subsidiary Guarantor under the Notes, the Indenture, the
Subsidiary Guarantees, the Collateral Documents, the Intercreditor Agreements or
for any claim based on, in respect of, or by reason of, such obligations or
their creation.  By accepting a Note, each Holder waives and releases all such
liability.  The waiver and release shall be part of the consideration for the
issue of the Notes.

19.        Authentication.

This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent acting on its behalf) manually signs the certificate of
authentication on the other side of this Note.

20.        Abbreviations.

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entirety), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian) and U/G/M/A (=Uniform Gift to Minors Act).

21.        CUSIP Numbers.

Pursuant to a recommendation promulgated by the Committee on Uniform Note
Identification Procedures the Company has caused CUSIP numbers to be printed on
the Notes.  No representation is made as to the accuracy of such numbers as
printed on the Notes and reliance may be placed only on the other identification
numbers placed thereon.

22.        Successor Entity.

When a successor entity assumes, in accordance with the Indenture, all the
obligations of its predecessor under the Notes and the Indenture, and
immediately before and thereafter no Default or Event of Default exists and all
other conditions of the Indenture are satisfied, the predecessor entity will be
released from those obligations.

23.        Governing Law.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 





A-11

--------------------------------------------------------------------------------

 



 

The Company shall furnish to any Holder upon written request and without charge
to the Holder a copy of the Indenture which has in it the text of this Note in
larger type.  Requests may be made to:

 

 

The McClatchy Company

2100 “Q” Street

Sacramento, California 95816

Attention: Vice President, General Counsel

Facsimile No.: (916) 322-1869

 





A-12

--------------------------------------------------------------------------------

 



 

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to

 

(Print or type assignee’s name, address and zip code)

 

 

(Insert assignee’s soc. sec. or tax I.D. No.)

 

and irrevocably appoint ___________ agent to transfer this Note on the books of
the Company.  The agent may substitute another to act for him.

Date:  ____________________

Your Signature:  ___________________

 

 

Signature Guarantee:  ______________________________

 

(Signature must be guaranteed)

 

 

 

 

Sign exactly as your name appears on the other side of this Note.

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
SEC Rule 17Ad-15.

 





A-13

--------------------------------------------------------------------------------

 



 

[TO BE ATTACHED TO GLOBAL NOTES]

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

The initial principal amount of the Note shall be $ [______________].  The
following increases or decreases in this Global Note have been made:

 

Date of
Exchange

    

Amount of decrease
in Principal Amount
of this Global Note

    

Amount of increase
in Principal Amount
of this Global Note

    

Principal Amount of
this Global Note
following such
decrease or increase

    

Signature of
authorized signatory
of Trustee or Notes
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





A-14

--------------------------------------------------------------------------------

 



 

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 3.9 of the Indenture, check the box:

☐

3.9

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 3.9 of the Indenture, state the amount in principal amount
(must be in denominations of integral multiples of $1,000):  $

Date:  _______________

    

Your Signature:

 

 

 

 

(Sign exactly as your name appears on the

 

 

 

 

other side of the Note)

 

 

 

 

 

Signature Guarantee:

 

 

 

 

 

(Signature must be guaranteed)

 

 

 

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
SEC Rule 17Ad-15.

 





A-15

--------------------------------------------------------------------------------

 



 

SUBSIDIARY GUARANTEE

Pursuant to the Indenture (the “Indenture”) dated as of July 16, 2018 among The
McClatchy Company, the Subsidiary Guarantors party thereto (each a “Subsidiary
Guarantor” and collectively the “Subsidiary Guarantors”) and The Bank of New
York Mellon Trust Company, N.A., as trustee (the “Trustee”) and as collateral
agent, each Subsidiary Guarantor, subject to the provisions of Article X of the
Indenture, hereby fully, unconditionally and irrevocably guarantees on a pari
passu basis with the Liens securing any Permitted Additional Pari Passu
Obligations, as primary obligor and not merely as surety, jointly and severally
with each other Subsidiary Guarantor, to each Holder of the Notes, to the extent
lawful, and the Trustee the full and punctual payment when due, whether at
maturity, by acceleration, by redemption or otherwise, of the principal of,
premium, if any, and interest on the Notes and all other obligations of the
Company under the Indenture and the Notes (including without limitation
interest, fees and expenses accruing on or after the filing of any petition in
bankruptcy, or the commencement of any Insolvency or Liquidation Proceeding
relating to the Company or any Subsidiary Guarantor whether or not a claim for
post-filing or post-petition interest, fees and expenses is allowed in such
proceeding and the obligations under Section 7.6 of the Indenture) and the
Collateral Documents (all the foregoing being hereinafter collectively called
the “Guarantor Obligations”).  Each Subsidiary Guarantor agrees (to the extent
lawful) that the Guarantor Obligations may be extended or renewed, in whole or
in part, without notice or further assent from it, and that it shall remain
bound under this Subsidiary Guarantee notwithstanding any extension or renewal
of any Guarantor Obligation.

The Guarantor Obligations of the Subsidiary Guarantors to the Holders of the
Notes pursuant to the Subsidiary Guarantee and the Indenture are expressly set
forth in Article X of the Indenture and reference is hereby made to the
Indenture for the precise terms of the Subsidiary Guarantee.

Each Subsidiary Guarantor also agrees to pay any and all reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by the Trustee or the
Holders in enforcing any rights under this Subsidiary Guarantee.

 





A-16

--------------------------------------------------------------------------------

 



 

 

ABOARD PUBLISHING, INC.
BELTON PUBLISHING COMPANY, INC.

 

BISCAYNE BAY PUBLISHING, INC.

 

CASS COUNTY PUBLISHING COMPANY

 

COLUMBUS LEDGER-ENQUIRER, INC.

 

CYPRESS MEDIA, INC.

 

EAST COAST NEWSPAPERS, INC.

 

 

 

GULF PUBLISHING COMPANY, INC.

 

HLB NEWSPAPERS, INC.

 

KELTATIM PUBLISHING COMPANY, INC.

 

KEYNOTER PUBLISHING COMPANY, INC.

 

LEE’S SUMMIT JOURNAL, INCORPORATED

 

LEXINGTON H-L SERVICES, INC.

 

MACON TELEGRAPH PUBLISHING COMPANY

 

MAIL ADVERTISING CORPORATION

 

MCCLATCHY INTERACTIVE WEST

 

MCCLATCHY INVESTMENT COMPANY

 

MCCLATCHY NEWSPAPERS, INC.

 

MCCLATCHY U.S.A., INC.

 

MIAMI HERALD MEDIA COMPANY

 

NITTANY PRINTING AND PUBLISHING COMPANY

 

NOR-TEX PUBLISHING, INC.

 

OLYMPIC-CASCADE PUBLISHING, INC.

 

PACIFIC NORTHWEST PUBLISHING COMPANY, INC.

 

QUAD COUNTY PUBLISHING, INC.

 

STAR-TELEGRAM, INC.

 

TACOMA NEWS, INC.

 

THE BRADENTON HERALD, INC.

 

THE CHARLOTTE OBSERVER PUBLISHING COMPANY

 

THE NEWS AND OBSERVER PUBLISHING COMPANY

 

THE STATE MEDIA COMPANY

 

THE SUN PUBLISHING COMPANY, INC.

 

WICHITA EAGLE AND BEACON PUBLISHING COMPANY, INC.

 

 

 

 

 

All By:

 

 

 

Name:  Elaine Lintecum

 

 

Title:    Vice President

 

 

 

 

 

MCCLATCHY MANAGEMENT SERVICES, INC.

 

MCCLATCHY INTERACTIVE LLC

 

 





A-17

--------------------------------------------------------------------------------

 



 

 

 

 

 

All By:

 

 

 

Name:   Elaine Lintecum

 

 

Title:     President

 

 

 

BELLINGHAM HERALD PUBLISHING, LLC

 

IDAHO STATESMAN PUBLISHING, LLC

 

OLYMPIAN PUBLISHING, LLC

 

 

 

 

 

All By:

Pacific Northwest Publishing Company, Inc.,

 

 

its Sole Member

 

 

 

By:

 

 

 

Name:   Elaine Lintecum

 

 

Title:     Vice President

 

 

 

 

 

CYPRESS MEDIA, LLC

 

 

 

 

By:

Cypress Media, Inc.,

 

 

its Sole Member

 

 

 

 

 

 

 

By:

 

 

 

Name:  Elaine Lintecum

 

 

Title:    Vice President

 

 

 

 

 

 

 

SAN LUIS OBISPO TRIBUNE, LLC

 

 

 

 

By:

The McClatchy Company,

 

 

its Sole Member

 

 

 

 

 

 

 

By:

 

 

 

Name:   Elaine Lintecum

 

 

Title:    Vice President, Finance, Chief Financial

 

 

Officer and Treasurer

 

 

 



A-18

--------------------------------------------------------------------------------

 



 

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

The McClatchy Company
2100 “Q” Street
Sacramento, California 95816
Attention: Vice President, General Counsel
Facsimile No.: (916) 321-1869

 

The Bank of New York Mellon Trust Company, N.A.
400 South Hope Street, Suite 500

Los Angeles, California 90071
Attention: Corporate Unit
Facsimile: (213) 630-6298

Re:  9.000%  Senior Secured Notes due 2026

Reference is hereby made to the Indenture, dated as of July 16, 2018 (the
“Indenture”), among The McClatchy Company, as Issuer (the “Company”), the
guarantors named therein and The Bank of New York Mellon Trust Company, N.A., as
trustee.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

________________ (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of
$____ in such Note[s] or interests (the “Transfer”), to __________ (the
“Transferee”), as further specified in Annex A hereto.  In connection with the
Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1.          ☐         Check if Transferee will take delivery of a beneficial
interest in the 144A Global Note or a Definitive Note pursuant to Rule
144A.  The Transfer is being effected pursuant to and in accordance with Rule
144A under the United States Securities Act of 1933, as amended (the “Securities
Act”), and, accordingly, the Transferor hereby further certifies that the
beneficial interest or Definitive Note is being transferred to a Person that the
Transferor reasonably believed and believes is purchasing the beneficial
interest or Definitive Note for its own account, or for one or more accounts
with respect to which such Person exercises sole investment discretion, and such
Person and each such account is a “qualified institutional buyer” within the
meaning of Rule 144A in a transaction meeting the requirements of Rule 144A and
such Transfer is in compliance with any applicable blue sky securities laws of
any state of the United States.  Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Definitive Note will be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the 144A Global Note and/or the
Definitive Note and in the Indenture and the Securities Act.

2.           ☐         Check if Transferee will take delivery of a beneficial
interest in the Regulation S Global Note or a Definitive Note pursuant to
Regulation S.  The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act





B-1

--------------------------------------------------------------------------------

 



 

and, accordingly, the Transferor hereby further certifies that (i) the Transfer
is not being made to a Person in the United States and (x) at the time the buy
order was originated, the Transferee was outside the United States or such
Transferor and any Person acting on its behalf reasonably believed and believes
that the Transferee was outside the United States or (y) the transaction was
executed in, on or through the  facilities of a designated offshore securities
market and neither such Transferor nor any Person acting on its behalf knows
that the transaction was prearranged with a buyer in the United States, (ii) no
directed selling efforts have been made in contravention of the requirements of
Rule 903(b) or Rule 904(b) of Regulation S under the Securities Act, (iii) the
transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act and (iv) if the proposed transfer is being
made prior to the expiration of the Restricted Period, the transfer is not being
made to a U.S. Person or for the account or benefit of a U.S. Person (other than
an Initial Purchaser).  Upon consummation of the proposed transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will be subject to the restrictions on Transfer enumerated in
the Private Placement Legend printed on the Regulation S Global Note and/or the
Definitive Note and in the Indenture and the Securities Act.

3.           ☐         Check and complete if Transferee will take delivery of a
beneficial interest in an Unrestricted Global Note pursuant to any provision of
the Securities Act other than Rule 144A or Regulation S.  The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):

(a)         ☐         such Transfer is being effected pursuant to and in
accordance with Rule 144 under the Securities Act;

or

(b)         ☐         or such Transfer is being effected to the Company or a
subsidiary thereof;

or

(c)         ☐         such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act.

4.           ☐         Check if Transferee will take delivery of a beneficial
interest in an Unrestricted Global Note or of an Unrestricted Definitive Note.

(a)         ☐          Check if Transfer is pursuant to Rule 144.  (i)  The
Transfer is being effected pursuant to and in accordance with Rule 144 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the





B-2

--------------------------------------------------------------------------------

 



 

transferred beneficial interest or Definitive Note will no longer be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.

(b)         ☐         Check if Transfer is pursuant to Regulation S.  (i)  The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and in compliance with the transfer restrictions
contained in the Indenture and any applicable blue sky securities laws of any
state of the United States and (ii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act.  Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.

(c)         ☐          Check if Transfer is pursuant to other exemption.
 (i)  The Transfer is being effected pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act other than
Rule 144, Rule 903 or Rule 904 and in compliance with the transfer restrictions
contained in the Indenture and any applicable blue sky securities laws of any
State of the United States and (ii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act.  Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will not be subject to the restrictions
on transfer enumerated in the Private Placement Legend printed on the Restricted
Global Notes or Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Dated: _____________________________

 

 





B-3

--------------------------------------------------------------------------------

 



 

ANNEX A TO CERTIFICATE OF TRANSFER

1.          The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(a)         ☐          a beneficial interest in the:

(i)          ☐         144A Global Note (CUSIP [               ]), or

(ii)         ☐         Regulation S Global Note (CUSIP [               ]),  or

(b)         ☐         a Restricted Definitive Note.

2.          After the Transfer the Transferee will hold:

[CHECK ONE]

(a)         ☐          a beneficial interest in the:

(i)          ☐         144A Global Note  (CUSIP [               ]),  or

(ii)         ☐         Regulation S Global Note (CUSIP [               ]), or

(iii)        ☐         Unrestricted Global Note  CUSIP [               ],  or

(b)         ☐         a Restricted Definitive Note; or

(c)         ☐          an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.

 

 



B-4

--------------------------------------------------------------------------------

 



 

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

The McClatchy Company
2100 “Q” Street
Sacramento, California 95816
Attention: Vice President, General Counsel
Facsimile No.: (916) 321-1869

 

The Bank of New York Mellon Trust Company, N.A.
400 South Hope Street, Suite 500
Los Angeles, California 90071
Attention: Corporate Unit
Facsimile: (213) 630-6298

Re:  9.000% Senior Secured Notes due 2026

(CUSIP [             ])

Reference is hereby made to the Indenture, dated as of July 16, 2018 (the
“Indenture”), among The McClatchy Company, as Issuer (the “Company”), the
guarantors named therein and The Bank of New York Mellon Trust Company, N.A., as
trustee.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

_______________ (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of $________
in such Note[s] or interests (the “Exchange”).  In connection with the Exchange,
the Owner hereby certifies that:

1.          Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note.

(a)         ☐          Check if Exchange is from beneficial interest in a
Restricted Global Note to beneficial interest in an Unrestricted Global
Note.  In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for a beneficial interest in an Unrestricted Global Note
in an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer, (ii)
such Exchange has been effected in compliance with the transfer restrictions
applicable to the Global Notes and pursuant to and in accordance with the United
States Securities Act of 1933, as amended (the “Securities Act”), (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the beneficial interest in an Unrestricted Global Note is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(b)         ☐         Check if Exchange is from beneficial interest in a
Restricted Global Note to Unrestricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for an
Unrestricted Definitive Note, the Owner hereby certifies (i) the Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and





C-1

--------------------------------------------------------------------------------

 



 

the Private Placement Legend are not required in order to maintain compliance
with the Securities Act and (iv) the Definitive Note is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.

(c)         ☐          Check if Exchange is from Restricted Definitive Note to
beneficial interest in an Unrestricted Global Note.  In connection with the
Owner’s Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(d)         ☐         Check if Exchange is from Restricted Definitive Note to
Unrestricted Definitive Note.  In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2.          Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes.

(a)         ☐          Check if Exchange is from beneficial interest in a
Restricted Global Note to Restricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
Restricted Definitive Note with an equal principal amount, the Owner hereby
certifies that the Restricted Definitive Note is being acquired for the Owner’s
own account without transfer.  Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Restricted Definitive Note
issued will continue to be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the Restricted Definitive Note and in
the Indenture and the Securities Act.

(b)         ☐         Check if Exchange is from Restricted Definitive Note to
beneficial interest in a Restricted Global Note.  In connection with the
Exchange of the Owner’s Restricted Definitive Note for a beneficial interest in
the [CHECK ONE] _ 144A Global Note, _ Regulation S Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States.  Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.

 





C-2

--------------------------------------------------------------------------------

 



 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Dated: _____________________________

 

 

 

 



C-3

--------------------------------------------------------------------------------

 



 

SCHEDULE 1

 

 

 

Entity of Record

Common Name and Address

McClatchy Newspapers Inc. d/b/a Tri-City Herald

333 W. Canal Dr., Kennewick,  WA

East Coast Newspapers Inc. d/b/a Island Packet

10 Buck Island Rd., Bluffton,  SC

Tacoma News, Inc.

1950 South State St., Tacoma,  WA

Olympic-Cascade Publishing, Inc.

3555 Erickson St. , Gig Harbor,  WA

Idaho Statesman Publishing, Inc.

1200 North Curtis Rd., Boise,  ID

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 2

 

POST-CLOSING MATTERS

Within 90 days after the Issue Date, or as soon as practical thereafter using
commercially reasonable efforts, the Company shall deliver to the Initial
Purchasers, Trustee and the Collateral Agent each of the following documents,
which shall be reasonably satisfactory in form and substance to the Initial
Purchasers, Trustee and the Collateral Agent and each of their respective
counsel:

(i)          Mortgages.  Fully executed counterparts of the Mortgages evidencing
the liens on the Mortgaged Real Property listed on Schedule I, together with
evidence that counterparts of all the Mortgages have been delivered to the title
insurance company for recording in all places to the extent necessary to
effectively create a valid and enforceable first priority mortgage lien on each
Mortgaged Real Property in favor of the Collateral Agent for its benefit and the
benefit of the Trustee and the holders of the Notes, subject only to Permitted
Liens.

(ii)         Title Insurance.  With respect to each Mortgage encumbering any
Mortgaged Real Property, a loan policy of title insurance (or commitment to
issue such a policy having the effect of a loan policy of title insurance)
insuring (or committing to insure) the lien of such Mortgage as a valid and
enforceable first priority mortgage lien on such Mortgaged Real Property
described therein, free and clear of all defects and encumbrances other than
Permitted Liens, in an amount not less than the fair market value of such
Mortgaged Real Property (each such policy, a “Mortgage Policy”).

(iii)       Surveys.  With respect to each Mortgaged Real Property, a new ALTA
survey or an existing survey together with a no-change affidavit sufficient for
the title company to remove the standard survey exception and issue the
survey-related endorsements for each Mortgage Policy.

(iv)        Counsel Opinions.  Opinions addressed to the Initial Purchasers and
the Collateral Agent for its benefit and for the benefit of the Trustee and the
holders of the Notes of (i) local counsel in each jurisdiction where the
Mortgaged Real Property is located with respect to the enforceability of the
Mortgages and other matters customarily included in such opinions and (ii)
counsel for the Company regarding due authorization, execution and delivery of
the Mortgages.

(v)         Mortgaged Real Property Indemnification.  Such affidavits,
certificates, instruments of indemnification and other items (including a
so-called “gap” indemnification) as shall be reasonably required to induce the
title insurance company to issue each Mortgage Policy and endorsements referred
to above.

(vi)        Collateral Fees and Expenses.  Evidence reasonably acceptable to the
Initial Purchasers and the Collateral Agent of payment by the Company of all
Mortgage Policy premiums, search and examination charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Mortgage Policies referred to above.

 

 

 

--------------------------------------------------------------------------------